Exhibit 10.4

EXECUTION COPY

FIRST AMENDMENT TO THE

RECEIVABLES FINANCING AGREEMENT

This FIRST AMENDMENT TO THE RECEIVABLES FINANCING AGREEMENT (this “Amendment”),
dated as of February 6, 2020, is entered into by and among the following
parties:

 

  (i)

LAMAR TRS RECEIVABLES, LLC, a Delaware limited liability company, as a Borrower
(the “TRS Borrower”);

 

  (ii)

LAMAR QRS RECEIVABLES, LLC, a Delaware limited liability company, as a Borrower
(the “QRS Borrower”; together with the TRS Borrower, collectively, the
“Borrowers”);

 

  (iii)

LAMAR MEDIA CORP., a Delaware corporation, as initial Servicer; and

 

  (iv)

PNC BANK, NATIONAL ASSOCIATION (“PNC”), as Administrative Agent and as Lender.

Capitalized terms used but not otherwise defined herein (including such terms
used above) have the respective meanings assigned thereto in the Receivables
Financing Agreement described below.

BACKGROUND

A. The parties hereto have entered into a Receivables Financing Agreement, dated
as of December 18, 2018 (as amended, restated, supplemented or otherwise
modified through the date hereof, the “Receivables Financing Agreement”).

B. Concurrently herewith, the TRS Borrower, as buyer, the Servicer, as servicer
and as an originator, and the various originators party thereto, are entering
into that certain First Amendment to the Purchase and Sale Agreement, dated as
of the date hereof (the “TRS PSA Amendment”).

C. Concurrently herewith, the QRS Borrower, as buyer, the Servicer, as servicer
and as an originator, and the various originators party thereto, are entering
into that certain First Amendment to the Purchase and Sale Agreement, dated as
of the date hereof (the “QRS PSA Amendment” and, together with the TRS PSA
Amendment, the “PSA Amendments”).

D. The parties hereto desire to amend the Receivables Financing Agreement as set
forth herein.



--------------------------------------------------------------------------------

NOW THEREFORE, with the intention of being legally bound hereby, and in
consideration of the mutual undertakings expressed herein, each party to this
Amendment hereby agrees as follows:

SECTION 1. Amendments to the Receivables Financing Agreement. The Receivables
Financing Agreement is hereby amended to incorporate the changes shown on the
marked pages of the Receivables Financing Agreement attached hereto as Exhibit
A.

SECTION 2. Representations and Warranties of the Borrowers and the Servicer.
Each Borrower and the Servicer hereby represent and warrant to each of the
parties hereto as of the date hereof as follows:

(a) Representations and Warranties. The representations and warranties made by
it in the Receivables Financing Agreement and each of the other Transaction
Documents to which it is a party are true and correct in all material respects
as of the date hereof unless such representations and warranties by their terms
refer to an earlier date, in which case they are true and correct in all
material respects as of such earlier date.

(b) Enforceability. The execution and delivery by it of this Amendment, and the
performance of its obligations under this Amendment, the PSA Amendments, the
Receivables Financing Agreement (as amended hereby) and the other Transaction
Documents to which it is a party are within its organizational powers and have
been duly authorized by all necessary action on its part, and this Amendment,
the PSA Amendments, the Receivables Financing Agreement (as amended hereby) and
the other Transaction Documents to which it is a party are (assuming due
authorization and execution by the other parties thereto) its valid and legally
binding obligations, enforceable in accordance with their terms, except (i) as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) as such enforceability may be limited by
general principles of equity, regardless of whether such enforceability is
considered in a proceeding in equity or at law.

(c) No Event of Default. No Event of Default or Unmatured Event of Default has
occurred and is continuing, or would occur as a result of this Amendment, the
PSA Amendments or the transactions contemplated hereby or thereby.

(d) Credit Agreement. The Servicer has delivered to the Administrative Agent a
true and correct copy of the Credit Agreement as in effect on the First
Amendment Effective Date, which Credit Agreement has not been amended or
otherwise modified as of the First Amendment Effective Date.

SECTION 3. Effect of Amendment; Ratification. All provisions of the Receivables
Financing Agreement and the other Transaction Documents, as expressly amended
and modified by this Amendment, shall remain in full force and effect. After
this Amendment becomes effective, all references in the Receivables Financing
Agreement (or in any other Transaction Document) to “this Receivables Financing
Agreement”, “this Agreement”, “hereof”, “herein” or words of similar effect
referring to the Receivables Financing Agreement shall be deemed to be
references to the Receivables Financing Agreement as amended by this Amendment.
This Amendment shall not be deemed, either expressly or impliedly, to waive,
amend or supplement any provision of the Receivables Financing Agreement other
than as set forth herein. The Receivables Financing Agreement, as amended by
this Amendment, is hereby ratified and confirmed in all respects.

 

2



--------------------------------------------------------------------------------

SECTION 4. Effectiveness. This Amendment shall become effective as of the date
hereof, subject to the conditions precedent that the Administrative Agent shall
have received the following:

(a) counterparts to this Amendment executed by each of the parties hereto;

(b) counterparts to the PSA Amendments executed by each of the parties thereto;
and

(c) a copy of the Credit Agreement as in effect on the date hereof.

SECTION 5. Severability. Any provisions of this Amendment which are prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

SECTION 6. Transaction Document. This Amendment shall be a Transaction Document
for purposes of the Receivables Financing Agreement.

SECTION 7. Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
agreement. Delivery of an executed counterpart hereof by facsimile or other
electronic means shall be equally effective as delivery of an originally
executed counterpart.

SECTION 8. GOVERNING LAW AND JURISDICTION.

(a) THIS AMENDMENT, INCLUDING THE RIGHTS AND DUTIES OF THE PARTIES HERETO, SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE
STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY OTHER CONFLICTS OF LAW PROVISIONS
THEREOF).

(b) EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS TO (I) WITH RESPECT TO EACH
BORROWER AND THE SERVICER, THE EXCLUSIVE JURISDICTION, AND (II) WITH RESPECT TO
EACH OF THE OTHER PARTIES HERETO, THE NON-EXCLUSIVE JURISDICTION, IN EACH CASE,
OF ANY NEW YORK STATE OR FEDERAL COURT SITTING IN NEW YORK CITY, NEW YORK IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AMENDMENT, AND EACH
PARTY HERETO HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION
OR PROCEEDING (I) IF BROUGHT BY ANY BORROWER, THE SERVICER OR ANY AFFILIATE
THEREOF, SHALL BE HEARD AND DETERMINED, AND (II) IF BROUGHT BY ANY OTHER PARTY
TO THIS AMENDMENT

 

3



--------------------------------------------------------------------------------

MAY BE HEARD AND DETERMINED, IN EACH CASE, IN SUCH NEW YORK STATE COURT OR, TO
THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. NOTHING IN THIS SECTION 8
SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY OTHER CREDIT PARTY TO
BRING ANY ACTION OR PROCEEDING AGAINST ANY BORROWER OR THE SERVICER OR ANY OF
THEIR RESPECTIVE PROPERTY IN THE COURTS OF OTHER JURISDICTIONS. EACH BORROWER
AND THE SERVICER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT MAY
EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING. THE PARTIES HERETO AGREE THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

SECTION 9. Section Headings. The various headings of this Amendment are included
for convenience only and shall not affect the meaning or interpretation of this
Amendment, the Receivables Financing Agreement or any provision hereof or
thereof.

SECTION 10. Performance Guaranty Ratification. After giving effect to this
Amendment and the transactions contemplated by this Amendment, all of the
provisions of the Performance Guaranty shall remain in full force and effect and
the Performance Guarantor hereby ratifies and affirms the Performance Guaranty
and acknowledges that the Performance Guaranty has continued and shall continue
in full force and effect in accordance with its terms.

[SIGNATURE PAGES FOLLOW]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment by their
duly authorized officers as of the date first above written.

 

LAMAR TRS RECEIVABLES, LLC, as a Borrower By:   /s/ Jay L. Johnson            
Name: Jay L. Johnson Title: Executive Vice President, Chief Financial Officer,
and Treasurer LAMAR QRS RECEIVABLES, LLC, as a Borrower By:   /s/ Jay L.
Johnson             Name: Jay L. Johnson Title: Executive Vice President, Chief
Financial Officer, and Treasurer LAMAR MEDIA CORP., as the Servicer By:   /s/
Jay L. Johnson             Name: Jay L. Johnson Title: Executive Vice President,
Chief Financial Officer, and Treasurer

 

   S-1    First Amendment to the Receivables Financing Agreement



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent By:  

/s/ Michael Brown            

Name: Michael Brown Title: Senior Vice President PNC BANK, NATIONAL ASSOCIATION,
as a Lender By:  

/s/ Michael Brown            

Name: Michael Brown Title: Senior Vice President

 

   S-2    First Amendment to the Receivables Financing Agreement



--------------------------------------------------------------------------------

Acknowledged and agreed: LAMAR MEDIA CORP., as Performance Guarantor By:  

/s/ Jay L. Johnson            

Name: Jay L. Johnson Title: Executive Vice President, Chief Financial Officer,
and Treasurer

 

   S-3    First Amendment to the Receivables Financing Agreement



--------------------------------------------------------------------------------

Exhibit A

(attached)



--------------------------------------------------------------------------------

EXECUTION VERSIONCOPY

EXHIBIT A to

First Amendment to Receivables Financing Agreement, dated as of February 6, 2020

RECEIVABLES FINANCING AGREEMENT

Dated as of December 18, 2018

by and among

THE PERSONS FROM TIME TO TIME PARTY HERETO,

as Borrowers,

THE PERSONS FROM TIME TO TIME PARTY HERETO,

as Lenders,

PNC BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

LAMAR MEDIA CORP.,

as initial Servicer,

and

PNC CAPITAL MARKETS LLC,

as Structuring Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS

     1  

SECTION 1.01.

  Certain Defined Terms      1  

SECTION 1.02.

  Other Interpretative Matters      34  

ARTICLE II TERMS OF THE LOANS

     35  

SECTION 2.01.

  Loan Facility      35  

SECTION 2.02.

  Making Loans; Repayment of Loans      35  

SECTION 2.03.

  Interest and Fees      37  

SECTION 2.04.

  Records of Loans      38  

SECTION 2.05.

  Selection of Interest Rates and Tranche Periods      38  

SECTION 2.06.

  Borrowers Jointly and Severally Liable for Obligations      39  

SECTION 2.07.

  Defaulting Lenders      42  

ARTICLE III [RESERVED]

     43   ARTICLE IV SETTLEMENT PROCEDURES AND PAYMENT PROVISIONS      43  

SECTION 4.01.

  Settlement Procedures      43  

SECTION 4.02.

  Payments and Computations, Etc.      46  

ARTICLE V INCREASED COSTS; FUNDING LOSSES; TAXES; ILLEGALITY AND SECURITY
INTEREST

     46  

SECTION 5.01.

  Increased Costs      46  

SECTION 5.02.

  Funding Losses      48  

SECTION 5.03.

  Taxes      48  

SECTION 5.04.

  Inability to Determine Adjusted LIBOR or LMIR; Change in Legality      52  

SECTION 5.05.

  Security Interest      53  

SECTION 5.06.

  Successor Adjusted LIBOR or LMIR      54   ARTICLE VI CONDITIONS TO
EFFECTIVENESS AND CREDIT EXTENSIONS      55  

SECTION 6.01.

  Conditions Precedent to Effectiveness and the Initial Credit Extension      55
 

SECTION 6.02.

  Conditions Precedent to All Credit Extensions      55  

SECTION 6.03.

  Conditions Precedent to All Releases      56   ARTICLE VII REPRESENTATIONS AND
WARRANTIES
     56  

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

SECTION 7.01.

 

Representations and Warranties of the Borrowers

     56  

SECTION 7.02.

 

Representations and Warranties of the Servicer

     62   ARTICLE VIII COVENANTS      65  

SECTION 8.01.

 

Covenants of the Borrowers

     65  

SECTION 8.02.

 

Covenants of the Servicer

     75  

SECTION 8.03.

 

Separate Existence of the Borrowers

     84   ARTICLE IX ADMINISTRATION AND COLLECTION OF RECEIVABLES      88  

SECTION 9.01.

 

Appointment of the Servicer

     88  

SECTION 9.02.

 

Duties of the Servicer

     88  

SECTION 9.03.

 

Collection Account Arrangements

     89  

SECTION 9.04.

 

Enforcement Rights

     90  

SECTION 9.05.

 

Responsibilities of the Borrowers

     92  

SECTION 9.06.

 

Servicing Fee

     93   ARTICLE X EVENTS OF DEFAULT      93  

SECTION 10.01.

 

Events of Default

     93   ARTICLE XI THE ADMINISTRATIVE AGENT      97  

SECTION 11.01.

 

Authorization and Action

     97  

SECTION 11.02.

 

Administrative Agent’s Reliance, Etc.

     97  

SECTION 11.03.

 

Administrative Agent and Affiliates

     98  

SECTION 11.04.

 

Indemnification of Administrative Agent

     98  

SECTION 11.05.

 

Delegation of Duties

     98  

SECTION 11.06.

 

Action or Inaction by Administrative Agent

     98  

SECTION 11.07.

 

Notice of Events of Default; Action by Administrative Agent

     99  

SECTION 11.08.

 

Non-Reliance on Administrative Agent and Other Parties

     99  

SECTION 11.09.

 

Successor Administrative Agent

     99  

SECTION 11.10.

 

Structuring Agent

     100   ARTICLE XII [RESERVED]      100   ARTICLE XIII INDEMNIFICATION     
100  

SECTION 13.01.

 

Indemnities by the Borrowers

     100  

SECTION 13.02.

 

Indemnification by the Servicer

     104  

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page   ARTICLE XIV MISCELLANEOUS      106  

SECTION 14.01.

 

Amendments, Etc.

     106  

SECTION 14.02.

 

Notices, Etc.

     107  

SECTION 14.03.

 

Assignability; Addition of Lenders

     107  

SECTION 14.04.

 

Costs and Expenses

     109  

SECTION 14.05.

 

No Proceedings; Limitation on Payments

     110  

SECTION 14.06.

 

Confidentiality

     110  

SECTION 14.07.

 

GOVERNING LAW

     112  

SECTION 14.08.

 

Execution in Counterparts

     112  

SECTION 14.09.

 

Integration; Binding Effect; Survival of Termination

     112  

SECTION 14.10.

 

CONSENT TO JURISDICTION

     112  

SECTION 14.11.

 

WAIVER OF JURY TRIAL

     113  

SECTION 14.12.

 

Ratable Payments

     113  

SECTION 14.13.

 

Limitation of Liability

     113  

SECTION 14.14.

 

Intent of the Parties

     114  

SECTION 14.15.

 

USA Patriot Act

     114  

SECTION 14.16.

 

Right of Setoff

     115  

SECTION 14.17.

 

Severability

     115  

SECTION 14.18.

 

Mutual Negotiations

     115  

SECTION 14.19.

 

Captions and Cross References

     115  

SECTION 14.20.

 

Post-Closing Covenant

     115  

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

 

               Page EXHIBITS          EXHIBIT A    –    Form of Loan Request   
EXHIBIT B    –    Form of Reduction Notice    EXHIBIT C    –    Form of
Assignment and Acceptance Agreement    EXHIBIT D    –    [Reserved]    EXHIBIT E
   –    [Reserved]    EXHIBIT F    –    [Reserved]    EXHIBIT G    –    Form of
Information Package    EXHIBIT H    –    Form of Compliance Certificate   
EXHIBIT I    –    Closing Memorandum    EXHIBIT J    –    Form of Interim Report
   SCHEDULES          SCHEDULE I    –    Commitments    SCHEDULE II    –   
Lock-Boxes, Collection Accounts and Collection Account Banks    SCHEDULE III   
–    Notice Addresses    SCHEDULE IV    –    Mail-Boxes    SCHEDULE V    –   
Approved Accounts   

 

-iv-



--------------------------------------------------------------------------------

This RECEIVABLES FINANCING AGREEMENT (as amended, restated, supplemented or
otherwise modified from time to time, this “Agreement”) is entered into as of
December 18, 2018 by and among the following parties:

(i) LAMAR TRS RECEIVABLES, LLC, a Delaware limited liability company, as a
Borrower (together with its successors and assigns, the “TRS Borrower”);

(ii) LAMAR QRS RECEIVABLES, LLC, a Delaware limited liability company, as a
Borrower (together with its successors and assigns, the “QRS Borrower”; together
with the TRS Borrower, collectively, the “Borrowers”);

(iii) the Persons from time to time party hereto as Lenders;

(iv) PNC BANK, NATIONAL ASSOCIATION (“PNC”), as Administrative Agent;

(v) LAMAR MEDIA CORP., a Delaware corporation, in its individual capacity
(“Lamar”) and as initial Servicer (in such capacity, together with its
successors and assigns in such capacity, the “Servicer”); and

(vi) PNC CAPITAL MARKETS LLC, a Pennsylvania limited liability company, as
Structuring Agent.

PRELIMINARY STATEMENTS

The Borrowers have acquired, and will acquire from time to time, Receivables
from the Originators pursuant to the Purchase and Sale Agreements. The Borrowers
have requested that the Lenders make Loans from time to time to the Borrowers,
on the terms, and subject to the conditions set forth herein, secured by, among
other things, the Receivables.

In consideration of the mutual agreements, provisions and covenants contained
herein, the sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Account Control Agreement” means each agreement, in form and substance
satisfactory to the Administrative Agent, among a Borrower, the Servicer (if
applicable), the Administrative Agent and a Collection Account Bank, governing
the terms of the related Collection Accounts that provides the Administrative
Agent with control within the meaning of the UCC over the deposit accounts
subject to such agreement, as the same may be amended, restated, supplemented or
otherwise modified from time to time.



--------------------------------------------------------------------------------

“Adjusted LIBOR” means with respect to any Tranche Period, the interest rate per
annum determined by the Administrative Agent by dividing (the resulting quotient
rounded upwards, if necessary, to the nearest 1/100th of 1% per annum) (i) the
rate of interest determined by the Administrative Agent in accordance with its
usual procedures (which determination shall be conclusive absent manifest error)
to be the rate per annum for deposits in Dollars as reported by Bloomberg
Finance L.P. and shown on US0001M Screen as the composite offered rate for
London interbank deposits for such Tranche Period (or on any successor or
substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) at or about 11:00 a.m. (London
time) on the Business Day which is two (2) Business Days prior to the first day
of such Tranche Period for an amount comparable to the Portion of Capital to be
funded at Adjusted LIBOR during such Tranche Period, by (ii) a number equal to
1.00 minus the Euro-Rate Reserve Percentage; provided, however, that with
respect to the initial Tranche Period for a Loan that is not advanced on a
Monthly Settlement Date, Adjusted LIBOR shall be the interest rate per annum
equal to LMIR for each day during such initial Tranche Period from the date that
such Loan is made pursuant to Section 2.01 until the next occurring Monthly
Settlement Date. The calculation of Adjusted LIBOR may also be expressed by the
following formula:

Composite of London interbank offered rates shown on

Bloomberg Finance L.P. Screen US0001M

or appropriate successor

Adjusted LIBOR =

1.00 - Euro-Rate Reserve Percentage

Adjusted LIBOR shall be adjusted on the effective date of any change in the
Euro-Rate Reserve Percentage as of such effective date. The Administrative Agent
shall give prompt notice to the Borrowers of Adjusted LIBOR as determined or
adjusted in accordance herewith (which determination shall be conclusive absent
manifest error). Notwithstanding the foregoing, if Adjusted LIBOR as determined
herein would be less than zero (0.00), such rate shall be deemed to be zero
percent (0.00%) for purposes of this Agreement.

“Administrative Agent” means PNC, in its capacity as contractual representative
for the Credit Parties, and any successor thereto in such capacity appointed
pursuant to Article XI or Section 14.03(f).

“Adverse Claim” means any ownership interest or claim, mortgage, deed of trust,
pledge, lien, security interest, hypothecation, charge or other encumbrance or
security arrangement of any nature whatsoever, whether voluntarily or
involuntarily given, including, but not limited to, any conditional sale or
title retention arrangement, and any assignment, deposit arrangement or lease
intended as, or having the effect of, security and any filed financing statement
or other notice of any of the foregoing (whether or not a lien or other
encumbrance is created or exists at the time of the filing); it being understood
that any of the foregoing in favor of, or assigned to, the Administrative Agent
(for the benefit of the Secured Parties) shall not constitute an Adverse Claim.

 

2



--------------------------------------------------------------------------------

“Advertiser Obligor” means with respect to a Receivable, any Obligor that is the
related advertiser under the related Contract, including, if applicable, as set
forth on the related invoice.

“Advisors” has the meaning set forth in Section 14.06(c).

“Affected Person” means each Credit Party and each of their respective
Affiliates.

“Affiliate” means, as to any Person: (a) any other Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person or (b) who is a director or officer: (i) of such Person or (ii) of
any Person described in clause (a). For purposes of this definition, control of
a Person shall mean the power, direct or indirect: (x) to vote 25% or more of
the securities having ordinary voting power for the election of directors or
managers of such Person or (y) to direct or cause the direction of the
management and policies of such Person, in either case whether by ownership of
securities, contract, proxy or otherwise.

“Affiliate Collections” means, with respect to any Affiliate Receivable: (a) all
funds that are received by any Person in payment of any amounts owed in respect
of such Affiliate Receivable (including purchase price, service charges, finance
charges, interest, fees and all other charges), or applied to amounts owed in
respect of such Affiliate Receivable (including insurance payments, proceeds of
drawings under supporting letters of credit and net proceeds of the sale or
other disposition of repossessed goods or other collateral or property of the
related obligor or any other Person directly or indirectly liable for the
payment of such Affiliate Receivable and available to be applied thereon) and
(b) all other proceeds of such Affiliate Receivable.

“Affiliate Receivable” means any right to payment of a monetary obligation,
whether or not earned by performance, owed to any Person that is an Affiliate of
an Originator (but is not an Originator or a Borrower), whether constituting an
account, chattel paper, payment intangible, instrument or general intangible, in
each instance arising in connection with the sale of goods that have been or are
to be sold or for services rendered or to be rendered, and includes, without
limitation, the obligation to pay any service charges, finance charges,
interest, fees and other charges with respect thereto.

“Agency Obligor” means with respect to a Receivable, any Obligor that is (i) the
advertising agency, agent or licensee of the related Advertiser Obligor or
(ii) any other Person other than the Advertiser Obligor.

“Agency Receivable” means any Receivable that has one or more Agency Obligors
with respect thereto.

“Aggregate Capital” means, at any time of determination, the aggregate
outstanding Capital of all Lenders at such time.

“Aggregate Interest” means, at any time of determination, the aggregate accrued
and unpaid Interest on the Loans of all Lenders at such time.

“Agreement” has the meaning set forth in the preamble to this Agreement.

 

3



--------------------------------------------------------------------------------

“Anti-Terrorism Laws” means any Applicable Law relating to terrorism financing,
trade sanctions programs and embargoes, import/export licensing, money
laundering or bribery, and any regulation, order, or directive promulgated,
issued or enforced pursuant to such Applicable Laws, all as amended,
supplemented or replaced from time to time.

“Applicable Law” means, with respect to any Person, (x) all provisions of law,
statute, treaty, constitution, ordinance, rule, regulation, ordinance,
requirement, restriction, permit, executive order, certificate, decision,
directive or order of any Governmental Authority applicable to such Person or
any of its property and (y) all judgments, injunctions, orders, writs, decrees
and awards of all courts and arbitrators in proceedings or actions in which such
Person is a party or by which any of its property is bound. For the avoidance of
doubt, FATCA shall constitute an “Applicable Law” for all purposes of this
Agreement.

“Applicable Obligor” means (i) with respect to any Agency Receivable, the
related Agency Obligor and (ii) with respect to any other Receivable, the
related Advertiser Obligor.

“Approved Account” means each account listed on Schedule V to this Agreement.

“Approved Account Conditions” means, at any time of determination, the
satisfaction of each of the following conditions: (i) either (x) no Event of
Default or Ratings Event has occurred and is continuing or (y) if an Event of
Default or Ratings Event shall have occurred and be continuing, within 30 days
following the occurrence of such Event of Default or Ratings Event (or such
longer period as consented to in writing by the Administrative Agent in its sole
discretion), the Borrowers (or the Servicer on their behalf) shall have caused
each Approved Account to be covered by an Account Control Agreement, and (ii) no
Approved Account is subject to any Adverse Claim (other than any Permitted
Adverse Claim).

“Assignment and Acceptance Agreement” means an assignment and acceptance
agreement entered into by a Lender, an Eligible Assignee and the Administrative
Agent, and, if required, a Borrower, pursuant to which such Eligible Assignee
may become a party to this Agreement, in substantially the form of Exhibit C
hereto.

“Attorney Costs” means and includes all fees, costs, expenses and disbursements
of any law firm or other external counsel (which counsel shall be limited to one
outside law firm (or such greater number determined by any Credit Party while an
Event of Default has occurred and is continuing) for the Administrative Agent
and all Credit Parties (or, in the case of (i) Section 13.01, one outside law
firm (or such greater number determined by any Borrower Indemnified Party while
an Event of Default has occurred and is continuing) for all Borrower Indemnified
Parties or (ii) Section 13.02, one outside law firm (or such greater number
determined by any Servicer Indemnified Party while an Event of Default has
occurred and is continuing) for all Servicer Indemnified Parties (other than the
Borrowers and their respective officers, directors, agents and employees)), and,
if reasonably required, a single local law firm in each applicable jurisdiction,
so long as no Credit Party (or Borrower Indemnified Party or Servicer
Indemnified Party, as the case may be) has in good faith (based on advice of
counsel), reasonably determined that its interests conflict sufficiently with
those of the other Credit Parties (or Borrower Indemnified Parties or Servicer
Indemnified Parties, as the case may be) to warrant the retention of separate
counsel for such Credit Party (or Borrower Indemnified Party or Servicer

 

4



--------------------------------------------------------------------------------

Indemnified Party, as the case may be), in which case, “Attorney Costs” shall
also include the fees, costs and disbursements of such separate counsel). For
the avoidance of doubt, “Attorney Costs” shall include fees, costs, expenses and
disbursements of McGlinchey Stafford PLLC, as a local Louisiana law firm for the
Credit Parties.

“Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978 (11
U.S.C. § 101, et seq.), as amended from time to time.

“Base Rate” means, for any day and any Lender, a fluctuating interest rate per
annum as shall be in effect from time to time, which rate shall be at all times
equal to the highest of:

(a) the rate of interest in effect for such day as publicly announced from time
to time by such Lender or its Affiliate as its “reference rate” or “prime rate”,
as applicable. Such “reference rate” or “prime rate” is set by the applicable
Lender or its Affiliate based upon various factors, including such Person’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above
or below such announced rate, and is not necessarily the lowest rate charged to
any customer;

(b) 0.50% per annum above the latest Federal Funds Rate; and

(c) 0.50% per annum above Adjusted LIBOR applicable to the Interest Period for
which the Base Rate is then being determined.

“Borrowers” has the meaning specified in the preamble to this Agreement.

“Borrower Indemnified Amounts” has the meaning set forth in Section 13.01(a).

“Borrower Indemnified Party” has the meaning set forth in Section 13.01(a).

“Borrower Obligations” means all present and future indebtedness, reimbursement
obligations, and other liabilities and obligations (howsoever created, arising
or evidenced, whether direct or indirect, absolute or contingent, or due or to
become due) of the Borrowers to any Credit Party, Borrower Indemnified Party
and/or any Affected Person, arising under or in connection with this Agreement
or any other Transaction Document or the transactions contemplated hereby or
thereby, and shall include, without limitation, all Capital and Interest on the
Loans, all Fees and all other amounts due or to become due under the Transaction
Documents (whether in respect of fees, costs, expenses, indemnifications or
otherwise), including, without limitation, interest, fees and other obligations
that accrue after the commencement of any Insolvency Proceeding with respect to
any Borrower (in each case whether or not allowed as a claim in such
proceeding).

“Borrowers’ Net Worth” means, at any time of determination, an amount equal to
(i) the aggregate Outstanding Balance of all Pool Receivables at such time
(other than any Pool Receivables that constitute Defaulted Receivables at such
time), minus (ii) the sum of (A) the Aggregate Capital at such time, plus
(B) the Aggregate Interest at such time, plus (C) the aggregate accrued and
unpaid Fees at such time, plus (D) the aggregate outstanding principal balance
owing under each Intercompany Loan Agreement at such time, plus (E) the
aggregate accrued and unpaid interest owing under each Intercompany Loan
Agreement at such time, plus (F) without duplication, the aggregate accrued and
unpaid other Borrower Obligations at such time.

 

5



--------------------------------------------------------------------------------

“Borrowing Base” means, at any time of determination, the amount equal to the
lesser of (a) the Facility Limit and (b) the amount equal to (i) the Net
Receivables Pool Balance at such time, minus (ii) the Total Reserves at such
time.

“Borrowing Base Deficit” means, at any time of determination, the amount, if
any, by which (a) the Aggregate Capital at such time, exceeds (b) the Borrowing
Base at such time.

“Breakage Fee” means (i) for any Interest Period for which Interest is computed
by reference to Adjusted LIBOR and a reduction of Capital is made for any reason
on any day other than the last day of the related Tranche Period or (ii) to the
extent that a Borrower shall for any reason, fail to borrow on the date
specified by such Borrower in connection with any request for funding pursuant
to Article II of this Agreement, the amount, if any, by which (A) the additional
Interest (calculated without taking into account any Breakage Fee or any
shortened duration of such Interest Period pursuant to the definition thereof)
which would have accrued during such Interest Period on the reductions of
Capital relating to such Interest Period had such reductions not been made (or,
in the case of clause (ii) above, the amounts so failed to be borrowed or
accepted in connection with any such request for funding by a Borrower), exceeds
(B) the income, if any, received by the applicable Lender from the investment of
the proceeds of such reductions of Capital (or such amounts failed to be
borrowed by a Borrower). A certificate as to the amount of any Breakage Fee
(including the computation of such amount) shall be submitted by the affected
Lender to the Borrowers and shall be conclusive and binding for all purposes,
absent manifest error.

“Business Day” means any day (other than a Saturday or Sunday) on which:
(a) banks are not authorized or required to close in Pittsburgh, Pennsylvania,
or New York City, New York and (b) if this definition of “Business Day” is
utilized in connection with Adjusted LIBOR or LMIR, dealings are carried out in
the London interbank market.

“Capital” means, with respect to any Lender, the aggregate amounts paid to, or
on behalf of, the Borrowers in connection with all Loans made by such Lender
pursuant to Article II, as reduced from time to time by Collections distributed
and applied on account of such Capital pursuant to Section 4.01; provided, that
if such Capital shall have been reduced by any distribution and thereafter all
or a portion of such distribution is rescinded or must otherwise be returned for
any reason, such Capital shall be increased by the amount of such rescinded or
returned distribution as though it had not been made.

“Capital Stock” means, with respect to any Person, any and all common shares,
preferred shares, interests, participations, rights in or other equivalents
(however designated) of such Person’s capital stock, partnership interests,
limited liability company interests, membership interests or other equivalent
interests and any rights (other than debt securities convertible into or
exchangeable for capital stock), warrants or options exchangeable for or
convertible into such capital stock or other equity interests.

 

6



--------------------------------------------------------------------------------

“Change in Control” means the occurrence of any of the following:

(a) Parent ceases to own, directly, 100% of the issued and outstanding Capital
Stock and all other equity interests of the QRS Borrower free and clear of all
Adverse Claims;

(b) TRS Holdings ceases to own, directly, 100% of the issued and outstanding
Capital Stock and all other equity interests of the TRS Borrower free and clear
of all Adverse Claims;

(c) Holdings ceases to own, directly, 100% of the issued and outstanding Capital
Stock, membership interests or other equity interests of the Performance
Guarantor;

(d) Holdings ceases to own, directly or indirectly, 100% of the issued and
outstanding Capital Stock, membership interests or other equity interests of any
Borrower, the Servicer or any Originator;

(e) a “Change in Control” (as defined in the Credit Agreement);

(f) any Adverse Claim shall exist with respect to any Intercompany Loan
Agreement or any Intercompany Loan; or

(g) with respect to Holdings:

(i) the capital stock of Holdings owned directly or indirectly by Charles W.
Lamar, III or Kevin P. Reilly, Sr., either of their wives, children, children’s
spouses, grandchildren, trusts of which either of them, their wives, children,
children’s spouses and grandchildren are the sole beneficiaries and for which
one or more of such individuals are the sole trustee(s) and any Qualified Reilly
Partnership shall (on a fully diluted basis after giving effect to the exercise
of any outstanding rights or options to acquire capital stock of Lamar) cease to
constitute at least such percentage of the aggregate voting stock of Holdings as
is sufficient at all times to elect a majority of the Board of Directors of
Holdings;

(ii) any Person or group (within the meaning of the Exchange Act and the rules
of the SEC thereunder as in effect on the Closing Date), other than Charles W.
Lamar, III or Kevin P. Reilly, Sr. and any of the other permitted holders
referred to in clause (i) above, shall acquire or own, directly or indirectly,
beneficially or of record, shares representing more than 20% of the ordinary
voting power represented by the issued and outstanding voting capital stock of
Holdings, or (y) acquire direct or indirect Control of Holdings; or

(iii) a majority of the seats (other than vacant seats) on the Board of
Directors of Holdings shall be occupied by Persons who were neither
(x) nominated by the Board of Directors of Holdings nor (y) appointed by
directors so nominated.

 

7



--------------------------------------------------------------------------------

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to the agreements reached
by the Basel Committee on Banking Supervision in “Basel III: A Global Regulatory
Framework for More Resilient Banks and Banking Systems” (as amended,
supplemented or otherwise modified or replaced from time to time), shall in each
case be deemed to be a “Change in Law”, regardless of the date enacted, adopted
or issued.

“Closing Date” means December 18, 2018.

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

“Collateral” has the meaning set forth in Section 5.05(a).

“Collection Account” means each account listed on Schedule II to this Agreement
(as such schedule may be modified from time to time in connection with the
closing or opening of any Collection Account in accordance with the terms
hereof) (in each case, in the name of a Borrower) and, on and after the
Post-Closing Date, maintained at a bank or other financial institution acting as
a Collection Account Bank pursuant to an Account Control Agreement for the
purpose of receiving Collections.

“Collection Account Bank” means any of the banks or other financial institutions
holding one or more Collection Accounts.

“Collections” means, with respect to any Pool Receivable: (a) all funds that are
received by any Originator, any Borrower, the Servicer or any other Person on
their behalf in payment of any amounts owed in respect of such Pool Receivable
(including purchase price, service charges, finance charges, interest, fees and
all other charges), or applied to amounts owed in respect of such Pool
Receivable (including insurance payments, proceeds of drawings under supporting
letters of credit and net proceeds of the sale or other disposition of
repossessed goods or other collateral or property of any related Obligor or any
other Person directly or indirectly liable for the payment of such Pool
Receivable and available to be applied thereon), (b) all Deemed Collections,
(c) all proceeds of all Related Security with respect to such Pool Receivable
and (d) all other proceeds of such Pool Receivable.

“Commingling Report” has the meaning set forth in Section 9.04(d).

“Commitment” means, with respect to any Lender, the maximum aggregate amount of
Capital which such Person is obligated to lend or pay hereunder on account of
all Loans, on a combined basis, as set forth on Schedule I or in the agreement
pursuant to which it became a Lender, as such amount may be modified in
connection with any subsequent assignment pursuant to Section 14.03 or reduced
in connection with a reduction of the Facility Limit pursuant to
Section 2.02(e). If the context so requires, “Commitment” also refers to a
Lender’s obligation to make Loans hereunder in accordance with this Agreement.

 

8



--------------------------------------------------------------------------------

“Concentration Percentage” means (i) for any Group A Obligor, 24.0%, (ii) for
any Group B Obligor, 24.0%, (iii) for any Group C Obligor, 12.0% and (iv) for
any Group D Obligor, 6.0%.

“Concentration Reserve Percentage” means, at any time of determination, the
largest of: (a) the sum of the five (5) largest Obligor Percentages of the Group
D Obligors, (b) the sum of the three (3) largest Obligor Percentages of the
Group C Obligors, (c) the sum of the two (2) largest Obligor Percentages of the
Group B Obligors and (d) the largest Obligor Percentage of the Group A Obligors.

“Contract” means, with respect to any Receivable, any and all contracts,
instruments, agreements, leases, invoices, notes or other writings pursuant to
which such Receivable arises or that evidence such Receivable or under which an
Obligor becomes or is obligated to make payment in respect of such Receivable.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Covered Entity” means (a) each Lamar Party, Holdings and each of Holding’s
Subsidiaries and (b) each Person that, directly or indirectly, is in control of
a Person described in clause (a) above. For purposes of this definition, control
of a Person shall mean the direct or indirect (x) ownership of, or power to
vote, 25% or more of the issued and outstanding equity interests having ordinary
voting power for the election of directors of such Person or other Persons
performing similar functions for such Person, or (y) power to direct or cause
the direction of the management and policies of such Person whether by ownership
of equity interests, contract or otherwise.

“Credit Agreement” means that certain ThirdFourth Amended and Restated Credit
Agreement, dated as of April 28, 2010 and amended and restated on February 9,
2012, February 3, 2014 and May 15, 2017,February 6, 2020, by and among Lamar, as
borrower, the additional subsidiary borrowers and subsidiary guarantors from
time to time party thereto, the lenders from to time party thereto, and JPMorgan
Chase Bank, N.A., as administrative agent, as amended prior to the Closing Date
and as the same may be further amended, restated, supplemented or otherwise
modified from time to time.

“Credit and Collection Policy” means, as the context may require, those
receivables credit and collection policies and practices of the Originators in
effect on the Closing Date, a copy of which was delivered to the Administrative
Agent on or prior to the Closing Date, as modified in compliance with this
Agreement.

“Credit Extension” means the making of any Loan.

 

9



--------------------------------------------------------------------------------

“Credit Party” means each Lender and the Administrative Agent.

“Days’ Sales Outstanding” means, for any Fiscal Month, an amount computed as of
the last day of such Fiscal Month equal to: (a) the average of the Outstanding
Balance of all Pool Receivables (other than Unbilled Receivables) as of the last
day of each of the three most recent Fiscal Months ended on the last day of such
Fiscal Month, divided by (b) (i) the aggregate sales made by the Originators
during the three most recent Fiscal Months ended on the last day of such Fiscal
Month, divided by (ii) 90.

“Debt” means, as to any Person at any time of determination, any and all
indebtedness, obligations or liabilities (whether matured or unmatured,
liquidated or unliquidated, direct or indirect, absolute or contingent, or joint
or several) of such Person for or in respect of: (i) borrowed money,
(ii) amounts raised under or liabilities in respect of any bonds, debentures,
notes, note purchase, acceptance or credit facility, or other similar
instruments or facilities, (iii) reimbursement obligations (contingent or
otherwise) under any letter of credit, (iv) any other transaction (including
production payments (excluding royalties), installment purchase agreements,
forward sale or purchase agreements, capitalized leases and conditional sales
agreements) having the commercial effect of a borrowing of money entered into by
such Person to finance its operations or capital requirements (but not including
accounts payable incurred in the ordinary course of such Person’s business
payable on terms customary in the trade), (v) all net obligations of such Person
in respect of interest rate or currency hedges or (vi) any Guaranty of any such
Debt.

“Deemed Collections” has the meaning set forth in Section 4.01(d).

“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid to (i) fund any
portion of its Loans (or the Capital thereof) or (ii) pay over to any Credit
Party any other amount required to be paid by it hereunder, unless, in the case
of clause (i) above, such Lender notifies the Administrative Agent in writing
that such failure is the result of such Lender’s good faith determination that a
condition precedent to funding (specifically identified and including the
particular default, if any) has not been satisfied, (b) has notified any
Borrower or any Credit Party in writing, or has made a public statement to the
effect, that it does not intend or expect to comply with any of its funding
obligations under this Agreement (unless such writing or public statement
indicates that such position is based on such Lender’s good faith determination
that a condition precedent (specifically identified and including the particular
default, if any) to funding a Loan under this Agreement cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three (3) Business Days after request by a Credit Party, acting
in good faith, to provide a certification in writing from an authorized officer
of such Lender that it will comply with its obligations (and is financially able
to meet such obligations) to fund prospective Loans under this Agreement,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon such Credit Party’s receipt of such certification in form and
substance satisfactory to it and the Administrative Agent, or (d) has become the
subject of an Insolvency Proceeding.

 

10



--------------------------------------------------------------------------------

“Default Ratio” means the ratio (expressed as a percentage and rounded to the
nearest 1/100 of 1%, with 5/1000th of 1% rounded upward) computed as of the last
day of each Fiscal Month by dividing: (a) the aggregate Outstanding Balance of
all Pool Receivables that became Defaulted Receivables during such Fiscal Month,
by (b) the aggregate sales made by the Originators during the month that is
seven (7) Fiscal Months before such Fiscal Month.

“Defaulted Receivable” means a Receivable:

(a) as to which any payment, or part thereof, remains unpaid for more than 180
days from the original due date for such payment;

(b) as to which an Insolvency Proceeding shall have occurred with respect to any
Obligor thereof or any other Person obligated thereon or owning any Related
Security with respect thereto;

(c) that has been written off the applicable Originator’s or the applicable
Borrower’s books as uncollectible; or

(d) that, consistent with the Credit and Collection Policy, should be written
off the applicable Originator’s or the applicable Borrower’s books as
uncollectible;

provided, however, that in each case above such amount shall be calculated
without giving effect to any netting of credits that have not been matched to a
particular Receivable for the purposes of aged trial balance reporting.

“Delinquency Ratio” means the ratio (expressed as a percentage and rounded to
the nearest 1/100 of 1%, with 5/1000th of 1% rounded upward) computed as of the
last day of each Fiscal Month by dividing: (a) the aggregate Outstanding Balance
of all Pool Receivables that were Delinquent Receivables on such day, by (b) the
aggregate Outstanding Balance of all Pool Receivables on such day.

“Delinquent Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for more than 120 days from the original due date for
such payment; provided, however, that such amount shall be calculated without
giving effect to any netting of credits that have not been matched to a
particular Receivable for the purposes of aged trial balance reporting.

“Dilution Horizon Ratio” means, for any Fiscal Month, the ratio (expressed as a
percentage and rounded to the nearest 1/100th of 1%, with 5/1000th of 1% rounded
upward) computed as of the last day of such Fiscal Month by dividing: (a) the
sum of (i) the aggregate sales made by the Originators during such Fiscal Month
plus (ii) the product of (x) 50.0%, multiplied by (y) the aggregate sales made
by the Originators during the immediately preceding Fiscal Month, by (b) the Net
Receivables Pool Balance as of the last day of such Fiscal Month. Within thirty
(30) days of the completion and the receipt by the Administrative Agent of the
results of any annual audit or field exam of the Receivables and the servicing
and origination practices of the Servicer and the Originators, the numerator of
the Dilution Horizon Ratio may be adjusted by the Administrative Agent upon not
less than five (5) Business Days’ notice to the Borrowers to reflect such number
of Fiscal Months as the Administrative Agent reasonably believes best reflects
the business practices of the Servicer and the Originators and the actual amount
of dilution and Deemed Collections that occur with respect to Pool Receivables
based on the weighted average dilution lag calculation completed as part of such
audit or field exam.

 

11



--------------------------------------------------------------------------------

“Dilution Ratio” means, for any Fiscal Month, the ratio (expressed as a
percentage and rounded to the nearest 1/100th of 1%, with 5/1000th of 1% rounded
upward), computed as of the last day of each Fiscal Month by dividing: (a) the
aggregate amount of Deemed Collections during such Fiscal Month, by (b) the
aggregate sales made by the Originators during the Fiscal Month that is one
month prior to such Fiscal Month.

“Dilution Reserve Percentage” means, at any time of determination, the product
(expressed as a percentage and rounded to the nearest 1/100th of 1%, with
5/1000th of 1% rounded upward) of (a) the Dilution Horizon Ratio, multiplied by
(b) the sum of (i) 2.25 times the average of the Dilution Ratios for the twelve
most recent Fiscal Months and (ii) the Dilution Volatility Component.

“Dilution Volatility Component” means, for any Fiscal Month, the product
(expressed as a percentage and rounded to the nearest 1/100th of 1%, with
5/1000th of 1% rounded upward) of:

(a) the positive difference, if any, between: (i) the highest Dilution Ratio for
any Fiscal Month during the twelve (12) most recent Fiscal Months and (ii) the
arithmetic average of the Dilution Ratios for such twelve (12) Fiscal Months;
multiplied by

(b) the quotient of (i) the highest Dilution Ratio for any Fiscal Month during
the twelve (12) most recent Fiscal Months, divided by (ii) the arithmetic
average of the Dilution Ratios for such twelve (12) Fiscal Months.

“Dollars” and “$” each mean the lawful currency of the United States of America.

“Eligible Assignee” means (i) any Lender or any of its Affiliates, (ii) any
Person managed by a Lender or any of its Affiliates and (iii) any other
financial or other institution; provided, that no Defaulting Lender shall be an
“Eligible Assignee.”

“Eligible Foreign Obligor” means an Obligor which is neither a U.S. Obligor nor
a Sanctioned Person.

“Eligible Receivable” means, at any time of determination, a Pool Receivable:

(a) each Obligor of which is: (i) either a U.S. Obligor or an Eligible Foreign
Obligor; (ii) not a Sanctioned Person; (iii) not subject to any Insolvency
Proceeding; (iv) not an Affiliate of any Lamar Party; (v) not the Obligor with
respect to Delinquent Receivables with an aggregate Outstanding Balance
exceeding 50% of the aggregate Outstanding Balance of all such Obligor’s Pool
Receivables; (vi) not a natural person and; (vii) not a material supplier to any
Originator or an Affiliate of a material supplier and (viii) not a Subject
Obligor;

 

12



--------------------------------------------------------------------------------

(b) for which an Insolvency Proceeding shall not have occurred with respect to
the Obligor thereof or any other Person obligated thereon or owning any Related
Security with respect thereto;

(c) that is denominated and payable only in Dollars in the United States of
America, and each Obligor with respect to which has been instructed to remit
Collections in respect thereof directly to (i) a Lock-Box or Collection Account
in the United States of America or (ii) so long as the Mail-Box Eligibility
Condition is then satisfied, a Mail-Box in the United States of America;

(d) that does not have a due date which is more than 30 days after the original
invoice date of such Receivable;

(e) that (i) arises under a Contract for the sale of goods or services in the
ordinary course of the applicable Originator’s business and (ii) does not
constitute a loan or other similar financial accommodation being provided by the
applicable Originator;

(f) that arises under a duly authorized Contract that (i) is in full force and
effect, (ii) is governed by the law of the United States of America or of any
State thereof, (iii) is a legal, valid and binding obligation of (A) the related
Advertiser Obligor and (B) to the extent such Receivable is an Agency
Receivable, the related Agency Obligor, in each case as applicable, enforceable
against such Obligor in accordance with its terms, except as such enforceability
may be limited by applicable bankruptcy, insolvency, reorganization or other
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity regardless of whether enforceability is considered
in a proceeding in equity or at law and (iv) the payments thereunder are free
and clear of any withholding Taxes;

(g) that does not arise under a Contract as to which any rights (including,
without limitation, rights to payment) have been assigned to, or are subject to
assignment by, any third party (other than in accordance with the Transaction
Documents);

(h) that has been transferred by an Originator to a Borrower pursuant to a
Purchase and Sale Agreement with respect to which transfer all conditions
precedent under the Purchase and Sale Agreement have been met;

(i) that, together with the Contract related thereto, conforms in all material
respects with all Applicable Laws (including any applicable laws relating to
usury, truth in lending, fair credit billing, fair credit reporting, equal
credit opportunity, fair debt collection practices and privacy);

(j) with respect to which all material consents, licenses, approvals or
authorizations of, or registrations or declarations with or notices to, any
Governmental Authority or other Person required to be obtained, effected or
given by an Originator in connection with the creation of such Receivable, the
execution, delivery and performance by such Originator of the related Contract
or the assignment thereof under the applicable Purchase and Sale Agreement have
been duly obtained, effected or given and are in full force and effect;

 

13



--------------------------------------------------------------------------------

(k) that is not subject to any existing dispute, right of rescission, set-off,
counterclaim, any other defense against the applicable Originator (or any
assignee of such Originator) or Adverse Claim, and no Obligor of which holds any
right as against the applicable Originator to cause such Originator to
repurchase the goods or merchandise, the sale of which shall have given rise to
such Receivable;

(l) that satisfies all applicable requirements of the Credit and Collection
Policy;

(m) that, together with the Contract related thereto, has not been modified,
waived or restructured since its creation, except as permitted pursuant to
Section 9.02 of this Agreement;

(n) in which a Borrower owns good and marketable title, free and clear of any
Adverse Claims, and that is freely assignable (including without any consent of
any related Obligor or any Governmental Authority);

(o) for which the Administrative Agent (on behalf of the Secured Parties) shall
have a valid and enforceable first priority perfected security interest therein
and in the Related Security and Collections with respect thereto, in each case
free and clear of any Adverse Claim;

(p) that (x) constitutes an “account” or “general intangible” (as defined in the
UCC), (y) is not evidenced by instruments or chattel paper and (z) does not
constitute, or arise from the sale of, as-extracted collateral (as defined in
the UCC);

(q) that is neither a Defaulted Receivable nor a Delinquent Receivable;

(r) for which no Originator, no Borrower, the Parent, the Performance Guarantor
or the Servicer has established any offset or netting arrangements (including
customer deposits and advance payments (including payments relating to unearned
revenues)) with any related Obligor in connection with the ordinary course of
payment of such Receivable;

(s) that represents amounts earned and payable by each related Obligor that
either (i) constitute Eligible Unperformed Receivables or (ii) are not subject
to the performance of additional services by the Originator thereof or by the
related Borrower and the related goods or merchandise shall have been shipped
and/or services performed, other than, in the case of an Eligible Unbilled
Receivable, the billing or invoicing of such Receivable;

(t) which (i) does not arise from a sale of accounts made as part of a sale of a
business or constitute an assignment for the purpose of collection only, (ii) is
not a transfer of a single account made in whole or partial satisfaction of a
preexisting indebtedness or an assignment of a right to payment under a contract
to an assignee that is also obligated to perform under the contract and (iii) is
not a transfer of an interest in or an assignment of a claim under a policy of
insurance;

(u) which does not relate to the sale of any consigned goods or finished goods
which have incorporated any consigned goods into such finished goods;

 

14



--------------------------------------------------------------------------------

(v) for which the related Originator has recognized the related revenue on its
financial books and records in accordance with GAAP;

(w) which represents all or part of the sales price or other right to payment in
connection with the provision by an Originator of advertising space on
out-of-home advertising structures and sites in the United States;

(x) for which neither the related Originator nor any Affiliate thereof is
holding any deposits received by or on behalf of any related Obligor; provided,
that only the portion of such Pool Receivable in an amount equal to such
deposits shall be ineligible; and

(y) that, if such Receivable is an Unbilled Receivable, is an Eligible Unbilled
Receivable.

“Eligible Unbilled Receivable” means, at any time, any Unbilled Receivable if
(a) the related Originator has recognized the related revenue on its financial
books and records under GAAP, and (b) not more than thirty (30) days have
expired since the date such Unbilled Receivable arose.

“Eligible Unperformed Receivable” means, at any time of determination, any
Unperformed Receivable for which (a) all obligations of the related Originator
with respect to such Unperformed Receivable have been fully performed (including
the posting of the relating advertisement), other than the maintenance of the
posting of the related advertisement for the entire period of time required
under the related Contract, (b) the related Contract has not been cancelled (and
no notice of cancellation has been delivered to any Lamar Party) and no Obligor
with respect to the related Contract is permitted thereunder or otherwise to
cancel such Unperformed Receivable with less than 60 days’ notice to the related
Originator, (c) the related Originator reasonably believes that it will be able
to perform all of its obligations with respect to such Unperformed Receivable
under and in accordance with the related Contract, (d) the related Originator
has recognized a portion of the related revenue on its financial books and
records in accordance with GAAP and (e) the related Originator is not required
to maintain the posting of the related advertisement for such Unperformed
Receivable for a period of time in excess of 30 days before such Unperformed
Receivable will cease constituting an Unperformed Receivable.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.

“ERISA Affiliate” means, with respect to any Person, any corporation, trade or
business which together with the Person is a member of a controlled group of
corporations or a controlled group of trades or businesses and would be deemed a
“single employer” within the meaning of Sections 414(b), (c) or (m) of the Code
or Section 4001(b) of ERISA.

“Euro-Rate Reserve Percentage” means, the maximum effective percentage in effect
on such day as prescribed by the Board of Governors of the Federal Reserve
System (or any successor) for determining the reserve requirements (including
without limitation, supplemental, marginal, and emergency reserve requirements)
with respect to eurocurrency funding (currently referred to as “Eurocurrency
Liabilities”).

 

15



--------------------------------------------------------------------------------

“Event of Default” has the meaning specified in Section 10.01. For the avoidance
of doubt, any Event of Default that occurs shall be deemed to be continuing at
all times thereafter unless and until waived in accordance with Section 14.01.

“Excess Concentration” means the sum of the following amounts, without
duplication:

(a) the sum of the amounts calculated for each of the Applicable Obligors equal
to the excess (if any) of (i) the aggregate Outstanding Balance of the Eligible
Receivables of such Applicable Obligor, over (ii) the product of (x) such
Applicable Obligor’s Concentration Percentage, multiplied by (y) the aggregate
Outstanding Balance of all Eligible Receivables then in the Receivables Pool;
plus

(b) the excess (if any) of (i) the aggregate Outstanding Balance of all Eligible
Receivables that have remained unpaid for more than 60 days but less than 91
days after the original due date of such Receivable, over (ii) the product of
(x) 30.0%, multiplied by (y) the aggregate sales made by the Originators during
the month that is three (3) Fiscal Months before the then-current Fiscal Month
as of the date of determination; plus

(c) the excess (if any) of (i) the aggregate Outstanding Balance of all Eligible
Receivables that have remained unpaid for more than 90 days but less than 121
days after the original due date of such Receivable, over (ii) the product of
(x) 15.0%, multiplied by (y) the aggregate sales made by the Originators during
the month that is four (4) Fiscal Months before the then-current Fiscal Month as
of the date of determination; plus

(d) the excess (if any) of (i) the aggregate Outstanding Balance of all Eligible
Receivables that are Unbilled Receivables, over (ii) the product of (x) 10.0%,
multiplied by (y) the aggregate Outstanding Balance of all Eligible Receivables
then in the Receivables Pool; plus

(e) the excess (if any) of (i) the aggregate Outstanding Balance of all Eligible
Receivables, any Obligor of which is a Governmental Authority, over (ii) the
product of (x) 2.0%, multiplied by (y) the aggregate Outstanding Balance of all
Eligible Receivables then in the Receivables Pool; plus

(f) the excess (if any) of (i) the aggregate Outstanding Balance of all Eligible
Receivables, any Obligor of which is an Eligible Foreign Obligor, over (ii) the
product of (x) 2.0%, multiplied by (y) the aggregate Outstanding Balance of all
Eligible Receivables then in the Receivables Pool; plus

(g) the excess (if any) of (i) the aggregate Outstanding Balance of all Eligible
Receivables that are Unperformed Receivables, over (ii) the product of
(x) 45.0%, multiplied by (y) the aggregate Outstanding Balance of all Eligible
Receivables then in the Receivables Pool; provided, however, that during the
continuance of a Ratings Event Level II the Administrative Agent may, upon ten
(10) Business Days’ prior notice to the Borrowers, reduce the percentage in
clause (ii)(x) above to 22.5%.

 

16



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934, as amended or
otherwise modified from time to time.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
an Affected Person or required to be withheld or deducted from a payment to an
Affected Person: (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes and branch profits Taxes, in each case,
(i) imposed as a result of such Affected Person being organized under the laws
of, or having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in the Loans
or Commitment pursuant to a law in effect on the date on which (i) such Lender
makes a Loan or its Commitment or (ii) such Lender changes its lending office,
except in each case to the extent that amounts with respect to such Taxes were
payable either to such Lender’s assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its lending office,
(c) Taxes attributable to such Affected Person’s failure to comply with
Section 5.03(f) and (d) any U.S. federal withholding Taxes imposed pursuant to
FATCA.

“Exiting Lender” has the meaning set forth in Section 2.02(h).

“Facility Limit” means, $175,000,000, as reduced or increased from time to time
pursuant to the terms hereof. References to the unused portion of the Facility
Limit shall mean, at any time of determination, an amount equal to (x) the
Facility Limit at such time, minus (y) the Aggregate Capital at such time.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any applicable intergovernmental
agreement entered into between the United States and any other Governmental
Authority in connection with the implementation of the foregoing and any fiscal
or regulatory legislation, rules or official practices adopted pursuant to any
such intergovernmental agreement.

“Federal Funds Rate” means, for any day, the per annum rate set forth in the
weekly statistical release designated as H.15(519), or any successor
publication, published by the Federal Reserve Board (including any such
successor, “H.15(519)”) for such day opposite the caption “Federal Funds
(Effective).” If on any relevant day such rate is not yet published in H.
15(519), the rate for such day will be the rate set forth in the daily
statistical release designated as the Composite 3:30 p.m. Quotations for U.S.
Government Securities, or any successor publication, published by the Federal
Reserve Bank of New York (including any such successor, the “Composite 3:30 p.m.
Quotations”) for such day under the caption “Federal Funds Effective Rate.” If
on any relevant day the appropriate rate is not yet published in either
H.15(519) or the Composite 3:30 p.m. Quotations, the rate for such day will be
the arithmetic mean as determined by the Administrative Agent of the rates for
the last transaction in overnight Federal funds arranged before 9:00 a.m. (New
York City time) on that day by each of three leading brokers of Federal funds
transactions in New York City selected by the Administrative Agent.

 

17



--------------------------------------------------------------------------------

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.

“Fee Letter” has the meaning specified in Section 2.03(a).

“Fees” has the meaning specified in Section 2.03(a).

“Final Maturity Date” means the date that (i) is one hundred eighty (180) days
following the Termination Date or (ii) such earlier date on which the Aggregate
Capital and all other Borrower Obligations become due and payable pursuant to
Section 10.01.

“Final Payout Date” means the date on or after the Termination Date when (i) the
Aggregate Capital and Aggregate Interest have been paid in full, (ii) all
Borrower Obligations shall have been paid in full, (iii) all other amounts owing
to the Credit Parties and any other Borrower Indemnified Party or Affected
Person hereunder and under the other Transaction Documents have been paid in
full and (iv) all accrued Servicing Fees have been paid in full.

“Financial Covenant Event” shall be deemed to have occurred if, at any time, the
Secured Debt Ratio exceeds 3.504.50 to 1.00.

“Financial Officer” of any Person means, the chief executive officer, the chief
financial officer, the chief accounting officer, the principal accounting
officer, the controller, the treasurer or the assistant treasurer of such
Person.

“First Amendment Effective Date” means February 6, 2020.

“Fiscal Month” means each calendar month.

“GAAP” means generally accepted accounting principles in the United States of
America, consistently applied.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Group A Obligor” means any Applicable Obligor (or its parent or majority owner,
as applicable, if such Applicable Obligor is not rated) with a short-term rating
of at least: (a) “A-1” by S&P, or if such Applicable Obligor does not have a
short-term rating from S&P, a rating of “A+” or better by S&P on such Applicable
Obligor’s, its parent’s, or its majority owner’s (as applicable) long-term
senior unsecured and uncredit-enhanced debt securities, or (b) “P-1” by Moody’s,
or if such Applicable Obligor does not have a short-term rating from Moody’s,
“A1”

 

18



--------------------------------------------------------------------------------

or better by Moody’s on such Applicable Obligor’s, its parent’s or its majority
owner’s (as applicable) long-term senior unsecured and uncredit-enhanced debt
securities. Notwithstanding the foregoing, any Applicable Obligor that is a
Subsidiary of an Applicable Obligor that satisfies the definition of “Group A
Obligor” shall be deemed to be a Group A Obligor and shall be aggregated with
the Obligor that satisfies such definition for the purposes of determining the
“Concentration Reserve Percentage” and clause (a) of the definition of “Excess
Concentration” for such Obligors, unless such deemed Applicable Obligor
separately satisfies the definition of “Group B Obligor”, or “Group C Obligor”,
in which case such Applicable Obligor shall be separately treated as a Group B
Obligor or a Group C Obligor, as the case may be, and shall be aggregated and
combined for such purposes with any of its Subsidiaries that are Applicable
Obligors.

“Group B Obligor” means an Applicable Obligor (or its parent or majority owner,
as applicable, if such Applicable Obligor is not rated) that is not a Group A
Obligor, with a short-term rating of at least: (a) “A-2” by S&P, or if such
Applicable Obligor does not have a short-term rating from S&P, a rating of
“BBB+” or better by S&P on such Applicable Obligor’s, its parent’s or its
majority owner’s (as applicable) long-term senior unsecured and
uncredit-enhanced debt securities, or (b) “P-2” by Moody’s, or if such
Applicable Obligor does not have a short-term rating from Moody’s, “Baa1” or
better by Moody’s on such Applicable Obligor’s, its parent’s or its majority
owner’s (as applicable) long-term senior unsecured and uncredit-enhanced debt
securities. Notwithstanding the foregoing, any Applicable Obligor that is a
Subsidiary of an Applicable Obligor that satisfies the definition of “Group B
Obligor” shall be deemed to be a Group B Obligor and shall be aggregated with
the Applicable Obligor that satisfies such definition for the purposes of
determining the “Concentration Reserve Percentage” and clause (a) of the
definition of “Excess Concentration” for such Applicable Obligors, unless such
deemed Applicable Obligor separately satisfies the definition of “Group A
Obligor” or “Group C Obligor”, in which case such Applicable Obligor shall be
separately treated as a Group A Obligor or a Group C Obligor, as the case may
be, and shall be aggregated and combined for such purposes with any of its
Subsidiaries that are Applicable Obligors.

“Group C Obligor” means an Applicable Obligor (or its parent or majority owner,
as applicable, if such Applicable Obligor is not rated) that is not a Group A
Obligor or a Group B Obligor, with a short-term rating of at least: (a) “A-3” by
S&P, or if such Applicable Obligor does not have a short-term rating from S&P, a
rating of “BBB-” or better by S&P on such Applicable Obligor’s, its parent’s or
its majority owner’s (as applicable) long-term senior unsecured and
uncredit-enhanced debt securities, or (b) “P-3” by Moody’s, or if such
Applicable Obligor does not have a short-term rating from Moody’s, “Baa3” or
better by Moody’s on such Applicable Obligor’s, its parent’s or its majority
owner’s (as applicable) long-term senior unsecured and uncredit-enhanced debt
securities. Notwithstanding the foregoing, any Applicable Obligor that is a
Subsidiary of an Applicable Obligor that satisfies the definition of “Group C
Obligor” shall be deemed to be a Group C Obligor and shall be aggregated with
the Applicable Obligor that satisfies such definition for the purposes of
determining the “Concentration Reserve Percentage” and clause (a) of the
definition of “Excess Concentration” for such Applicable Obligors, unless such
deemed Applicable Obligor separately satisfies the definition of “Group A
Obligor” or “Group B Obligor” in which case such Applicable Obligor shall be
separately treated as a Group A Obligor or a Group B Obligor, as the case may
be, and shall be aggregated and combined for such purposes with any of its
Subsidiaries that are Applicable Obligors.

 

19



--------------------------------------------------------------------------------

“Group D Obligor” means any Applicable Obligor that is not a Group A Obligor,
Group B Obligor or Group C Obligor; provided, that any Applicable Obligor (or
its parent or majority owner, as applicable, if such Applicable Obligor is
unrated) that is not rated by both Moody’s and S&P shall be a Group D Obligor.

“Guaranty” means, with respect to any Person, any obligation of such Person
guarantying or in effect guarantying any Debt, liability or obligation of any
other Person in any manner, whether directly or indirectly, including any such
liability arising by virtue of partnership agreements, including any agreement
to indemnify or hold harmless any other Person, any performance bond or other
suretyship arrangement and any other form of assurance against loss, except
endorsement of negotiable or other instruments for deposit or collection in the
ordinary course of business.

“Holdings” means Lamar Advertising Company, a Delaware corporation.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrowers or any of their respective Affiliates under any Transaction Document
and (b) to the extent not otherwise described in clause (a) above, Other Taxes.

“Independent Manager” has the meaning set forth in Section 8.03(c).

“Information Package” means a report, in substantially the form of Exhibit G.

“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors or (b) any general assignment for the benefit of creditors of a Person,
composition, marshaling of assets for creditors of a Person, or other, similar
arrangement in respect of its creditors generally or any substantial portion of
its creditors, in each of clauses (a) and (b) undertaken under U.S. Federal,
state or foreign law, including the Bankruptcy Code.

“Intended Tax Treatment” has the meaning set forth in Section 14.14.

“Intercompany Loan” has the meaning set forth in the applicable Purchase and
Sale Agreement.

“Intercompany Loan Agreement” has the meaning set forth in the applicable
Purchase and Sale Agreement.

“Interest” means, for each Loan for any day during any Interest Period (or
portion thereof), the amount of interest accrued on the Capital of such Loan
during such Interest Period (or portion thereof) in accordance with
Section 2.03(b).

 

20



--------------------------------------------------------------------------------

“Interest Period” means, with respect to each Loan, (a) before the Termination
Date: (i) initially, the period commencing on the date such Loan is made
pursuant to Section 2.01 (or in the case of any fees payable hereunder,
commencing on the Closing Date) and ending on (but not including) the next
Monthly Settlement Date and (ii) thereafter, each period commencing on such
Monthly Settlement Date and ending on (but not including) the next Monthly
Settlement Date and (b) on and after the Termination Date, such period
(including a period of one day) as shall be selected from time to time by the
Administrative Agent (with the consent or at the direction of the Majority
Lenders) or, in the absence of any such selection, each period of 30 days from
the last day of the preceding Interest Period.

“Interest Rate” means, for any day in any Interest Period for any Loan (or any
portion of Capital thereof):

(a) subject to Sections 5.04 and 5.06 and so long as no Event of Default has
occurred and is continuing on such day, LMIR or solely to the extent determined
pursuant to Section 2.05, Adjusted LIBOR; provided, however, that the Interest
Rate applicable to any LIBOR Loan that is not advanced on a Monthly Settlement
Date shall be LMIR for each day during the initial Interest Period applicable to
such Loan from the date such Loan is made pursuant to Section 2.01 until the
next occurring Monthly Settlement Date; or

(b) for any day while an Event of Default has occurred and is continuing, an
interest rate per annum equal to the sum of 2.50% per annum plus the greater of
(i) the interest rate per annum determined for such Loan and such day pursuant
to clause (a) above, and (ii) the Base Rate in effect on such day;

provided, however, that no provision of this Agreement shall require the payment
or permit the collection of Interest in excess of the maximum permitted by
Applicable Law; provided, further, however, that Interest for any Loan shall not
be considered paid by any distribution to the extent that at any time all or a
portion of such distribution is rescinded or must otherwise be returned for any
reason.

“Interim Report” means a report, in substantially the form of Exhibit J.

“Investment Company Act” means the Investment Company Act of 1940, as amended or
otherwise modified from time to time.

“Lamar” has the meaning set forth in the preamble to this Agreement.

“Lamar Party” means each Borrower, the Servicer, each Originator and the
Performance Guarantor.

“LCR Security” means any commercial paper or security (other than equity
securities issued to Holdings or any Originator that is a consolidated
subsidiary of Holdings under GAAP) within the meaning of Paragraph
__.32(e)(viii) of the final rules titled Liquidity Coverage Ratio: Liquidity
Risk Measurement Standards, 79 Fed. Reg. 197, 61440 et seq. (October 10, 2014).

 

21



--------------------------------------------------------------------------------

“Lenders” means PNC and each other Person that is or becomes a party to this
Agreement in the capacity of a “Lender”.

“LIBOR Loan” means any Loan accruing Interest at Adjusted LIBOR.

“LIBOR Termination Date” has the meaning set forth in Section 5.06(a).

“LMIR” means for any day during any Interest Period, the interest rate per annum
determined by the Administrative Agent (which determination shall be conclusive
absent manifest error) by dividing (i) the one-month Eurodollar rate for Dollar
deposits as reported by Bloomberg Finance L.P. and shown on US0001M Screen or
any other service or page that may replace such page from time to time for the
purpose of displaying offered rates of leading banks for London interbank
deposits in Dollars, as of 11:00 a.m. (London time) on such day, or if such day
is not a Business Day, then the immediately preceding Business Day (or if not so
reported, then as determined by the Administrative Agent from another recognized
source for interbank quotation), in each case, changing when and as such rate
changes, by (ii) a number equal to 1.00 minus the Euro-Rate Reserve Percentage
on such day. The calculation of LMIR may also be expressed by the following
formula:

 

     

One-month Eurodollar rate for Dollars

shown on Bloomberg US0001M Screen

or appropriate successor

  

LMIR

   =   

 

         1.00 - Euro-Rate Reserve Percentage   

LMIR shall be adjusted on the effective date of any change in the Euro-Rate
Reserve Percentage as of such effective date. Notwithstanding the foregoing, if
LMIR as determined herein would be less than zero percent (0.00%), such rate
shall be deemed to be zero percent (0.00%) for purposes of this Agreement.

“Loan” means any loan made by a Lender pursuant to Section 2.02.

“Loan Request” means a letter in substantially the form of Exhibit A hereto
executed and delivered by a Borrower to the Administrative Agent and the Lenders
pursuant to Section 2.02(a).

“Lock-Box” means each locked postal box with respect to which a Collection
Account Bank has executed an Account Control Agreement pursuant to which it has
been granted exclusive access for the purpose of retrieving and processing
payments made on the Receivables and which is listed on Schedule II (as such
schedule may be modified from time to time in connection with the addition or
removal of any Lock-Box in accordance with the terms hereof).

 

22



--------------------------------------------------------------------------------

“Loss Horizon Ratio” means, at any time of determination, the ratio (expressed
as a percentage and rounded to the nearest 1/100 of 1%, with 5/1000th of 1%
rounded upward) computed as of the last day of each Fiscal Month by dividing:

(a) the sum of (i) the aggregate sales made by the Originators during the four
(4) most recent Fiscal Months, plus (ii) the product of (x) 70%, multiplied by
(y) the aggregate sales made by the Originators during the 5th most recent
Fiscal Month; by

(b) the Net Receivables Pool Balance as of such date.

“Loss Reserve Percentage” means, at any time of determination, the product
(expressed as a percentage and rounded to the nearest 1/100th of 1%, with
5/1000th of 1% rounded upward) of (a) 2.25, multiplied by (b) the highest
average of the Default Ratios for any three (3) consecutive Fiscal Months during
the twelve (12) most recent Fiscal Months, multiplied by (c) the Loss Horizon
Ratio.

“Mail-Box” means each address of the Servicer or any Originator which is listed
on Schedule IV.

“Mail-Box Eligibility Condition” means, as of any date of determination, the
satisfaction of each of the following conditions (i) substantially all payments
on the Pool Receivables or other Collections that are received in any Mail-Box
are promptly (but in any event within two (2) Business Days after receipt)
remitted directly into a Collection Account and (ii) with respect to any
Receivable and the related Obligor, if a Servicer Termination Event or a Ratings
Event Level II has occurred and is continuing and the Administrative Agent has
instructed (or directed any Borrower or the Servicer to so instruct) such
Obligor to remit payments under Pool Receivables directly to a Collection
Account or a Lock-Box (or directly to the Administrative Agent or its designee),
the most recent payment remitted by such Obligor following receipt of such
instruction was made to a Collection Account or a Lock-Box (or directly to the
Administrative Agent or its designee).

“Majority Lenders” means Lenders representing more than 50% of the aggregate
Commitments of all Lenders (or, if the Commitments have been terminated, Lenders
representing more than 50% of the aggregate outstanding Capital held by all the
Lenders).

“Material Adverse Effect” means relative to any Person (provided that if no
particular Person is specified, “Material Adverse Effect” shall be deemed to be
relative to both (i) the Servicer, the Performance Guarantor and the
Originators, taken as a whole and (ii) the Borrowers, individually and in the
aggregate) with respect to any event or circumstance, a material adverse effect
on any of the following:

(a) the assets, operations, business or financial condition of the Servicer, the
Performance Guarantor and the Originators, taken as a whole;

(b) the assets, operations, business or financial condition of any Borrower;

 

23



--------------------------------------------------------------------------------

(c) the ability of the Borrowers, the Servicer, the Performance Guarantor or any
Originator to perform its obligations under this Agreement or any other
Transaction Document to which it is a party;

(d) the validity or enforceability of this Agreement or any other Transaction
Document, or the validity, enforceability, value or collectibility of any
material portion of the Pool Receivables;

(e) the status, perfection, enforceability or priority of the Administrative
Agent’s security interest in any material portion of the Collateral; or

(f) the rights and remedies of any Credit Party under the Transaction Documents
or associated with its respective interest in the Collateral.

“Material Indebtedness” shall mean (i) Debt under the Credit Agreement and
(ii) Debt of any one or more of Holdings, the Lamar Parties or any Subsidiary
thereof in an aggregate principal amount exceeding $100,000,000.

“Minimum Dilution Reserve Percentage” means, at any time of determination, the
product (expressed as a percentage and rounded to the nearest 1/100th of 1%,
with 5/1000th of 1% rounded upward) of (a) the average of the Dilution Ratios
for the twelve (12) most recent Fiscal Months, multiplied by (b) the Dilution
Horizon Ratio.

“Monthly Settlement Date” means the 25th day of each calendar month (or if such
day is not a Business Day, the next occurring Business Day).

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized statistical rating organization.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA to which any Lamar Party or any of their respective ERISA Affiliates is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

“Net Receivables Pool Balance” means, at any time of determination: (a) the
aggregate Outstanding Balance of all Eligible Receivables then in the
Receivables Pool, minus (b) the Excess Concentration.

“Obligor” means, with respect to any Receivable, any Person obligated to make
payments with respect to such Receivable, including (i) to the extent so
obligated, any related advertiser or any advertising agency, agent or licensee
of such advertiser or (ii) any guarantor thereof or co-obligor therewith.

“Obligor Percentage” means, at any time of determination, for each Obligor, a
fraction, expressed as a percentage, (a) the numerator of which is the aggregate
Outstanding Balance of the Eligible Receivables of such Obligor and its
Affiliates less the amount (if any) then included in the calculation of the
Excess Concentration with respect to such Obligor and its Affiliates and (b) the
denominator of which is the aggregate Outstanding Balance of all Eligible
Receivables at such time.

 

24



--------------------------------------------------------------------------------

“OFAC” means the U.S. Department of Treasury’s Office of Foreign Assets Control.

“Originator” means each of the QRS Originators and the TRS Originators.

“Other Connection Taxes” means, with respect to any Affected Person, Taxes
imposed as a result of a present or former connection between such Affected
Person and the jurisdiction imposing such Tax (other than connections arising
from such Affected Person having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Transaction Document, or sold or assigned an interest in any Loan
or Transaction Document).

“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing Taxes or any other excise or property Taxes,
charges or similar levies or fees arising from any payment made hereunder or
from the execution, delivery, performance, registration, enforcement of, from
the receipt or perfection of a security interest under, or otherwise in respect
of, this Agreement, the other Transaction Documents and the other documents or
agreements to be delivered hereunder or thereunder except any Taxes that are
Other Connection Taxes imposed with respect to an assignment.

“Outstanding Balance” means, at any time of determination, with respect to any
Receivable, the then outstanding principal balance thereof.

“Parent” means Lamar.

“Parent Entity” shall mean any direct or indirect parent of Holdings.

“Parent Group” has the meaning set forth in Section 8.03(c).

“Participant” has the meaning set forth in Section 14.03(d).

“Participant Register” has the meaning set forth in Section 14.03(e).

“PATRIOT Act” has the meaning set forth in Section 14.15.

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

“Pension Plan” means a pension plan as defined in Section 3(2) of ERISA that is
subject to Title IV of ERISA with respect to which any Lamar Party or any of
their respective ERISA Affiliates may have any liability, contingent or
otherwise.

“Percentage” means, at any time of determination, with respect to any Lender, a
fraction (expressed as a percentage), (a) the numerator of which is (i) prior to
the termination of all Commitments hereunder, its Commitment at such time or
(ii) if all Commitments hereunder have been terminated, the aggregate
outstanding Capital of all Loans being funded by the Lenders at such time and
(b) the denominator of which is (i) prior to the termination of all Commitments
hereunder, the aggregate Commitments of all Lenders at such time or (ii) if all
Commitments hereunder have been terminated, the Aggregate Capital at such time.

 

25



--------------------------------------------------------------------------------

“Performance Guarantor” means Parent.

“Performance Guaranty” means the Performance Guaranty, dated as of the Closing
Date, by the Performance Guarantor in favor of the Administrative Agent for the
benefit of the Secured Parties, as such agreement may be amended, restated,
supplemented or otherwise modified from time to time.

“Permitted Adverse Claim” means any Adverse Claim (i) in favor of any Collection
Account Bank on any Collection Account to the extent permitted under the
applicable Account Control Agreement (and only to the extent relating to the
Collection Accounts and the amount on deposit therein), (ii) that constitutes an
inchoate lien in respect of Taxes that are either (x) not yet due and payable or
(y) being contested in good faith and as to which adequate reserves have been
provided in accordance with GAAP, but only so long as no enforcement action,
execution, levy or foreclosure proceeding shall have been commenced or
threatened and the use and value of the property to which the liens attach are
not impaired during the pendency of such proceedings, (iii) as to which no
enforcement action, execution, levy or foreclosure proceeding shall have been
commenced or threatened and that secure the payment of taxes, assessments or
governmental charges or levies, if any only to the extent the same are either
(x) not yet due and payable or (y) being contested in good faith and as to which
adequate reserves have been provided in accordance with GAAP or (iv) solely with
respect to any Adverse Claim in respect of Related Security constituting goods
(but not proceeds thereof), any Adverse Claim as to which no enforcement action,
execution, levy or foreclosure proceeding shall have been commenced or
threatened and that only secures the payment of taxes, assessments and
governmental charges or levies, to the extent the same are Adverse Claims
imposed by law, such as landlord’s, carrier’s, warehousemen’s and mechanic’s
liens and other similar liens that (a) arise in the ordinary course of business,
(b) do not constitute consensual claims of ownership or liens granted by any
Person and (c) secure obligations that are either not yet due and payable or
that are being contested in good faith and as to which adequate reserves have
been provided in accordance with GAAP.

“Permitted Disbursements” means any check or other payment order drawn on or
payable against any Collection Account that is issued prior to the Closing Date.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or any Governmental Authority.

“PNC” has the meaning set forth in the preamble to this Agreement.

“Pool Receivable” means a Receivable in the Receivables Pool.

“Portion of Capital” means, with respect to any Lender and its related Capital,
the portion of such Capital being funded or maintained by such Lender by
reference to a particular interest rate basis.

 

26



--------------------------------------------------------------------------------

“Post-Closing Date” means the date occurring ten (10) Business Days following
the Closing Date (or such later date as the Administrative Agent shall consent
to in writing).

“Purchase and Sale Agreement” means each of the QRS Purchase and Sale Agreement
and the TRS Purchase and Sale Agreement.

“Purchase and Sale Termination Event” has the meaning set forth in the
applicable Purchase and Sale Agreement.

“QRS Borrower” has the meaning specified in the preamble to this Agreement.

“QRS Purchase and Sale Agreement” means the Purchase and Sale Agreement, dated
as of the Closing Date, among the Servicer, the QRS Originators and the QRS
Borrower, as such agreement may be amended, supplemented or otherwise modified
from time to time.

“QRS Originator” and “QRS Originators” have the meaning set forth in the QRS
Purchase and Sale Agreement, as the same may be modified from time to time by
adding new QRS Originators or removing QRS Originators, in each case in
accordance with the prior written consent of the Administrative Agent.

“Qualified Reilly Partnership” means any general or limited partnership, all of
the partnership interests of which are owned by (a) Kevin P. Reilly, Sr.,
(b) his wife, (c) his children, (d) his children’s spouses, (e) his
grandchildren, or (f) trusts of which he, his wife, his children, his children’s
spouses and his grandchildren are the sole beneficiaries and for which one or
more of such individuals are the sole trustee(s).

“Qualifying Commingling Report” has the meaning set forth in Section 9.04(d).

“Ratings Event” means, at any time of determination, any Ratings Event Level I
or any Ratings Event Level II.

“Ratings Event Level I” means, at any time of determination, one or more of the
following events has occurred and is continuing: (i) Holdings’ (x) corporate
credit rating is below BB- by S&P or (y) corporate family rating is below Ba3 by
Moody’s, (ii) Holdings does not have a corporate credit rating by S&P or
(iii) Holdings does not have a corporate family rating by Moody’s.

“Ratings Event Level II” means, at any time of determination, one or more of the
following events has occurred and is continuing: (i) Holdings’ (x) corporate
credit rating is below B+ by S&P or (y) corporate family rating is below B1 by
Moody’s, (ii) Holdings does not have a corporate credit rating by S&P or
(iii) Holdings does not have a corporate family rating by Moody’s.

“Receivable” means any right to payment of a monetary obligation, whether or not
earned by performance, owed to any Originator or any Borrower (as assignee of an
Originator), whether constituting an account, chattel paper, payment intangible,
instrument or general intangible, in each instance arising in connection with
the sale of goods that have been or are to

 

27



--------------------------------------------------------------------------------

be sold or for services rendered or to be rendered, and includes, without
limitation, the obligation to pay any service charges, finance charges,
interest, fees and other charges with respect thereto. Any such right to payment
arising from any one transaction, including, without limitation, any such right
to payment represented by an individual invoice or agreement, shall constitute a
Receivable separate from a Receivable consisting of any such right to payment
arising from any other transaction.

“Receivables Pool” means, at any time of determination, all of the then
outstanding Receivables transferred (or purported to be transferred) to the
Borrowers pursuant to the Purchase and Sale Agreements prior to the Termination
Date.

“Register” has the meaning set forth in Section 14.03(b).

“REIT” means a “real estate investment trust” as defined and taxed under
Sections 856—860 of the Code.

“Related Rights” has the meaning set forth in Section 1.1 of the Purchase and
Sale Agreement.

“Related Security” means, with respect to any Receivable:

(a) all of the applicable Borrower’s and each Originator’s interest in any goods
(including Returned Goods), and documentation of title evidencing the shipment
or storage of any goods (including Returned Goods), the sale of which gave rise
to such Receivable;

(b) all instruments and chattel paper that may evidence such Receivable;

(c) all other security interests or liens and property subject thereto from time
to time purporting to secure payment of such Receivable, whether pursuant to the
Contract related to such Receivable or otherwise, together with all UCC
financing statements or similar filings relating thereto;

(d) all of the applicable Borrower’s and each Originator’s rights, interests and
claims under the related Contracts and all guaranties, indemnities, insurance
and other agreements (including the related Contract) or arrangements of
whatever character from time to time supporting or securing payment of such
Receivable or otherwise relating to such Receivable, whether pursuant to the
Contract related to such Receivable or otherwise;

(e) all books and records of each Borrower and each Originator to the extent
related to any of the foregoing, and all rights, remedies, powers, privileges,
title and interest (but not obligations) in and to each Lock-Box and all
Collection Accounts, into which any Collections or other proceeds with respect
to such Receivables may be deposited, and any related investment property
acquired with any such Collections or other proceeds (as such term is defined in
the applicable UCC);

 

28



--------------------------------------------------------------------------------

(f) all of the applicable Borrower’s rights, interests and claims under the
applicable Purchase and Sale Agreement and the other Transaction Documents; and

(g) all Collections and other proceeds (as defined in the UCC) of any of the
foregoing.

“Release” has the meaning set forth in Section 4.01(a).

“Reportable Compliance Event” means that any Covered Entity becomes a Sanctioned
Person, or is charged by indictment, criminal complaint or similar charging
instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Terrorism Law.

“Reportable Event” means any reportable event as defined in Section 4043(c) of
ERISA or the regulations issued thereunder with respect to a Pension Plan.

“Representatives” has the meaning set forth in Section 14.06(c).

“Required Capital Amount” means, as of any date of determination, an amount
equal to the product of (i) the Loss Reserve Percentage at such time times
(ii) the Net Receivables Pool Balance at such time.

“Restricted Payments” has the meaning set forth in Section 8.01(r).

“Returned Goods” means all right, title and interest in and to returned,
repossessed or foreclosed goods and/or merchandise the sale of which gave rise
to a Receivable; provided that such goods shall no longer constitute Returned
Goods after a Deemed Collection has been deposited in a Collection Account with
respect to the full Outstanding Balance of the related Receivables.

“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business, and any successor thereto that is a nationally recognized
statistical rating organization.

“Sanctioned Country” means a country subject to a sanctions program maintained
under any Anti-Terrorism Law, including any such country identified on the list
maintained by OFAC and available at:
http://www.treasury.gov/resource-center/sanctions/Programs/ Pages/Programs.aspx,
or as otherwise published from time to time.

“Sanctioned Person” means (i) A person named on the list of “Specially
Designated Nationals” or “Blocked Persons” maintained by OFAC available at:
http://www.treasury.gov/ resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, (ii) (A) an agency of the
government of a Sanctioned Country, (B) an organization controlled by a
Sanctioned Country or (C) a person resident in a Sanctioned Country, to the
extent subject to a sanctions program administered by OFAC, or (iii) any
individual person,

 

29



--------------------------------------------------------------------------------

group, regime, entity or thing listed or otherwise recognized as a specially
designated, prohibited, sanctioned or debarred person, group, regime, entity or
thing, or subject to any limitations or prohibitions (including but not limited
to the blocking of property or rejection of transactions), under any
Anti-Terrorism Law.

“Scheduled Termination Date” means December 17, 2021.

“SEC” means the U.S. Securities and Exchange Commission or any governmental
agencies substituted therefor.

“Secured Debt Ratio” shall (along with each defined term constituting a
component thereof) have the meaning assigned to the term “Secured Debt Ratio” in
the Credit Agreement as in effect on the ClosingFirst Amendment Effective Date
and without giving effect to any amendment, restatement, waiver or supplement
thereto or any deletion or replacement of such term, other than any amendment to
such term (or (x) any term contained within such term or (y) any other provision
of the Credit Agreement effecting such term) solely to eliminate the effect of
any change in GAAP or in the application thereof occurring after the Closing
Date on the operation of such term or other provision.

“Secured Parties” means each Credit Party, each Borrower Indemnified Party and
each Affected Person.

“Securities Act” means the Securities Act of 1933, as amended or otherwise
modified from time to time.

“Sequential Receivable” means any Agency Receivable for which, pursuant to the
related Contract, the related Agency Obligor is only obligated to remit payments
with respect to such Agency Receivable to the extent it receives any amounts by
or on behalf of the related Advertiser Obligor.

“Servicer” has the meaning set forth in the preamble to this Agreement.

“Servicer Indemnified Amounts” has the meaning set forth in Section 13.02(a).

“Servicer Indemnified Party” has the meaning set forth in Section 13.02(a).

“Servicer Termination Event” means the occurrence of any of the following
events:

(a) the Servicer shall fail to perform or observe any term, covenant or
agreement under this Agreement or any other Transaction Document, and such
failure, solely to the extent capable of cure, shall continue for thirty
(30) days;

(b) the occurrence of an Event of Default under Section 10.01(a)(ii);

(c) any representation or warranty made or deemed made by Servicer (or any of
its officers) under or in connection with this Agreement or any other
Transaction Document or any information or report delivered by the Servicer
pursuant to this Agreement or any other Transaction Document, shall prove to
have been incorrect or untrue in any material respect when made or deemed made
or delivered;

 

30



--------------------------------------------------------------------------------

(d) the Servicer shall fail to deliver an Information Package or Interim Report
at the time required pursuant to this Agreement, and such failure shall remain
unremedied for two (2) Business Days;

(e) the occurrence of an Event of Default under Section 10.01(e);

(f) the occurrence of an Event of Default under Section 10.01(f);

(g) the occurrence of an Event of Default under Section 10.01(i)(ii); or

(h) a Financial Covenant Event shall occur.

For the avoidance of doubt, any Servicer Termination Event that occurs shall be
deemed to be continuing at all times thereafter unless and until waived in
accordance with Section 14.01.

“Servicing Fee” means the fee referred to in Section 9.06(a) of this Agreement.

“Servicing Fee Rate” means the rate referred to in Section 9.06(a) of this
Agreement.

“Settlement Date” means with respect to any Portion of Capital for any Interest
Period or any Interest or Fees, (i) prior to the Termination Date and so long as
no Event of Default has occurred and is continuing, the Monthly Settlement Date
and (ii) on and after the Termination Date or if an Event of Default has
occurred and is continuing, each day selected from time to time by the
Administrative Agent (with the consent or at the direction of the Majority
Lenders) (it being understood that the Administrative Agent (with the consent or
at the direction of the Majority Lenders) may select such Settlement Date to
occur as frequently as daily), or, in the absence of such selection, the Monthly
Settlement Date.

“Solvent” means, with respect to any Person and as of any particular date,
(i) the present fair market value (or present fair saleable value) of the assets
of such Person is not less than the total amount required to pay the probable
liabilities of such Person on its total existing debts and liabilities
(including contingent liabilities) as they become absolute and matured,
(ii) such Person is able to realize upon its assets and pay its debts and other
liabilities, contingent obligations and commitments as they mature and become
due in the normal course of business, (iii) such Person is not incurring debts
or liabilities beyond its ability to pay such debts and liabilities as they
mature and (iv) such Person is not engaged in any business or transaction, and
is not about to engage in any business or transaction, for which its property
would constitute unreasonably small capital after giving due consideration to
the prevailing practice in the industry in which such Person is engaged.

“Structuring Agent” means PNC Capital Markets LLC, a Pennsylvania limited
liability company.

 

31



--------------------------------------------------------------------------------

“Subject Obligor” means any Obligor that is engaged in the manufacture,
distribution, or dispensing of cannabis or any Schedule I Controlled Substance
(within the meaning of 21 CFR 1308).

“Subject Obligor Collections” means any Collections on Pool Receivables owing by
any Subject Obligor.

“ Sub-Servicer” has the meaning set forth in Section 9.01(d).

“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock of each class or
other interests having ordinary voting power (other than stock or other
interests having such power only by reason of the happening of a contingency) to
elect a majority of the Board of Directors or other managers of such entity are
at the time owned, or management of which is otherwise controlled: (a) by such
Person, (b) by one or more Subsidiaries of such Person or (c) by such Person and
one or more Subsidiaries of such Person.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges, withholdings (including backup withholding), assessments,
fees or other charges imposed by any Governmental Authority and all interest,
penalties, additions to tax and any similar liabilities with respect thereto.

“Termination Date” means the earliest to occur of (a) the Scheduled Termination
Date, (b) the date on which the “Termination Date” is declared or deemed to have
occurred under Section 10.01 and (c) the date selected by the Borrowers on which
all Commitments have been reduced to zero pursuant to Section 2.02(e).

“Total Reserves” means, at any time of determination, an amount equal to the
product of (a) the sum of (A) the Yield Reserve Percentage, plus (B) the greater
of (I) the sum of the Concentration Reserve Percentage, plus the Minimum
Dilution Reserve Percentage and (II) the sum of the Loss Reserve Percentage,
plus the Dilution Reserve Percentage, times (b) the Net Receivables Pool Balance
at such time.

“Tranche Period” means, with respect to any LIBOR Loan, a period of one, two,
three or six months selected by the applicable Borrower pursuant to
Section 2.05. Each Tranche Period shall commence on a Monthly Settlement Date
and end on (but not including) the Monthly Settlement Date occurring one, two,
three or six calendar months thereafter, as selected by the applicable Borrower
pursuant to Section 2.05; provided, however, that if the date any Loan made
pursuant to Section 2.01 is not a Monthly Settlement Date, the initial Tranche
Period for such Loan shall commence on the date such Loan is made pursuant to
Section 2.01 and end on the next Monthly Settlement Date occurring after the day
in the applicable succeeding calendar month which corresponds numerically to the
beginning day of such initial Tranche Period; provided, further, that if any
Tranche Period would end after the Termination Date, such Tranche Period
(including a period of one day) shall end on the Termination Date.

 

32



--------------------------------------------------------------------------------

“Transaction Documents” means this Agreement, each Purchase and Sale Agreement,
the Account Control Agreements, the Fee Letter, each Intercompany Loan
Agreement, the Performance Guaranty and all other certificates, instruments, UCC
financing statements, reports, notices, agreements and documents executed or
delivered under or in connection with this Agreement, in each case as the same
may be amended, supplemented or otherwise modified from time to time in
accordance with this Agreement.

“TRS Borrower” has the meaning specified in the preamble to this Agreement.

“TRS Holdings” means Lamar TRS Holdings, LLC, a Delaware limited liability
company.

“TRS Originator” and “TRS Originators” have the meaning set forth in the TRS
Purchase and Sale Agreement, as the same may be modified from time to time by
adding new TRS Originators or removing TRS Originators, in each case in
accordance with the prior written consent of the Administrative Agent.

“TRS Purchase and Sale Agreement” means the Purchase and Sale Agreement, dated
as of the Closing Date, among the Servicer, the TRS Originators and the TRS
Borrower, as such agreement may be amended, supplemented or otherwise modified
from time to time.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction.

“Unbilled Receivable” means, at any time, any Receivable as to which the invoice
or bill with respect thereto has not yet been sent to any Obligor thereof.

“Unmatured Event of Default” means an event that but for notice or lapse of time
or both would constitute an Event of Default.

“Unperformed Receivable” means, at any time of determination, any Receivable for
which one or more obligations of the related Originator have not been fully
performed, including maintaining posting of the relating advertisement for the
entire period of time required under the related Contract.

“U.S. Obligor” means an Obligor that is a corporation or other business
organization and is organized under the laws of the United States of America (or
of a United States of America territory, district, state, commonwealth, or
possession, including, without limitation, Puerto Rico and the U.S. Virgin
Islands) or any political subdivision thereof.

“U.S. Tax Compliance Certificate” has the meaning set forth in
Section 5.03(f)(ii)(B)(3).

“Volcker Rule” means Section 13 of the U.S. Bank Holding Company Act of 1956, as
amended, and the applicable rules and regulations thereunder.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

33



--------------------------------------------------------------------------------

“Yield Reserve Percentage” means at any time of determination:

1.50 x DSO x (BR + SFR)

360

where:

 

BR

   =    the Base Rate at such time;

DSO

   =    the Days’ Sales Outstanding for the most recently ended Fiscal Month;
and

SFR

   =    the Servicing Fee Rate.

SECTION 1.02. Other Interpretative Matters. All accounting terms not
specifically defined herein shall be construed in accordance with GAAP. All
terms used in Article 9 of the UCC in the State of New York and not specifically
defined herein, are used herein as defined in such Article 9. Unless otherwise
expressly indicated, all references herein to “Article,” “Section,” “Schedule”,
“Exhibit” or “Annex” shall mean articles and sections of, and schedules,
exhibits and annexes to, this Agreement. For purposes of this Agreement, the
other Transaction Documents and all such certificates and other documents,
unless the context otherwise requires: (a) references to any amount as on
deposit or outstanding on any particular date means such amount at the close of
business on such day; (b) the words “hereof,” “herein” and “hereunder” and words
of similar import refer to such agreement (or the certificate or other document
in which they are used) as a whole and not to any particular provision of such
agreement (or such certificate or document); (c) references to any Article,
Section, Schedule, Exhibit or Annex are references to Articles, Sections,
Schedules, Exhibits and Annexes in or to such agreement (or the certificate or
other document in which the reference is made), and references to any paragraph,
subsection, clause or other subdivision within any Section or definition refer
to such paragraph, subsection, clause or other subdivision of such Section or
definition; (d) the term “including” means “including without limitation”;
(e) references to any Applicable Law refer to that Applicable Law as amended
from time to time and include any successor Applicable Law; (f) references to
any agreement refer to that agreement as from time to time amended, restated or
supplemented or as the terms of such agreement are waived or modified in
accordance with its terms; (g) references to any Person include that Person’s
permitted successors and assigns; (h) headings are for purposes of reference
only and shall not otherwise affect the meaning or interpretation of any
provision hereof; (i) unless otherwise provided, in the calculation of time from
a specified date to a later specified date, the term “from” means “from and
including”, and the terms “to” and “until” each means “to but excluding”;
(j) terms in one gender include the parallel terms in the neuter and opposite
gender; (k) references to any amount as on deposit or outstanding on any
particular date means such amount at the close of business on such day and
(l) the term “or” is not exclusive.

 

34



--------------------------------------------------------------------------------

ARTICLE II

TERMS OF THE LOANS

SECTION 2.01. Loan Facility. Upon a request by any Borrower pursuant to
Section 2.02, and on the terms and subject to the conditions hereinafter set
forth, each Lender shall, ratably in accordance with its respective Commitments,
severally and not jointly, make Loans to the applicable Borrower from time to
time during the period from the Closing Date to the Termination Date. Under no
circumstances shall any Lender be obligated to make any such Loan if, after
giving effect to such Loan:

(i) the Aggregate Capital would exceed the Facility Limit at such time;

(ii) the aggregate outstanding Capital of such Lender would exceed its
Commitment; or

(iii) the Aggregate Capital would exceed the Borrowing Base at such time.

SECTION 2.02. Making Loans; Repayment of Loans. (a) Each Loan hereunder shall be
made on at least one (1) Business Day’s prior written request from a Borrower to
the Administrative Agent and each Lender in the form of a Loan Request attached
hereto as Exhibit A. Each such request for a Loan shall be made no later than
1:00 p.m. (New York City time) on a Business Day (it being understood that any
such request made after such time shall be deemed to have been made on the
following Business Day) and shall specify (i) the amount of the Loan(s)
requested (which shall not be less than $100,000 and shall be an integral
multiple of $100,000 in excess thereof), (ii) the allocation of such amount
among the Lenders (which shall be ratable based on the Commitments), (iii) the
account to which the proceeds of such Loan shall be distributed and (iv) the
date such requested Loan is to be made (which shall be a Business Day).

(b) On the date of each Loan specified in the applicable Loan Request, the
Lenders shall, upon satisfaction of the applicable conditions set forth in
Article VI and pursuant to the other conditions set forth in this Article II,
make available to the applicable Borrower in same day funds an aggregate amount
equal to the amount of such Loans requested, at the account set forth in the
related Loan Request.

(c) Each Lender’s obligation shall be several, such that the failure of any
Lender to make available to the applicable Borrower any funds in connection with
any Loan shall not relieve any other Lender of its obligation, if any, hereunder
to make funds available on the date such Loans are requested (it being
understood, that no Lender shall be responsible for the failure of any other
Lender to make funds available to the applicable Borrower in connection with any
Loan hereunder).

 

35



--------------------------------------------------------------------------------

(d) The Borrowers shall repay in full the outstanding Capital of each Lender on
the Final Maturity Date. Prior thereto, the Borrowers shall, on each Settlement
Date, make a prepayment of the outstanding Capital of the Lenders to the extent
required under Section 4.01 and otherwise in accordance therewith.
Notwithstanding the foregoing, each Borrower, in its sole discretion, shall have
the right to make a prepayment, in whole or in part, of the outstanding Capital
of the Lenders on any Business Day upon two (2) Business Days’ prior written
notice thereof to the Administrative Agent and each Lender in the form of a
Reduction Notice attached hereto as Exhibit B; provided, however, that (i) each
such prepayment shall be in a minimum aggregate amount of $100,000 and shall be
an integral multiple of $100,000 in excess thereof and (ii) any accrued Interest
and Fees in respect of the portion(s) of Capital so reduced shall be paid in
full on the immediately following Settlement Date; provided, however that
notwithstanding the foregoing, a prepayment may be in an amount necessary to
reduce any Borrowing Base Deficit existing at such time to zero.

(e) The Borrowers may, at any time upon at least thirty (30) days’ prior written
notice to the Administrative Agent and each Lender, terminate the Facility Limit
in whole or ratably reduce the Facility Limit in part. Each partial reduction in
the Facility Limit shall be in a minimum aggregate amount of $5,000,000 or
integral multiples of $1,000,000 in excess thereof, and no such partial
reduction shall reduce the Facility Limit to an amount less than $50,000,000. In
connection with any partial reduction in the Facility Limit, the Commitment of
each Lender shall be ratably reduced.

(f) In connection with any reduction of the Commitments, the Borrowers shall
remit to the Administrative Agent (i) instructions regarding such reduction and
(ii) for payment to the Lenders, cash in an amount sufficient to pay (A) Capital
of each Lender in excess of the Commitment of such Lender at such time and
(B) all other outstanding Borrower Obligations with respect to such reduction
(determined based on the ratio of the reduction of the Commitments being
effected to the amount of the Commitments prior to such reduction or, if the
Administrative Agent reasonably determines that any portion of the outstanding
Borrower Obligations is allocable solely to that portion of the Commitments
being reduced or has arisen solely as a result of such reduction, all of such
portion) including, without duplication, any associated Breakage Fees. Upon
receipt of any such amounts, the Administrative Agent shall apply such amounts
first to the reduction of the Aggregate Capital, and second to the payment of
the remaining outstanding Borrower Obligations, including any associated
Breakage Fees, with respect to such reduction, by paying such amounts to the
Lenders.

(g) So long as no Event of Default has occurred and is continuing, upon notice
to the Administrative Agent and each Lender, the Borrowers may from time to time
request an increase in the Commitment with respect to one or more Lenders, at
any time following the Closing Date and prior to the Termination Date, such
aggregate increase in such Lenders’ Commitments to be an amount (for all such
requests or additions) not exceeding $125,000,000; provided, that each request
for an increase shall be in a minimum amount of $10,000,000. At the time of
sending such notice with respect to any Lender, the Borrowers (in consultation
with the Administrative Agent and the Lenders) shall specify the time period
within which such Lenders and the Administrative Agent are requested to respond
to the Borrowers’ request (which shall in no event be less than ten
(10) Business Days from the date of delivery of such notice to the
Administrative Agent and the Lenders). In respect of any Lender, each of such
Lender being asked to increase its Commitment and the Administrative Agent shall
notify the Borrowers and

 

36



--------------------------------------------------------------------------------

the Servicer within the applicable time period whether or not such Person
agrees, in its respective sole discretion, to the increase to such Lender’s
Commitment. Any such Person not responding within such time period shall be
deemed to have declined to consent to an increase in such Lender’s Commitment.
For the avoidance of doubt, only the consent of the Lender then being asked to
increase its Commitment and the Administrative Agent shall be required in order
to approve any such request. If the Commitment of any Lender is increased in
accordance with this clause (g), the Administrative Agent, the Lenders, the
Borrowers and the Servicer shall determine the effective date with respect to
such increase and shall enter into such documents as agreed to by such parties
to document such increase and the corresponding increase in the Facility Limit
and, if applicable, rebalance Capital among the Lenders such that after giving
effect thereto, the aggregate outstanding Capital of the Lenders is distributed
ratably among the Lenders; it being understood and agreed that the
Administrative Agent or any Lender increasing its Commitment pursuant to this
clause (g) may request any of (x) resolutions approving or consenting to such
Commitment increase and authorizing the execution, delivery and performance of
any amendment to this Agreement, (y) a corporate and enforceability opinion of
counsel of the Borrowers and (z) such other documents, agreements and opinions
reasonably requested by such Lender or the Administrative Agent.

(h) Provided that no Event of Default has occurred and is continuing, the
Borrowers may from time to time advise the Administrative Agent and each Lender
in writing of its desire to extend the Scheduled Termination Date for an
additional 364 day period, provided that such request is made not more than one
hundred twenty (120) days prior to, and not less than sixty (60) days prior to,
the then current Scheduled Termination Date. The Administrative Agent and each
Lender shall notify the Borrowers and the Administrative Agent in writing
whether or not such Person is agreeable to such extension (it being understood
that the Administrative Agent and the Lenders may accept or decline such a
request in their sole discretion and on such terms as they may elect) not less
than thirty (30) days prior to the then current Scheduled Termination Date;
provided, however, that if the Administrative Agent or any Lender fails to so
notify the Borrowers and the Administrative Agent, the Administrative Agent or
such Lender, as the case may be, shall be deemed to have declined such
extension. In the event that the Administrative Agent and one or more Lenders
have so notified the Borrowers and the Administrative Agent in writing that they
are agreeable to such extension, the Borrower, the Servicer, the Administrative
Agent and the applicable Lenders shall enter into such documents as the
Administrative Agent and the applicable Lenders may deem necessary or
appropriate to effect such extension, and all reasonable out-of-pocket costs and
expenses incurred by the Administrative Agent and the applicable Lenders in
connection therewith (including reasonable and documented Attorney Costs) shall
be paid by the Borrowers. In the event any Lender declines such request to
extend the Scheduled Termination Date or is deemed to have declined such
extension, such Lender shall be an “Exiting Lender” for all purposes of this
Agreement.

SECTION 2.03. Interest and Fees.

(a) On each Settlement Date, the Borrowers shall, in accordance with the terms
and priorities for payment set forth in Section 4.01, pay to each Lender, the
Administrative Agent and the Structuring Agent certain fees (collectively, the
“Fees”) in the amounts set forth in the fee letter agreements from time to time
entered into, among the Borrowers, the Lenders and/or the Administrative Agent
(each such fee letter agreement, as amended, restated, supplemented or otherwise
modified from time to time, collectively being referred to herein as the “Fee
Letter”).

 

37



--------------------------------------------------------------------------------

(b) Each Loan of each Lender and the Capital thereof shall accrue interest on
each day when such Capital remains outstanding at the then applicable Interest
Rate for such Loan. The Borrowers shall, jointly and severally, pay all Interest
(including, for the avoidance of doubt, all Interest accrued on LIBOR Loans
during an Interest Period regardless of whether the applicable Tranche Period
has ended), Fees and Breakage Fees accrued during each Interest Period on each
Settlement Date in accordance with the terms and priorities for payment set
forth in Section 4.01.

SECTION 2.04. Records of Loans. Each Lender shall record in its records, the
date and amount of each Loan made by such Lender hereunder, the interest rate
with respect thereto, the Interest accrued thereon and each repayment and
payment thereof. Subject to Section 14.03(b), such records shall be conclusive
and binding absent manifest error. The failure to so record any such information
or any error in so recording any such information shall not, however, limit or
otherwise affect the obligations of the Borrowers hereunder or under the other
Transaction Documents to repay the Capital of each Lender, together with all
Interest accruing thereon and all other Borrower Obligations.

SECTION 2.05. Selection of Interest Rates and Tranche Periods.

(a) Subject to the following sentence, each Loan shall bear interest initially
at LMIR. Thereafter, so long as no Event of Default has occurred and is
continuing, the Borrowers may from time to time elect to change or continue the
type of Interest Rate and/or Tranche Period borne by each Loan or, subject to
the minimum amount requirement for each outstanding Loan set forth in
Section 2.02, a portion thereof by notice to the Administrative Agent not later
than 11:00 a.m. (New York City time), one (1) Business Day prior to the
expiration of any Tranche Period or Interest Period, as applicable; provided,
that there shall not be more than three (3) LIBOR Loans outstanding hereunder at
any one time; provided, further that for the avoidance of doubt, any change from
LMIR to Adjusted LIBOR and/or any change to a Tranche Period applicable to a
Loan shall not be effective until the Monthly Settlement Date occurring after
the date of such request. Any such notices requesting the continuation or
conversion of a Loan to the Administrative Agent may be given by telephone,
telecopy, or other telecommunication device acceptable to the Administrative
Agent (which notice shall be irrevocable once given and, if by telephone, shall
be promptly confirmed in writing in a manner acceptable to the Administrative
Agent).

(b) If, by the time required in Section 2.05(a), the Borrowers fail to select a
Tranche Period or Interest Rate for any Loan, such Loan shall automatically
accrue Interest at LMIR for the next occurring Interest Period.

 

38



--------------------------------------------------------------------------------

SECTION 2.06. Borrowers Jointly and Severally Liable for Obligations.

(a) Joint and Several Liability. Notwithstanding anything to the contrary herein
or in any other Transaction Document, each Borrower shall be jointly and
severally liable for all of the Borrower Obligations. Each Borrower
acknowledges, agrees, represents and warrants the following:

(i) Inducement. Each Secured Party has been induced to enter into this Agreement
and each Lender has been induced to make Loans in part based upon the assurances
by each Borrower that such Borrower desires that all Borrower Obligations be
honored and enforced as separate obligations of such Borrower, should the
Administrative Agent (on behalf of the Secured Parties) desire to do so.

(ii) Combined Liability. Notwithstanding the foregoing, the Borrowers shall be
jointly and severally liable to the Administrative Agent, the Lenders and the
other Secured Parties for all the Borrower Obligations, including, all their
respective representations, warranties, covenants, payment obligations and
indemnities, and the Administrative Agent may at its option enforce any Borrower
Obligation against any one or all of the Borrowers.

(iii) Separate Exercise of Remedies. The Administrative Agent may exercise
remedies against each Borrower and its property (including the Lock-Boxes,
Collection Accounts, the Pool Receivables, the Related Security, the Collections
and all other Collateral) separately, whether or not the Administrative Agent
exercises remedies against the other Borrowers or their property. The
Administrative Agent may enforce one or all of the Borrower Obligations without
enforcing the other Borrower Obligations. Any failure or inability of the
Administrative Agent to enforce any Borrower Obligation shall not in any way
limit the Administrative Agent’s right to enforce any other Borrower Obligation.

(b) Guaranty.

(i) Each Borrower hereby unconditionally guarantees to the Administrative Agent,
each Lender and each other Secured Party the prompt payment of all Borrower
Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration or otherwise) and the timely performance by the
other Borrowers of all their obligations under this Agreement and the other
Transaction Documents.

(ii) This guaranty is a guaranty of payment and not of collection and is a
continuing guaranty and shall apply to all of the Borrower Obligations whenever
arising.

(iii) Notwithstanding any provision to the contrary contained herein or in any
other Transaction Document, to the extent the liability of a Borrower for all of
the Borrower Obligations shall be adjudicated to be invalid or unenforceable for
any reason (including, because of any Applicable Law relating to fraudulent
conveyances or transfers) then the liability of such Borrower for the Borrower
Obligations shall be limited to the maximum amount that is permissible under
Applicable Law.

 

39



--------------------------------------------------------------------------------

(c) Obligations Unconditional.

(i) The obligations of each Borrower under this Section 2.06 are absolute and
unconditional, irrespective of the value, genuineness, validity, regularity or
enforceability of any of the Transaction Documents or any other agreement or
instrument referred to therein, to the fullest extent permitted by Applicable
Law, irrespective of any other circumstance whatsoever which might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor.

(ii) Each Borrower agrees that this Section 2.06 may be enforced by the
Administrative Agent, the Lenders and the other Secured Parties without the
necessity at any time of resorting to or exhausting any other security or
collateral and without the necessity at any time of having recourse to any other
Transaction Documents or any collateral hereafter securing the Borrower
Obligations or otherwise, and each Borrower hereby waives the right to require
any Secured Party to make demand on or proceed against any Borrower, the
Servicer, any Originator, the Performance Guarantor or any other Person or to
require any Secured Party to pursue any other remedy or enforce any other right.
Each Borrower further agrees that it shall have no right of subrogation,
indemnity, reimbursement or contribution against the other Borrowers or any
other guarantor of any Borrower Obligations for amounts paid under this
Section 2.06 until the date following the Final Payout Date.

(iii) Each Borrower further agrees that nothing contained in this Agreement
shall prevent any Secured Party from suing on any of the other Transaction
Documents or foreclosing its or their, as applicable, security interest in or
lien on any collateral securing the Borrower Obligations or from exercising any
other rights available to it or them, as applicable, under this Agreement, any
other Transaction Document, or any other instrument of security, if any, and the
exercise of any of the aforesaid rights and the completion of any foreclosure
proceedings shall not constitute a discharge of such Borrower’s obligations
hereunder; it being the purpose and intent of each Borrower that its obligations
under this Section 2.06 shall be absolute, independent and unconditional under
any and all circumstances.

(iv) Neither any Borrower’s obligations under this Section 2.06 nor any remedy
for the enforcement thereof shall be impaired, modified, changed or released in
any manner whatsoever by an impairment, modification, change, release, increase
or limitation of the liability of the other Borrower, of the Servicer, any
Originator or of the Performance Guarantor or by reason of the bankruptcy or
insolvency of the other Borrowers, the Servicer, any Originator or of the
Performance Guarantor. Each Borrower waives any and all notice of the creation,
renewal, extension or accrual of any of the Borrower Obligations and notice of
or proof of reliance by any Secured Party on the guarantees set forth in this
Section 2.06 or acceptance thereof. The Borrower Obligations, and any part of
them, shall conclusively be deemed to have been created, contracted or incurred,
or renewed, extended, amended or waived, in reliance upon the guarantees set
forth in this Section 2.06.

 

40



--------------------------------------------------------------------------------

(v) All dealings between any Borrower (or any of its Affiliates, including the
Servicer, the Originators and the Performance Guarantor), on the one hand, and
the Secured Parties, on the other hand, likewise shall be conclusively presumed
to have been had or consummated in reliance upon the guarantees set forth in
this Section 2.06.

(vi) Each Borrower hereby subordinates to the obligations of the other Borrowers
all debts, liabilities and other obligations, whether direct, indirect, primary,
secondary, several, joint and several or otherwise, and irrespective of whether
such debts, liabilities and obligations be evidenced by note, contract, open
account, book entry or otherwise, owing to such Borrower by the other Borrowers,
the Servicer, any Originator, the Performance Guarantor or any of their
respective Affiliates.

(d) Modifications. Each Borrower agrees that (i) all or any part of the other
Borrowers’ property now or hereafter held for the Borrower Obligations, if any,
may be exchanged, compromised or surrendered from time to time; (ii) none of the
Secured Parties shall have any obligation to protect, perfect, secure or insure
any such security interests, liens or encumbrances now or hereafter held, if
any, for the Borrower Obligations; (iii) the time or place of payment of the
other Borrowers’ obligations may be changed or extended, in whole or in part, to
a time certain or otherwise, and may be renewed or accelerated, in whole or in
part; (iv) the other Borrowers and any other party liable for payment of the
Borrower Obligations may be granted indulgences generally; (v) any of the other
Borrowers’ rights, duties, obligations or liabilities under any of the
Transaction Documents may be modified, amended or waived; (vi) any party
(including any co-guarantor) liable for the payment of all or any part of the
Borrower Obligations may be granted indulgences or be released; and (vii) any
deposit balance for the credit of the other Borrower or any other party liable
for the payment of the Borrower Obligations or liable upon any security
therefore may be released, in whole or in part, at, before or after the stated,
extended or accelerated maturity of the Borrower Obligations, all without notice
to or further assent by such Borrower.

(e) Waiver of Rights.

(i) Each Borrower hereby expressly waives diligence, presentment, demand,
protest or notice of any kind whatsoever, as well as any requirement that the
Secured Parties (or any of them) exhaust any right to take any action against
any Borrower, any Originator, the Servicer, the Performance Guarantor or any
other Person (including the filing of claims in the event of receivership or
bankruptcy of any Borrower, the Servicer, the Performance Guarantor, any
Originator or any other Person) or with respect to any collateral or collateral
security at any time securing any of the Borrower Obligations, and hereby
consents to any and all extensions of time of the due performance of any or all
of the Borrower Obligations.

(ii) Each Borrower agrees that it shall not exercise or assert any right which
it may acquire by way of contribution, reimbursement or subrogation under this
Agreement unless and until the Final Payout Date. Each Borrower also hereby
expressly waives all other defenses it may have as a guarantor or a surety
generally or otherwise based upon suretyship, impairment of collateral or
otherwise in connection with the Borrower Obligations whether in equity or at
law. Each Borrower agrees that its obligations hereunder shall be irrevocable
and unconditional.

 

41



--------------------------------------------------------------------------------

(f) Reinstatement. Notwithstanding anything contained in this Agreement or the
other Transaction Documents, the obligations of each Borrower under this
Section 2.06 shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of any Person in respect of the Borrower
Obligations is rescinded or must be otherwise restored by any holder of any of
the Borrower Obligations, whether as a result of any proceedings in bankruptcy
or reorganization or otherwise, and each Borrower agrees that it will indemnify
each Secured Party on demand for all reasonable costs and expenses (including
reasonable counsel fees and expenses) incurred by such Person in connection with
such rescission or restoration, including any such costs and expenses incurred
in defending against any claim alleging that such payment constituted a
preference, fraudulent transfer or similar payment under any bankruptcy,
insolvency or similar law.

(g) Remedies. Each Borrower acknowledges and agrees that its obligations under
this Section 2.06 are secured in accordance with the terms of this Agreement.

(h) Subrogation. Each Borrower agrees that, until the Final Payout Date, it will
not exercise, and hereby waives, any right of reimbursement, subrogation,
contribution, offset or other claims against the other Borrowers arising by
contract or operation of law in connection with any payment made or required to
be made by such Borrower under this Section 2.06. After the Final Payout Date,
each Borrower shall be entitled to exercise against the other Borrowers all such
rights of reimbursement, subrogation, contribution, and offset, and all such
other claims, to the fullest extent permitted by Applicable Law.

SECTION 2.07. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) Undrawn Fees (as defined in the Fee Letter) shall cease to accrue on the
unfunded portion of the Commitment of such Defaulting Lender.

(b) The Commitment and Capital of such Defaulting Lender shall not be included
in determining whether the Majority Lenders have taken or may take any action
hereunder (including any consent to any amendment, waiver or other modification
pursuant to Section 14.01); provided, that, except as otherwise provided in
Section 14.01, this clause (b) shall not apply to the vote of a Defaulting
Lender in the case of an amendment, waiver or other modification requiring the
consent of such Lender or each Lender directly affected thereby (if such Lender
is directly affected thereby).

(c) In the event that the Administrative Agent, the Borrowers and the Servicer
each agrees in writing that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then on such date
such Lender shall purchase at par such of the Loans of the other Lenders as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans ratably in accordance with the Commitment of such Lender;
provided, that no adjustments shall be made retroactively with respect to fees
accrued or

 

42



--------------------------------------------------------------------------------

payments made by or on behalf of the Borrowers while such Lender was a
Defaulting Lender, and provided, further, that except to the extent otherwise
agreed by the affected parties, no change hereunder from Defaulting Lender to
Lender that is not a Defaulting Lender will constitute a waiver or release of
any claim of any party hereunder arising from that Lender having been a
Defaulting Lender.

ARTICLE III

[RESERVED]

ARTICLE IV

SETTLEMENT PROCEDURES AND PAYMENT PROVISIONS

SECTION 4.01. Settlement Procedures.

(a) The Servicer shall set aside and hold in trust for the benefit of the
Secured Parties (or, if so requested by the Administrative Agent at any time
that an Event of Default shall have occurred and be continuing, segregate in a
separate account designated by the Administrative Agent, which shall be an
account maintained and controlled by the Administrative Agent unless the
Administrative Agent otherwise instructs in its sole discretion), for
application in accordance with the priority of payments set forth below, all
Collections on Pool Receivables that are received by the Servicer or the
Borrowers or received in any Lock-Box, Mail-Box, Approved Account or Collection
Account; provided, however, that so long as each of the conditions precedent set
forth in Section 6.03 are satisfied on such date, the Servicer may release to
the Borrowers from such Collections the amount (if any) necessary to pay (i) the
purchase price for Receivables purchased by the Borrowers on such date in
accordance with the terms of the applicable Purchase and Sale Agreement or
(ii) amounts owing by the Borrowers to the Originators under any Intercompany
Loan Agreement (each such release, a “Release”). On each Settlement Date, the
Servicer (or, following its assumption of control of the Collection Accounts,
the Administrative Agent) shall, distribute such Collections in the following
order of priority:

(i) first, to the Servicer for the payment of the accrued Servicing Fees payable
for the immediately preceding Interest Period (plus, if applicable, the amount
of Servicing Fees payable for any prior Interest Period to the extent such
amount has not been distributed to the Servicer);

(ii) second, to each Lender and other Credit Party (ratably, based on the amount
then due and owing), all accrued and unpaid Interest, Fees and Breakage Fees due
to such Lender and other Credit Party for the immediately preceding Interest
Period (including any additional amounts or indemnified amounts payable under
Sections 5.03 and 13.01 in respect of such payments), plus, if applicable, the
amount of any such Interest, Fees and Breakage Fees (including any additional
amounts or indemnified amounts payable under Sections 5.03 and 13.01 in respect
of such payments) payable for any prior Interest Period to the extent such
amount has not been distributed to such Lender or Credit Party;

 

43



--------------------------------------------------------------------------------

(iii) third, as set forth in clause (x), (y) or (z) below, as applicable:

(x) prior to the occurrence of the Termination Date, to the extent that a
Borrowing Base Deficit exists on such date, to the Lenders (ratably, based on
the aggregate outstanding Capital of each Lender at such time) for the payment
of a portion of the outstanding Aggregate Capital at such time, in an aggregate
amount equal to the amount necessary to reduce the Borrowing Base Deficit to
zero ($0);

(y) on and after the occurrence of the Termination Date, to each Lender
(ratably, based on the aggregate outstanding Capital of each Lender at such
time) for the payment in full of the aggregate outstanding Capital of such
Lender at such time; or

(z) prior to the occurrence of the Termination Date, at the election of the
Borrowers and in accordance with Section 2.02(d), to the payment of all or any
portion of the outstanding Capital of the Lenders at such time (ratably, based
on the aggregate outstanding Capital of each Lender at such time);

(iv) fourth, to any Exiting Lenders (if any), ratably, based on the amount due
and owing at such time), for the payment of all other Borrower Obligations then
due and owing by the Borrowers to such Exiting Lenders;

(v) fifth, to the Credit Parties, the Affected Persons and the Borrower
Indemnified Parties (ratably, based on the amount due and owing at such time),
for the payment of all other Borrower Obligations then due and owing by the
Borrowers to the Credit Parties, the Affected Persons and the Borrower
Indemnified Parties; and

(vi) sixth, the balance, if any, to be allocated and paid to the Borrowers, each
for its own account, in such proportions as the Servicer shall determine
pursuant to the internal policies of the Parent and its Subsidiaries.

(b) Notwithstanding anything to the contrary set forth in this Section 4.01, the
Administrative Agent shall have no obligation to distribute or pay any amount
under this Section 4.01 except to the extent actually received by the
Administrative Agent. All payments or distributions to be made by the Servicer,
the Borrowers and any other Person to the Lenders (or their respective related
Affected Persons and the Borrower Indemnified Parties), shall be paid or
distributed to the applicable party to which such amounts are owed.

(c) If and to the extent the Administrative Agent, any Credit Party, any
Affected Person or any Borrower Indemnified Party shall be required for any
reason to pay over to any Person (including any Obligor or any trustee,
receiver, custodian or similar official in any Insolvency Proceeding) any amount
received on its behalf hereunder, such amount shall be deemed not to have been
so received but rather to have been retained by the Borrowers and, accordingly,
the Administrative Agent, such Credit Party, such Affected Person or such
Borrower Indemnified Party, as the case may be, shall have a claim against the
Borrowers for such amount.

 

44



--------------------------------------------------------------------------------

(d) For the purposes of this Section 4.01:

(i) if on any day the Outstanding Balance of any Pool Receivable is reduced or
adjusted as a result of any defective, rejected, returned, repossessed or
foreclosed goods or services, or any revision, cancellation, allowance, rebate,
credit memo, discount or other adjustment made by any Borrower, any Originator,
the Servicer or any Affiliate of the Servicer, or any setoff, counterclaim or
dispute between any Borrower or any Affiliate of any Borrower, an Originator or
any Affiliate of an Originator, or the Servicer or any Affiliate of the
Servicer, and an Obligor, the applicable Borrower shall be deemed to have
received on such day a Collection of such Pool Receivable in the amount of such
reduction or adjustment and shall immediately pay any and all such amounts in
respect thereof to a Collection Account (or as otherwise directed by the
Administrative Agent at such time) for the benefit of the Credit Parties for
application pursuant to Section 4.01(a);

(ii) if on any day any of the representations or warranties in Section 7.01 is
not true with respect to any Pool Receivable, the applicable Borrower shall be
deemed to have received on the date that any Lamar Party becomes aware thereof,
a Collection of such Pool Receivable in full and shall immediately pay the
amount of such deemed Collection to a Collection Account (or as otherwise
directed by the Administrative Agent at such time) for the benefit of the Credit
Parties for application pursuant to Section 4.01(a) (Collections deemed to have
been received pursuant to Section 4.01(d) are hereinafter sometimes referred to
as “Deemed Collections”). Upon payment in full by the applicable Borrower of any
Pool Receivable in accordance with this Section 4.01(d)(ii), the Administrative
Agent’s and each other Credit Party’s rights in such Receivable shall
automatically be conveyed to such Borrower, without representation or warranty,
but free and clear of all liens, security interests, charges and encumbrances
created by or through the Administrative Agent or such other Credit Party;

(iii) except as provided in clauses (i) or (ii) above or otherwise required by
Applicable Law or the relevant Contract, all Collections received from an
Obligor of any Receivable shall be applied to the Receivables of such Obligor in
the order of the age of such Receivables, starting with the oldest such
Receivable, unless such Obligor designates in writing its payment for
application to specific Receivables; and

(iv) if and to the extent the Administrative Agent, any Credit Party, any
Affected Person or any Borrower Indemnified Party shall be required for any
reason to pay over to an Obligor (or any trustee, receiver, custodian or similar
official in any Insolvency Proceeding) any amount received by it hereunder, such
amount shall be deemed not to have been so received by such Person but rather to
have been retained by the Borrowers and, accordingly, such Person shall have a
claim against the Borrowers for such amount, payable when and to the extent that
any distribution from or on behalf of such Obligor is made in respect thereof.

 

45



--------------------------------------------------------------------------------

SECTION 4.02. Payments and Computations, Etc. (a) All amounts to be paid by any
Borrower or the Servicer to the Administrative Agent, any Credit Party, any
Affected Person or any Borrower Indemnified Party hereunder shall be paid no
later than noon (New York City time) on the day when due in same day funds to
the applicable party to which such amounts are due.

(b) Each Borrower and the Servicer shall, to the extent permitted by Applicable
Law, pay interest on any amount not paid or deposited by it when due hereunder,
at an interest rate per annum equal to 2.00% per annum above the Base Rate,
payable on demand.

(c) All computations of interest under clause (b) above and all computations of
Interest, Fees and other amounts hereunder shall be made on the basis of a year
of 360 days (or, in the case of amounts determined by reference to the Base
Rate, 365 or 366 days, as applicable) for the actual number of days (including
the first but excluding the last day) elapsed. Whenever any payment or deposit
to be made hereunder shall be due on a day other than a Business Day, such
payment or deposit shall be made on the next succeeding Business Day and such
extension of time shall be included in the computation of such payment or
deposit.

ARTICLE V

INCREASED COSTS; FUNDING LOSSES; TAXES; ILLEGALITY AND SECURITY

INTEREST

SECTION 5.01. Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, liquidity,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Affected Person;

(ii) subject any Affected Person to any Taxes (except to the extent such Taxes
are (A) Indemnified Taxes for which relief is sought under Section 5.03,
(B) Taxes described in clause (b) through (d) of the definition of Excluded
Taxes or (C) Other Connection Taxes that are imposed on or measured by net
income (however denominated) or that are franchise Taxes or branch profits
Taxes) on its loans, loan principal, letters of credit, commitments or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or

(iii) impose on any Affected Person any other condition, cost or expense (other
than Taxes) (A) affecting the Collateral, this Agreement, any other Transaction
Document, any Loan or any participation therein or (B) affecting its obligations
or rights to make Loans;

 

46



--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost to such
Affected Person of (A) acting as the Administrative Agent or a Lender hereunder,
(B) funding or maintaining any Loan or (C) maintaining its obligation to fund or
maintain any Loan, or to reduce the amount of any sum received or receivable by
such Affected Person hereunder, then, upon request of such Affected Person, the
Borrowers shall, jointly and severally, pay to such Affected Person such
additional amount or amounts as will compensate such Affected Person for such
additional costs incurred or reduction suffered.

(b) Capital and Liquidity Requirements. If any Affected Person determines that
any Change in Law affecting such Affected Person or any lending office of such
Affected Person or such Affected Person’s holding company, if any, regarding
capital or liquidity requirements, has or would have the effect of
(x) increasing the amount of capital required to be maintained by such Affected
Person or Affected Person’s holding company, if any, (y) reducing the rate of
return on such Affected Person’s capital or on the capital of such Affected
Person’s holding company, if any, or (z) causing an internal capital or
liquidity charge or other imputed cost to be assessed upon such Affected Person
or Affected Person’s holding company, if any, in each case, as a consequence of
(A) this Agreement or any other Transaction Document, (B) the commitments of
such Affected Person hereunder or under any other Transaction Document, (C) the
Loans made by such Affected Person, or (D) any Capital, to a level below that
which such Affected Person or such Affected Person’s holding company could have
achieved but for such Change in Law (taking into consideration such Affected
Person’s policies and the policies of such Affected Person’s holding company
with respect to capital adequacy and liquidity), then from time to time, upon
request of such Affected Person, the Borrowers shall, jointly and severally, pay
to such Affected Person such additional amount or amounts as will compensate
such Affected Person or such Affected Person’s holding company for any such
increase, reduction or charge.

(c) Adoption of Changes in Law. The Borrowers acknowledge that any Affected
Person may institute measures in anticipation of a Change in Law (including,
without limitation, the imposition of internal charges on such Affected Person’s
interests or obligations under any Transaction Document), and may commence
allocating charges to or seeking compensation from the Borrowers under this
Section 5.01 in connection with such measures, in advance of the effective date
of such Change in Law, and the Borrowers agree to jointly and severally pay such
charges or compensation to such Affected Person, following demand therefor in
accordance with the terms of this Section 5.01, without regard to whether such
effective date has occurred.

(d) Certificates for Reimbursement. A certificate of an Affected Person setting
forth the amount or amounts necessary to compensate such Affected Person or its
holding company, as the case may be, as specified in clause (a), (b) or (c) of
this Section and delivered to the Borrowers, shall be conclusive absent manifest
error. The Borrowers shall, subject to the priorities of payment set forth in
Section 4.01, jointly and severally pay such Affected Person the amount shown as
due on any such certificate on the first Settlement Date occurring after the
Borrowers’ receipt of such certificate.

 

47



--------------------------------------------------------------------------------

(e) Delay in Requests. Failure or delay on the part of any Affected Person to
demand compensation pursuant to this Section shall not constitute a waiver of
such Affected Person’s right to demand such compensation; provided that no
Borrower shall be required to compensate an Affected Person pursuant to this
Section 5.01 for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Affected Person notifies the relevant
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Affected Person’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine month period referred to above shall be extended to
include the period of retroactive effect thereof).

SECTION 5.02. Funding Losses.

(a) The Borrowers will, jointly and severally, pay each Lender all Breakage
Fees.

(b) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender, as specified in clause (a) above and delivered to the
Borrowers, shall be conclusive absent manifest error. The Borrowers shall,
subject to the priorities of payment set forth in Section 4.01, jointly and
severally pay such Lender the amount shown as due on any such certificate on the
first Settlement Date occurring after the Borrowers’ receipt of such
certificate.

SECTION 5.03. Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrowers under any Transaction Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of the Borrowers)
requires the deduction or withholding of any Tax from any such payment to a
Credit Party, Affected Person or Borrower Indemnified Party, then the applicable
Borrower shall be entitled to make such deduction or withholding and shall
timely pay the full amount deducted or withheld to the relevant Governmental
Authority in accordance with Applicable Law, and, if such Tax is an Indemnified
Tax, then the sum payable by the Borrowers shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section), the applicable Credit Party, Affected Person or Borrower Indemnified
Party receives an amount equal to the sum it would have received had no such
deduction or withholding been made.

(b) Payment of Other Taxes by the Borrowers. The Borrowers shall timely pay to
the relevant Governmental Authority in accordance with Applicable Law, or, at
the option of the Administrative Agent, timely reimburse the Administrative
Agent for the payment of, any Other Taxes.

(c) Indemnification by the Borrowers. The Borrowers shall, jointly and
severally, indemnify each Affected Person, within ten days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by such Affected Person or required to be withheld or
deducted from a payment to such Affected Person and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such

 

48



--------------------------------------------------------------------------------

Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrowers by an Affected Person (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of an Affected Person, shall be conclusive absent manifest error.
Notwithstanding anything to contrary herein, the Servicer shall indemnify each
Affected Person for the full amount of any Taxes described in clause (I) or
clause (II) of this Section 5.03(c) to the extent that the Borrowers and their
Affiliates have not already indemnified such Affected Person for such Taxes and
without limiting any obligation of the Borrowers and their Affiliates to do so.

(d) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender or any of their respective
Affiliates that are Affected Persons (but only to the extent that the Borrowers
and their Affiliates have not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting any obligation of the Borrowers, the
Servicer or their Affiliates to do so), (ii) any Taxes attributable to the
failure of such Lender or any of their respective Affiliates that are Affected
Persons to comply with Section 14.03(e) relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender or
any of their respective Affiliates that are Affected Persons, in each case, that
are payable or paid by the Administrative Agent in connection with any
Transaction Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender or any of their respective Affiliates that are Affected Persons
under any Transaction Document or otherwise payable by the Administrative Agent
to such Lender or any of their respective Affiliates that are Affected Persons
from any other source against any amount due to the Administrative Agent under
this clause (d).

(e) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Borrower to a Governmental Authority pursuant to this Section 5.03, the
applicable Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(f) Status of Affected Persons. (i) Any Affected Person that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Transaction Document shall deliver to the Borrowers and the
Administrative Agent, at the time or times reasonably requested by the Borrowers
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrowers or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Affected Person, if reasonably requested by the
Borrowers or the Administrative Agent, shall deliver such other documentation
prescribed by Applicable Law or reasonably requested by the Borrowers or the
Administrative Agent as will

 

49



--------------------------------------------------------------------------------

enable the Borrowers or the Administrative Agent to determine whether or not
such Affected Person is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Sections 5.03(f)(ii)(A), 5.03(f)(ii)(B) and
5.03(g)) shall not be required if, in the Affected Person’s reasonable judgment,
such completion, execution or submission would subject such Affected Person to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Affected Person.

(ii) Without limiting the generality of the foregoing:

(A) an Affected Person that is a U.S. Person shall deliver to the Borrowers and
the Administrative Agent on or prior to the date on which such Affected Person
becomes a party to this Agreement and from time to time upon the reasonable
request of the Borrowers or the Administrative Agent, executed originals of
Internal Revenue Service Form W-9 certifying that such Affected Person is exempt
from U.S. federal backup withholding tax;

(B) any Affected Person that is not a U.S. Person shall, to the extent it is
legally entitled to do so, deliver to the Borrowers and the Administrative Agent
(in such number of copies as shall be requested by the Borrowers and the
Administrative Agent) on or prior to the date on which such Affected Person
becomes a party to this Agreement and from time to time upon the reasonable
request of the Borrowers or the Administrative Agent, whichever of the following
is applicable:

(1) in the case of such an Affected Person claiming the benefits of an income
tax treaty to which the United States is a party, (x) with respect to payments
of interest under any Transaction Document, executed originals of Internal
Revenue Service Form W-8BEN or Internal Revenue Service Form W-8BEN-E, as
applicable, establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Transaction
Document, Internal Revenue Service Form W-8BEN or Internal Revenue Service Form
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

(2) executed originals of Internal Revenue Service Form W-8ECI;

 

50



--------------------------------------------------------------------------------

(3) in the case of such an Affected Person claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate to the effect that such Affected Person is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of any
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or a
“controlled foreign corporation” related to the Borrowers as described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of Internal Revenue Service Form W-8BEN or Internal
Revenue Service Form W-8BEN-E, as applicable; or

(4) to the extent such Affected Person is not the beneficial owner, executed
originals of Internal Revenue Service Form W-8IMY, accompanied by Internal
Revenue Service Form W-8ECI, Internal Revenue Service Form W-8BEN or Internal
Revenue Service Form W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate,
Internal Revenue Service Form W-9, and/or other certification documents from
each beneficial owner, as applicable; provided that, if such Affected Person is
a partnership and one or more direct or indirect partners of such Affected
Person are claiming the portfolio interest exemption, such Affected Person may
provide a U.S. Tax Compliance Certificate on behalf of each such direct and
indirect partner; and

(C) any Affected Person that is not a U.S. Person shall, to the extent it is
legally entitled to do so, deliver to the Borrowers and the Administrative Agent
(in such number of copies as shall be requested by the recipient), on or prior
to the date on which such Affected Person becomes a party to this Agreement and
from time to time upon the reasonable request of the Borrowers or the
Administrative Agent, executed originals of any other form prescribed by
Applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit the Borrowers or
the Administrative Agent to determine the withholding or deduction required to
be made.

(g) Documentation Required by FATCA. If a payment made to an Affected Person
under any Transaction Document would be subject to U.S. federal withholding Tax
imposed by FATCA if such Affected Person were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Affected Person
shall deliver to the Borrowers and the Administrative Agent at the time or times
prescribed by Applicable Law and at such time or times reasonably requested by
the Borrowers or the Administrative Agent such documentation prescribed by
Applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrowers or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Affected Person has complied with such Affected Person’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (g), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

51



--------------------------------------------------------------------------------

(h) Survival. Each party’s obligations under this Section 5.03 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Credit Party or any other Affected Person,
the termination of the Commitments and the repayment, satisfaction or discharge
of all the Borrower Obligations and the Servicer’s obligations hereunder.

(i) Updates. Each Affected Person agrees that if any form or certification it
previously delivered pursuant to this Section 5.03 expires or becomes obsolete
or inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrowers and the Administrative Agent in writing of its
legal inability to do so.

SECTION 5.04. Inability to Determine Adjusted LIBOR or LMIR; Change in Legality.

(a) If any Lender shall have determined (which determination shall be conclusive
and binding upon the parties hereto absent manifest error) on any day, by reason
of circumstances affecting the interbank Eurodollar market, either that:
(i) dollar deposits in the relevant amounts and for the relevant Interest Period
or day, as applicable, are not available, (ii) adequate and reasonable means do
not exist for ascertaining Adjusted LIBOR or LMIR for such Interest Period or
day, as applicable, or (iii) Adjusted LIBOR or LMIR determined pursuant hereto
does not accurately reflect the cost to such Lender (as conclusively determined
by such Lender) of maintaining any Portion of Capital during such Interest
Period or day, as applicable, such Lender shall promptly give telephonic notice
of such determination, confirmed in writing, to the Administrative Agent and the
Borrowers on such day. Upon delivery of such notice: (i) no Portion of Capital
shall be funded thereafter at Adjusted LIBOR or LMIR unless and until such
Lender shall have given notice to the Administrative Agent and the Borrowers
that the circumstances giving rise to such determination no longer exist and
(ii) with respect to any outstanding Portion of Capital then funded at Adjusted
LIBOR or LMIR, such Interest Rate shall automatically and immediately be
converted to the Base Rate.

(b) If on any day any Lender shall have been notified by any Lender that such
Lender has determined (which determination shall be final and conclusive absent
manifest error) that any Change in Law, or compliance by such Lender with any
Change in Law, shall make it unlawful or impossible for such Lender to fund or
maintain any Portion of Capital at or by reference to Adjusted LIBOR or LMIR,
such Lender shall notify the Borrowers and the Administrative Agent thereof.
Upon receipt of such notice, until such Lender notifies the Borrowers and the
Administrative Agent that the circumstances giving rise to such determination no
longer apply, (i) no Portion of Capital shall be funded at or by reference to
Adjusted LIBOR or LMIR and (ii) the Interest Rate for any outstanding Portion of
Capital then funded at Adjusted LIBOR or LMIR shall automatically and
immediately be converted to the Base Rate.

 

52



--------------------------------------------------------------------------------

SECTION 5.05. Security Interest.

(a) As security for the performance by the Borrowers of all the terms, covenants
and agreements on the part of each Borrower to be performed under this Agreement
or any other Transaction Document, including the punctual payment when due of
the Aggregate Capital and all Interest in respect of the Loans and all other
Borrower Obligations, each Borrower hereby grants to the Administrative Agent
for its benefit and the ratable benefit of the Secured Parties, a continuing
security interest in, all of such Borrower’s right, title and interest in, to
and under all of the following, whether now or hereafter owned, existing or
arising (collectively, the “Collateral”): (i) all Pool Receivables, (ii) all
Related Security with respect to such Pool Receivables, (iii) all Collections
with respect to such Pool Receivables, (iv) the Lock-Boxes and Collection
Accounts and all amounts on deposit therein, and all certificates and
instruments, if any, from time to time evidencing such Lock-Boxes and Collection
Accounts and amounts on deposit therein, (v) all rights (but none of the
obligations) of such Borrower under the related Purchase and Sale Agreement,
(vi) all other personal and fixture property or assets of such Borrower of every
kind and nature including, without limitation, all goods (including inventory,
equipment and any accessions thereto), instruments (including promissory notes),
documents, accounts, chattel paper (whether tangible or electronic), deposit
accounts, securities accounts, securities entitlements, letter-of-credit rights,
commercial tort claims, securities and all other investment property, supporting
obligations, money, any other contract rights or rights to the payment of money,
insurance claims and proceeds, and all general intangibles (including all
payment intangibles) (each as defined in the UCC) and (vii) all proceeds of, and
all amounts received or receivable under any or all of, the foregoing.
Notwithstanding any provision set forth in this Agreement to the contrary, in no
event shall the term “Collateral” include any Affiliate Receivables.

(b) The Administrative Agent (for the benefit of the Secured Parties) shall
have, with respect to all the Collateral, and in addition to all the other
rights and remedies available to the Administrative Agent (for the benefit of
the Secured Parties), all the rights and remedies of a secured party under any
applicable UCC. Each Borrower hereby authorizes the Administrative Agent to file
financing statements describing as the collateral covered thereby as “all of the
debtor’s personal property or assets” or words to that effect, notwithstanding
that such wording may be broader in scope than the collateral described in this
Agreement.

(c) Immediately upon the occurrence of the Final Payout Date, the Collateral
shall be automatically released from the lien created hereby, and this Agreement
and all obligations (other than those expressly stated to survive such
termination) of the Administrative Agent, the Lenders and the other Credit
Parties hereunder shall terminate, all without delivery of any instrument or
performance of any act by any party, and all rights to the Collateral shall
revert to the Borrowers; provided, however, that promptly following written
request therefor by any Borrower delivered to the Administrative Agent following
any such termination, and at the expense of the Borrowers, the Administrative
Agent shall execute and deliver to such Borrower UCC-3 termination statements
and such other documents as such Borrower shall reasonably request to evidence
such termination.

 

53



--------------------------------------------------------------------------------

SECTION 5.06. Successor Adjusted LIBOR or LMIR

(a) If the Administrative Agent determines (which determination shall be final
and conclusive, absent manifest error) that either (i) (A) the circumstances set
forth in Section 5.04 have arisen and are unlikely to be temporary, or (B) the
circumstances set forth in Section 5.04 have not arisen but the applicable
supervisor or administrator (if any) of Adjusted LIBOR or LMIR or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying the specific date after which Adjusted LIBOR or LMIR shall
no longer be used for determining interest rates for loans (either such date, a
“LIBOR Termination Date”), or (ii) a rate other than Adjusted LIBOR or LMIR, as
applicable, has become a widely recognized benchmark rate for newly originated
loans in Dollars in the U.S. market, then the Administrative Agent may (in
consultation with the Borrowers) choose a replacement index for Adjusted LIBOR
or LMIR, as applicable, and make adjustments to applicable margins and related
amendments to this Agreement as referred to below such that, to the extent
practicable, the all-in Interest based on the replacement index will be
substantially equivalent to the all-in Interest based on Adjusted LIBOR or LMIR,
as applicable, in effect prior to its replacement.

(b) The Administrative Agent and the Borrowers shall enter into an amendment to
this Agreement to reflect the replacement index, the adjusted margins and such
other related amendments as may be appropriate, in the discretion of the
Administrative Agent, for the implementation and administration of the
replacement index-based rate. Notwithstanding anything to the contrary in this
Agreement or the other Transaction Documents (including, without limitation,
Section 14.01), such amendment shall become effective without any further action
or consent of any other party to this Agreement at 5:00 p.m. New York City time
on the tenth (10th) Business Day after the date a draft of the amendment is
provided to the Lenders, unless the Administrative Agent receives, on or before
such tenth (10th) Business Day, a written notice from the Majority Lenders
stating that such Majority Lenders object to such amendment.

(c) Selection of the replacement index, adjustments to the applicable margins,
and amendments to this Agreement (i) will be determined with due consideration
to the then-current market practices for determining and implementing a rate of
interest for newly originated loans in the United States and loans converted
from a rate based on Adjusted LIBOR or LMIR to a replacement index-based rate,
and (ii) may also reflect adjustments to account for (A) the effects of the
transition from Adjusted LIBOR or LMIR, as applicable, to the replacement index
and (B) yield- or risk-based differences between Adjusted LIBOR or LMIR, as
applicable, and the replacement index.

(d) Until an amendment reflecting a new replacement index in accordance with
this Section 5.06 is effective, each Portion of Capital accruing Interest with
reference to Adjusted LIBOR or LMIR will continue to bear interest with
reference to Adjusted LIBOR or LMIR, as applicable; provided however, that if
the Administrative Agent determines (which determination shall be final and
conclusive, absent manifest error) that a LIBOR Termination Date has occurred,
then following the LIBOR Termination Date, each Portion of Capital that would
otherwise accrue Interest with reference to Adjusted LIBOR or LMIR shall
automatically begin accruing Interest with reference to the Base Rate until such
time as an amendment reflecting a replacement index and related matters as
described above is implemented.

 

54



--------------------------------------------------------------------------------

(e) Notwithstanding anything to the contrary contained herein, if at any time
the replacement index is less than zero, at such times, such index shall be
deemed to be zero for purposes of this Agreement.

ARTICLE VI

CONDITIONS TO EFFECTIVENESS AND CREDIT EXTENSIONS

SECTION 6.01. Conditions Precedent to Effectiveness and the Initial Credit
Extension. This Agreement shall become effective as of the Closing Date when
(a) the Administrative Agent shall have received each of the documents,
agreements (in fully executed form), opinions of counsel, lien search results,
UCC filings, certificates and other deliverables listed on the closing
memorandum attached as Exhibit I hereto, in each case, in form and substance
reasonably acceptable to the Administrative Agent and (b) all fees and expenses
payable by the Borrowers on the Closing Date to the Credit Parties have been
paid in full in accordance with the terms of the Transaction Documents.

SECTION 6.02. Conditions Precedent to All Credit Extensions. Each Credit
Extension hereunder on or after the Closing Date shall be subject to the
conditions precedent that:

(a) a Borrower shall have delivered to the Administrative Agent and each Lender
a Loan Request for such Loan, in accordance with Section 2.02(a);

(b) the Servicer shall have delivered to the Administrative Agent and each
Lender all Information Packages and Interim Reports, if any, required to be
delivered hereunder;

(c) the conditions precedent to such Credit Extension specified in
Section 2.01(i) through (iii), shall be satisfied; and

(d) on the date of such Credit Extension the following statements shall be true
and correct (and upon the occurrence of such Credit Extension, each Borrower and
the Servicer shall be deemed to have represented and warranted that such
statements are then true and correct):

(i) the representations and warranties of each Borrower and the Servicer
contained in Sections 7.01 and 7.02 are true and correct in all material
respects on and as of the date of such Credit Extension as though made on and as
of such date unless such representations and warranties by their terms refer to
an earlier date, in which case they shall be true and correct in all material
respects on and as of such earlier date;

(ii) no Event of Default or Unmatured Event of Default has occurred and is
continuing, and no Event of Default or Unmatured Event of Default would result
from such Credit Extension;

(iii) no Borrowing Base Deficit exists or would exist after giving effect to
such Credit Extension; and

 

55



--------------------------------------------------------------------------------

(iv) the Termination Date has not occurred.

SECTION 6.03. Conditions Precedent to All Releases. Each Release hereunder on or
after the Closing Date shall be subject to the conditions precedent that:

(a) after giving effect to such Release, the Servicer shall be holding in trust
for the benefit of the Secured Parties an amount of Collections sufficient to
pay the sum of (x) all accrued and unpaid Servicing Fees, Interest, Fees and
Breakage Fees, in each case, through the date of such Release, (y) the amount of
any Borrowing Base Deficit and (z) the amount of all other accrued and unpaid
Borrower Obligations through the date of such Release;

(b) the Borrowers shall use the proceeds of such Release solely to pay the
purchase price for Receivables purchased by the Borrowers in accordance with the
terms of the Purchase and Sale Agreements and amounts owing by the Borrowers to
the Originators under the Intercompany Loan Agreements; and

(c) on the date of such Release the following statements shall be true and
correct (and upon the occurrence of such Release, each Borrower and the Servicer
shall be deemed to have represented and warranted that such statements are then
true and correct):

(i) the representations and warranties of each Borrower and the Servicer
contained in Sections 7.01 and 7.02 are true and correct in all material
respects on and as of the date of such Release as though made on and as of such
date unless such representations and warranties by their terms refer to an
earlier date, in which case they shall be true and correct in all material
respects on and as of such earlier date;

(ii) no Event of Default or Unmatured Event of Default has occurred and is
continuing, and no Event of Default or Unmatured Event of Default would result
from such Release;

(iii) no Borrowing Base Deficit exists or would exist after giving effect to
such Release; and

(iv) the Termination Date has not occurred.

ARTICLE VII

REPRESENTATIONS AND WARRANTIES

SECTION 7.01. Representations and Warranties of the Borrowers. Each Borrower
represents and warrants to each Credit Party as of the Closing Date, on each
Settlement Date and on each day that a Credit Extension or Release shall have
occurred:

(a) Organization and Good Standing. Such Person is a limited liability company
duly organized and validly existing in good standing under the laws of the State
of Delaware and has full power and authority under its constitutional documents
and under the laws of its jurisdiction to own its properties and to conduct its
business as such properties are currently owned and such business is presently
conducted.

 

56



--------------------------------------------------------------------------------

(b) Due Qualification. Such Person is duly qualified to do business as a limited
liability company, is in good standing as a foreign limited liability company
and has obtained all necessary licenses and approvals in all jurisdictions in
which the conduct of its business requires such qualification, licenses or
approvals, except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect.

(c) Power and Authority; Due Authorization. Such Person (i) has all necessary
limited liability company power and authority to (A) execute and deliver this
Agreement and the other Transaction Documents to which it is a party,
(B) perform its obligations under this Agreement and the other Transaction
Documents to which it is a party and (C) grant a security interest in the
Collateral to the Administrative Agent on the terms and subject to the
conditions herein provided and (ii) has duly authorized by all necessary limited
liability company action such grant and the execution, delivery and performance
of, and the consummation of the transactions provided for in, this Agreement and
the other Transaction Documents to which it is a party.

(d) Binding Obligations. This Agreement and each of the other Transaction
Documents to which such Person is a party constitutes legal, valid and binding
obligations of such Person, enforceable against such Person in accordance with
their respective terms, except (i) as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and (ii) as such
enforceability may be limited by general principles of equity, regardless of
whether such enforceability is considered in a proceeding in equity or at law.

(e) No Conflict or Violation. The execution, delivery and performance of, and
the consummation of the transactions contemplated by, this Agreement and the
other Transaction Documents to which such Person is a party, and the fulfillment
of the terms hereof and thereof, will not (i) conflict with, result in any
breach of any of the terms or provisions of, or constitute (with or without
notice or lapse of time or both) a default under its organizational documents or
any indenture, sale agreement, credit agreement (including the Credit
Agreement), loan agreement, security agreement, mortgage, deed of trust, or
other agreement or instrument to which such Person is a party or by which it or
any of its properties is bound, (ii) result in the creation or imposition of any
Adverse Claim upon any of the Collateral pursuant to the terms of any such
indenture, credit agreement (including the Credit Agreement), loan agreement,
security agreement, mortgage, deed of trust, or other agreement or instrument
other than this Agreement and the other Transaction Documents or (iii) conflict
with or violate any Applicable Law applicable to such Person or any of its
properties, except to the extent that any such violation of Applicable Law could
not reasonably be expected to have a Material Adverse Effect.

(f) Litigation and Other Proceedings. (i) There is no action, suit, proceeding
or investigation pending or, to the knowledge of such Person, threatened,
against such Person before any Governmental Authority and (ii) such Person is
not subject to any order, judgment, decree, injunction, stipulation or consent
order of or with any Governmental Authority that, in

 

57



--------------------------------------------------------------------------------

the case of either of the foregoing clauses (i) and (ii), (A) asserts the
invalidity of this Agreement or any other Transaction Document, (B) seeks to
prevent the grant of a security interest in any Collateral by such Person to the
Administrative Agent, the ownership or acquisition by such Person of any Pool
Receivable or other Collateral or the consummation of any of the transactions
contemplated by this Agreement or any other Transaction Document, (C) seeks any
determination or ruling that could materially and adversely affect the
performance by such Person of its obligations under, or the validity or
enforceability of, this Agreement or any other Transaction Document or
(D) individually or in the aggregate for all such actions, suits, proceedings
and investigations could reasonably be expected to have a Material Adverse
Effect.

(g) Governmental Approvals. Except where the failure to obtain or make such
authorization, consent, order, approval or action could not reasonably be
expected to have a Material Adverse Effect, all authorizations, consents, orders
and approvals of, or other actions by, any Governmental Authority that are
required to be obtained by such Person in connection with the grant of a
security interest in the Collateral to the Administrative Agent hereunder or the
due execution, delivery and performance by such Person of this Agreement or any
other Transaction Document to which it is a party and the consummation by such
Person of the transactions contemplated by this Agreement and the other
Transaction Documents to which it is a party have been obtained or made and are
in full force and effect.

(h) Margin Regulations. Such Person is not engaged, principally or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying margin stock (within the meanings of Regulations T, U and
X of the Board of Governors of the Federal Reserve System).

(i) Solvency. After giving effect to the transactions contemplated by this
Agreement and the other Transaction Documents, the Borrowers, on a combined
basis, are Solvent.

(j) Offices; Legal Name. Such Person’s sole jurisdiction of organization is the
State of Delaware and such jurisdiction has not changed within four months prior
to the date of this Agreement. The office and legal name of such is set forth on
Schedule III hereto.

(k) Investment Company Act; Volcker Rule. Such Person (i) is not, and is not
controlled by, an “investment company” registered or required to be registered
under the Investment Company Act and (ii) is not a “covered fund” under the
Volcker Rule. In determining that such Person is not a “covered fund” under the
Volcker Rule, such Person relies on, and is entitled to rely on, the exemption
from the definition of “investment company” set forth in Section 3(c)(5) of the
Investment Company Act.

(l) No Material Adverse Effect. Since the date of formation of such Person there
has been no Material Adverse Effect with respect to such Person.

(m) Accuracy of Information. All Information Packages, Interim Reports, Loan
Requests, certificates, reports, statements and other documents furnished to the
Administrative Agent or any other Credit Party by or on behalf of such Person
pursuant to any provision of this Agreement or any other Transaction Document,
or in connection with or

 

58



--------------------------------------------------------------------------------

pursuant to any amendment or modification of, or waiver under, this Agreement or
any other Transaction Document, is, at the time the same are so furnished,
complete and correct in all material respects on the date the same are furnished
to the Administrative Agent or such other Credit Party, and does not contain any
material misstatement of fact or omit to state a material fact or any fact
necessary to make the statements contained therein, in light of the
circumstances in which they were made, not misleading.

(n) Anti-Money Laundering/International Trade Law Compliance. No Covered Entity
is a Sanctioned Person. No Covered Entity, either in its own right or through
any third party, (i) has any of its assets in a Sanctioned Country or in the
possession, custody or control of a Sanctioned Person in violation of any
Anti-Terrorism Law; (ii) does business in or with, or derives any of its income
from investments in or transactions with, any Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law; or (iii) engages in any dealings
or transactions prohibited by any Anti-Terrorism Law.

(o) Perfection Representations.

(i) This Agreement creates a valid and continuing security interest (as defined
in the applicable UCC) in such Person’s right, title and interest in, to and
under the Collateral which (A) security interest has been perfected and is
enforceable against creditors of and purchasers from such Person and (B) will be
free of all Adverse Claims in such Collateral.

(ii) The Receivables constitute “accounts” or “general intangibles” within the
meaning of Section 9-102 of the UCC.

(iii) The Borrowers own and have good and marketable title to the Collateral
free and clear of any Adverse Claim of any Person, other than Permitted Adverse
Claims.

(iv) All appropriate financing statements, financing statement amendments and
continuation statements have been filed in the proper filing office in the
appropriate jurisdictions under Applicable Law in order to perfect (and continue
the perfection of) the sale and contribution of the Receivables and Related
Security from each applicable Originator to such Person pursuant to the
applicable Purchase and Sale Agreements and the grant by such Person of a
security interest in the Collateral to the Administrative Agent pursuant to this
Agreement.

(v) Other than the security interest granted to the Administrative Agent
pursuant to this Agreement, such Person has not pledged, assigned, sold, granted
a security interest in, or otherwise conveyed any of the Collateral except as
permitted by this Agreement and the other Transaction Documents. Such Person has
not authorized the filing of and is not aware of any financing statements filed
against such Person that include a description of collateral covering the
Collateral other than any financing statement (i) in favor of the Administrative
Agent or (ii) that has been terminated. Such Person is not aware of any judgment
lien, ERISA lien or tax lien filings against such Person.

 

59



--------------------------------------------------------------------------------

(vi) Notwithstanding any other provision of this Agreement or any other
Transaction Document, the representations contained in this Section 7.01(o)
shall be continuing and remain in full force and effect until the Final Payout
Date.

(p) The Lock-Boxes. Mail-Boxes, Approved Accounts and Collection Accounts.

(i) Nature of Collection Accounts. Each Collection Account constitutes a
“deposit account” within the meaning of the applicable UCC.

(ii) Ownership. Each Lock-Box and Collection Account is in the name of a
Borrower, and the Borrowers own and have good and marketable title to the
Collection Accounts free and clear of any Adverse Claim, other than Permitted
Adverse Claims. Each Approved Account is in the name of a Borrower, an
Originator or an Affiliate thereof and the Borrowers, Originators or such
Affiliates (as applicable) own and have good and marketable title to the
Approved Accounts free and clear of any Adverse Claim, other than Permitted
Adverse Claims.

(iii) Perfection. On or prior to the Post-Closing Date, the Borrowers have
delivered to the Administrative Agent a fully executed Account Control Agreement
relating to each Lock-Box and Collection Account, pursuant to which each
applicable Collection Account Bank has agreed to comply with the instructions
originated by the Administrative Agent directing the disposition of funds in
such Lock-Box and Collection Account without further consent by any Borrower,
the Servicer or any other Person. On and after the Post-Closing Date, the
Administrative Agent has “control” (as defined in Section 9-104 of the UCC) over
each Collection Account. The owner of each Approved Account has not granted
“control” (as defined in Section 9-104 of the UCC) over such Approved Account to
any Person.

(iv) Instructions. Neither the Lock-Boxes nor the Collection Accounts are in the
name of any Person other than a Borrower. Neither the Borrowers nor the Servicer
have consented to the applicable Collection Account Bank complying with
instructions of any Person other than the Administrative Agent. Neither the
Borrowers nor the Servicer have instructed any Person (other than any Lamar
Party) to distribute any Collections remitted to any Mail-Box and no Lamar Party
is aware of any Person (other than any Lamar Party) distributing Collections
remitted to any Mail-Box. Each Mail-Box is an address of the Servicer or an
Originator.

(q) Ordinary Course of Business. Each remittance of Collections by or on behalf
of such Person to the Credit Parties under this Agreement will have been (i) in
payment of a debt incurred by such Person in the ordinary course of business or
financial affairs of such Person and (ii) made in the ordinary course of
business or financial affairs of such Person.

 

60



--------------------------------------------------------------------------------

(r) Compliance with Law. Such Person has complied in all material respects with
all Applicable Laws to which it may be subject.

(s) Bulk Sales Act. No transaction contemplated by this Agreement requires
compliance by it with any bulk sales act or similar law.

(t) Eligible Receivables. Each Receivable included as an Eligible Receivable in
the calculation of the Net Receivables Pool Balance as of any date is an
Eligible Receivable as of such date.

(u) Taxes. Such Person has (i) timely filed all tax returns (federal, state and
local) required to be filed by it and (ii) paid, or caused to be paid, all
taxes, assessments and other governmental charges, if any, other than taxes,
assessments and other governmental charges being contested in good faith by
appropriate proceedings and as to which adequate reserves have been provided in
accordance with GAAP, except in the case of clauses (i) and (ii) above, where
failure to do so could not reasonably be expected to have a Materially Adverse
Effect.

(v) Tax Status. Such Person (i) is, and shall at all relevant times continue to
be, a “disregarded entity” within the meaning of U.S. Treasury Regulation §
301.7701-3 for U.S. federal income tax purposes that is wholly owned by a
“United States person” (within the meaning of Section 7701(a)(30) of the Code)
and (ii) is not and will not at any relevant time become an association (or
publicly traded partnership) taxable as a corporation for U.S. federal income
tax purposes. Such Person is not subject to any Tax in any jurisdiction outside
the United States.

(w) Opinions. The facts regarding each Lamar Party, the Receivables, the Related
Security and the related matters set forth or assumed in each of the opinions of
counsel delivered in connection with this Agreement and the Transaction
Documents are true and correct in all material respects.

(x) Other Transaction Documents. Each representation and warranty made by such
Person under each other Transaction Document to which it is a party is true and
correct in all material respects as of the date when made.

(y) Liquidity Coverage Ratio. Such Person has not, does not and will not during
this Agreement issue any LCR Security. Such Person further represents and
warrants that its assets and liabilities are consolidated with the assets and
liabilities of Parent for purposes of GAAP.

(z) Reaffirmation of Representations and Warranties. On the date of each Credit
Extension, on the date of each Release, on each Settlement Date and on the date
each Information Package, Interim Report or other report is delivered to the
Administrative Agent or any Lender hereunder, each Borrower shall be deemed to
have certified that (i) all representations and warranties of such Person
hereunder are true and correct in all material respects on and as of such day as
though made on and as of such day, except for representations and warranties
which apply as to an earlier date (in which case such representations and
warranties shall be true and correct in all material respects as of such date)
and (ii) no Event of Default or an Unmatured Event of Default has occurred and
is continuing or will result from such Credit Extension or Release.

 

61



--------------------------------------------------------------------------------

Notwithstanding any other provision of this Agreement or any other Transaction
Document, the representations and warranties contained in this Section shall be
continuing, and remain in full force and effect until the Final Payout Date.

SECTION 7.02. Representations and Warranties of the Servicer. The Servicer
represents and warrants to each Credit Party as of the Closing Date, on each
Settlement Date and on each day that a Credit Extension or Release shall have
occurred:

(a) Organization and Good Standing. The Servicer is a duly organized and validly
existing corporation in good standing under the laws of the State of Delaware,
with the power and authority under its organizational documents and under the
laws of the State of Delaware to own its properties and to conduct its business
as such properties are currently owned and such business is presently conducted.

(b) Due Qualification. The Servicer is duly qualified to do business, is in good
standing as a foreign entity and has obtained all necessary licenses and
approvals in all jurisdictions in which the conduct of its business or the
servicing of the Pool Receivables as required by this Agreement requires such
qualification, licenses or approvals, except where the failure to do so could
not reasonably be expected to have a Material Adverse Effect.

(c) Power and Authority; Due Authorization. The Servicer has all necessary power
and authority to (i) execute and deliver this Agreement and the other
Transaction Documents to which it is a party and (ii) perform its obligations
under this Agreement and the other Transaction Documents to which it is a party
and the execution, delivery and performance of, and the consummation of the
transactions provided for in, this Agreement and the other Transaction Documents
to which it is a party have been duly authorized by the Servicer by all
necessary action.

(d) Binding Obligations. This Agreement and each of the other Transaction
Documents to which it is a party constitutes legal, valid and binding
obligations of the Servicer, enforceable against the Servicer in accordance with
their respective terms, except (i) as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and (ii) as such
enforceability may be limited by general principles of equity, regardless of
whether such enforceability is considered in a proceeding in equity or at law.

(e) No Conflict or Violation. The execution and delivery of this Agreement and
each other Transaction Document to which the Servicer is a party, the
performance of the transactions contemplated by this Agreement and the other
Transaction Documents and the fulfillment of the terms of this Agreement and the
other Transaction Documents by the Servicer will not (i) conflict with, result
in any breach of any of the terms or provisions of, or constitute (with or
without notice or lapse of time or both) a default under, the organizational
documents of the Servicer or any indenture, sale agreement, credit agreement
(including the Credit

 

62



--------------------------------------------------------------------------------

Agreement), loan agreement, security agreement, mortgage, deed of trust or other
agreement or instrument to which the Servicer is a party or by which it or any
of its property is bound, (ii) result in the creation or imposition of any
Adverse Claim upon any of its properties pursuant to the terms of any such
indenture, credit agreement (including the Credit Agreement), loan agreement,
security agreement, mortgage, deed of trust or other agreement or instrument,
other than this Agreement and the other Transaction Documents or (iii) conflict
with or violate any Applicable Law applicable to the Servicer or any of its
properties, except to the extent that any such conflict, breach, default,
Adverse Claim or violation could not reasonably be expected to have a Material
Adverse Effect.

(f) Litigation and Other Proceedings. There is no action, suit, proceeding or
investigation pending, or to the Servicer’s knowledge threatened, against the
Servicer before any Governmental Authority: (i) asserting the invalidity of this
Agreement or any of the other Transaction Documents; (ii) seeking to prevent the
consummation of any of the transactions contemplated by this Agreement or any
other Transaction Document; (iii) seeking any determination or ruling that could
materially and adversely affect the performance by the Servicer of its
obligations under, or the validity or enforceability of, this Agreement or any
of the other Transaction Documents; or (iv) that individually or in the
aggregate for all such actions, suits, proceedings and investigations could
reasonably be expected to have a Material Adverse Effect.

(g) No Consents. The Servicer is not required to obtain the consent of any other
party or any consent, license, approval, registration, authorization or
declaration of or with any Governmental Authority in connection with the
execution, delivery, or performance of this Agreement or any other Transaction
Document to which it is a party that has not already been obtained, except where
the failure to obtain such consent, license, approval, registration,
authorization or declaration could not reasonably be expected to have a Material
Adverse Effect.

(h) Compliance with Applicable Law. The Servicer (i) shall duly satisfy all
obligations on its part to be fulfilled under or in connection with the Pool
Receivables and the related Contracts, (ii) has maintained in effect all
qualifications required under Applicable Law in order to properly service the
Pool Receivables and (iii) has complied in all material respects with all
Applicable Laws in connection with servicing the Pool Receivables, except, in
each case, where failure to so maintain or comply could not reasonably be
expected to have a Material Adverse Effect .

(i) Accuracy of Information. All Information Packages, Interim Reports, Loan
Requests, certificates, reports, statements and other documents furnished to the
Administrative Agent or any other Credit Party by the Servicer pursuant to any
provision of this Agreement or any other Transaction Document, or in connection
with or pursuant to any amendment or modification of, or waiver under, this
Agreement or any other Transaction Document, is, at the time the same are so
furnished, complete and correct in all material respects on the date the same
are furnished to the Administrative Agent or such other Credit Party, and does
not contain any material misstatement of fact or omit to state a material fact
or any fact necessary to make the statements contained therein, in light of the
circumstances in which they were made, not misleading.

 

63



--------------------------------------------------------------------------------

(j) Location of Records. The offices where the initial Servicer keeps all of its
records relating to the servicing of the Pool Receivables are located at the
Servicer’s address specified on Schedule III.

(k) Credit and Collection Policy. The Servicer has complied in all material
respects with the Credit and Collection Policy with regard to each Pool
Receivable and the related Contracts.

(l) Eligible Receivables. Each Receivable included as an Eligible Receivable in
the calculation of the Net Receivables Pool Balance as of any date is an
Eligible Receivable as of such date.

(m) Servicing Programs. No license or approval is required for the
Administrative Agent’s use of any software or other computer program used by the
Servicer, any Originator or any Sub-Servicer in the servicing of the Pool
Receivables, other than those which have been obtained and are in full force and
effect.

(n) Servicing of Pool Receivables. Since the Closing Date there has been no
material adverse change in the ability of the Servicer or any Sub-Servicer to
service and collect the Pool Receivables and the Related Security.

(o) Other Transaction Documents. Each representation and warranty made by the
Servicer under each other Transaction Document to which it is a party
(including, without limitation, the Purchase and Sale Agreement) is true and
correct in all material respects as of the date when made.

(p) No Material Adverse Effect. Since December 31, 2017, there has been no
Material Adverse Effect on the Servicer.

(q) Investment Company Act. The Servicer is not an “investment company,” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act.

(r) Anti-Money Laundering/International Trade Law Compliance. No Covered Entity
is a Sanctioned Person. No Covered Entity, either in its own right or through
any third party, (i) has any of its assets in a Sanctioned Country or in the
possession, custody or control of a Sanctioned Person in violation of any
Anti-Terrorism Law; (ii) does business in or with, or derives any of its income
from investments in or transactions with, any Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law; or (iii) engages in any dealings
or transactions prohibited by any Anti-Terrorism Law.

(s) Financial Condition. The audited consolidated balance sheets of Holdings and
its consolidated Subsidiaries as of December 31, 2017 and the related statements
of income and shareholders’ equity of Holdings and its consolidated Subsidiaries
for the fiscal year then ended, copies of which have been furnished to the
Administrative Agent and the Lenders, present fairly in all material respects
the consolidated financial position of Holdings and its consolidated
Subsidiaries for the period ended on such date, all in accordance with GAAP.

 

64



--------------------------------------------------------------------------------

(t) Bulk Sales Act. No transaction contemplated by this Agreement requires
compliance by it with any bulk sales act or similar law.

(u) Taxes. The Servicer has (i) timely filed all tax returns (federal, state and
local) required to be filed by it and (ii) paid, or caused to be paid, all
taxes, assessments and other governmental charges, if any, other than taxes,
assessments and other governmental charges being contested in good faith by
appropriate proceedings and as to which adequate reserves have been provided in
accordance with GAAP, except in the case of clauses (i) and (ii) above, where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.

(v) Opinions. The facts regarding each Lamar Party, the Receivables, the Related
Security and the related matters set forth or assumed in each of the opinions of
counsel delivered in connection with this Agreement and the Transaction
Documents are true and correct in all material respects.

(w) Permitted Disbursements. The aggregate amount of Permitted Disbursements as
of the Closing Date does not exceed $35,000,000.

(x) Reaffirmation of Representations and Warranties. On the date of each Credit
Extension, on the date of each Release, on each Settlement Date and on the date
each Information Package, Interim Report or other report is delivered to the
Administrative Agent or any Lender hereunder, the Servicer shall be deemed to
have certified that (i) all representations and warranties of the Servicer
hereunder are true and correct in all material respects on and as of such day as
though made on and as of such day, except for representations and warranties
which apply as to an earlier date (in which case such representations and
warranties shall be true and correct in all material respects as of such date)
and (ii) no Event of Default or an Unmatured Event of Default has occurred and
is continuing or will result from such Credit Extension or Release.

Notwithstanding any other provision of this Agreement or any other Transaction
Document, the representations and warranties contained in this Section shall be
continuing, and remain in full force and effect until the Final Payout Date.

ARTICLE VIII

COVENANTS

SECTION 8.01. Covenants of the Borrowers. At all times from the Closing Date
until the Final Payout Date:

(a) Payment of Principal and Interest. Each Borrower shall duly and punctually
pay Capital, Interest, Fees and all other amounts payable by such Borrower
hereunder in accordance with the terms of this Agreement.

(b) Existence. Each Borrower shall keep in full force and effect its existence
and rights as a limited liability company under the laws of the State of
Delaware, and shall obtain and preserve its qualification to do business in each
jurisdiction in which such qualification is or shall be necessary to protect the
validity and enforceability of this Agreement, the other Transaction Documents
and the Collateral, except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

 

65



--------------------------------------------------------------------------------

(c) Financial Reporting. Each Borrower will maintain a system of accounting
established and administered in accordance with GAAP, and each Borrower (or the
Servicer on their behalf) shall furnish to the Administrative Agent:

(i) Annual Financial Statements of each Borrower. Promptly upon completion and
in no event later than 120 days after the close of each fiscal year of each
Borrower, annual unaudited financial statements of such Borrower certified by a
Financial Officer of such Borrower that they fairly present in all material
respects, in accordance with GAAP (subject to the absence of footnotes), the
financial condition of such Borrower as of the date indicated and the results of
its operations for the periods indicated.

(ii) Information Packages and Interim Reports. (A) Not later than two
(2) Business Days prior to each Settlement Date, an Information Package as of
the most recently completed Fiscal Month and (B) if a Ratings Event Level II has
occurred, upon ten (10) Business Days’ prior written notice from the
Administrative Agent, an Interim Report not later than the second Business Day
of each calendar week with respect to the Pool Receivables with data as of the
close of business on the last day of the immediately preceding calendar week.

(iii) Other Information. Such other information (including non-financial
information) as the Administrative Agent or any Lender may from time to time
reasonably request.

(iv) Quarterly Financial Statements of Holdings. As soon as available and in no
event later than 60 days following the end of each of the first three fiscal
quarters in each of Holdings’ fiscal years, (A) the unaudited consolidated
balance sheet and statements of income of Holdings and its consolidated
Subsidiaries as at the end of such fiscal quarter and the related unaudited
consolidated statements of earnings and cash flows for such fiscal quarter and
for the elapsed portion of the fiscal year ended with the last day of such
fiscal quarter, in each case setting forth comparative figures for the
corresponding fiscal quarter in the prior fiscal year, all of which shall be
certified by a Financial Officer of Holdings that they fairly present in all
material respects, in accordance with GAAP, the financial condition of Holdings
and its consolidated Subsidiaries as of the dates indicated and the results of
their operations for the periods indicated, subject to normal year-end audit
adjustments and the absence of footnotes and (B) management’s discussion and
analysis of the important operational and financial developments during such
fiscal quarter.

(v) Annual Financial Statements of Holdings. Within 120 days after the close of
each of Holdings’ fiscal years, the consolidated balance sheet of Holdings and
its consolidated Subsidiaries as at the end of such fiscal year and the related
consolidated statements of earnings and cash flows for such fiscal year setting
forth

 

66



--------------------------------------------------------------------------------

comparative figures for the preceding fiscal year, all reported on by
independent certified public accountants of recognized national standing
(without (x) a “going concern” or like qualification or exception or (y) a
qualification as to the scope of the audit) to the effect that such consolidated
financial statements present fairly in all material respects, in accordance with
GAAP, the financial condition of Holdings and its consolidated Subsidiaries as
of the dates indicated and the results of their operations for the periods
indicated.

(vi) Other Reports and Filings. Promptly (but in any event within ten days)
after the filing or delivery thereof, copies of all financial information, proxy
materials and reports, if any, which Holdings or any of its consolidated
Subsidiaries shall publicly file with the SEC or deliver to holders (or any
trustee, agent or other representative therefor) of any of its material Debt
pursuant to the terms of the documentation governing the same.

(vii) Notwithstanding anything herein to the contrary, any financial
information, proxy statements or other material required to be delivered
pursuant to this clause (c) shall be deemed to have been furnished to each of
the Administrative Agent and each Lender (and the delivery requirement hereunder
with respect to such financial information, proxy statement or other material
shall be deemed satisfied) on the date that such report, proxy statement or
other material is posted on the SEC’s website at www.sec.gov.

(d) Notices. Each Borrower (or the Servicer on its behalf) will notify the
Administrative Agent and each Lender in writing of any of the following events
promptly upon (but in no event later than three (3) Business Days after) a
Financial Officer or other officer learning of the occurrence thereof, with such
notice describing the same, and if applicable, the steps being taken by the
Person(s) affected with respect thereto:

(i) Notice of Events of Default or Unmatured Events of Default. A statement of a
Financial Officer of such Borrower setting forth details of any Event of Default
or Unmatured Event of Default that has occurred and is continuing and the action
which such Borrower proposes to take with respect thereto.

(ii) Representations and Warranties. The failure of any representation or
warranty made or deemed to be made by such Borrower under this Agreement or any
other Transaction Document to be true and correct in any material respect when
made.

(iii) Litigation. The institution of any litigation, arbitration proceeding or
governmental proceeding with respect to any Lamar Party, which with respect to
any Person other than any Borrower, could reasonably be expected to have a
Material Adverse Effect.

(iv) Adverse Claim. (A) Any Person shall obtain an Adverse Claim (other than a
Permitted Adverse Claim) upon the Collateral or any material portion thereof,
(B) any Person other than any Borrower, the Servicer or the Administrative Agent
shall obtain any rights or direct any action with respect to any Collection
Account (or related Lock-Box) or (C) any Obligor shall receive any change in
payment instructions with respect to Pool Receivable(s) from a Person other than
the Servicer or the Administrative Agent.

 

67



--------------------------------------------------------------------------------

(v) Changes Requiring UCC Amendments. (A) At least thirty (30) days before any
change in any Borrower’s name, jurisdiction of organization or any other change
requiring the amendment of UCC financing statements, (B) at least thirty
(30) days before any change in any Originator’s jurisdiction of organization and
(C) not more than twenty (20) days after any change in any Originator’s name or
any other change requiring the amendment of UCC financing statements.

(vi) Change in Accountants or Accounting Policy. Any change in (A) the external
accountants of any Lamar Party, (B) any material accounting policy of any
Borrower or (C) any material accounting policy of any Originator that is
relevant to the transactions contemplated by this Agreement or any other
Transaction Document (it being understood that any change to the manner in which
any Originator accounts for the Pool Receivables shall be deemed “material” for
such purpose).

(vii) Termination Event. The occurrence of a Purchase and Sale Termination Event
under any Purchase and Sale Agreement.

(viii) Material Adverse Change. Promptly after the occurrence thereof, notice of
any material adverse change in the business, operations, property or financial
condition of (x) the Lamar Parties, taken as a whole or (y) any Borrower.

(e) Conduct of Business. Each Borrower will carry on and conduct its business in
substantially the same manner and in substantially the same fields of enterprise
as it is presently conducted and will do all things necessary to remain duly
organized, validly existing and in good standing as a domestic organization in
its jurisdiction of organization and maintain all requisite authority to conduct
its business in each jurisdiction in which its business is conducted if the
failure to have such authority could reasonably be expected to have a Material
Adverse Effect.

(f) Compliance with Laws. Each Borrower will comply with all Applicable Laws to
which it may be subject if the failure to comply could reasonably be expected to
have a Material Adverse Effect.

(g) Furnishing of Information and Inspection of Receivables. Each Borrower will
furnish or cause to be furnished to the Administrative Agent from time to time
such information with respect to the Pool Receivables and the other Collateral
as the Administrative Agent or any Lender may reasonably request. Each Borrower
will, at such Borrower’s expense, during regular business hours with prior
written notice (i) permit the Administrative Agent and each Lender or their
respective agents or representatives to (A) examine and make copies of and
abstracts from all books and records relating to the Pool Receivables or other
Collateral, (B) visit the offices and properties of such Borrower for the
purpose of examining such books and records and (C) discuss matters relating to
the Pool Receivables, the other Collateral or such Borrower’s performance
hereunder or under the other Transaction Documents to which it is a party with
any

 

68



--------------------------------------------------------------------------------

of the officers, directors, employees or independent public accountants of such
Borrower having knowledge of such matters and (ii) without limiting the
provisions of clause (i) above, during regular business hours, at such
Borrower’s expense, upon prior written notice from the Administrative Agent,
permit certified public accountants or other auditors acceptable to the
Administrative Agent to conduct a review of its books and records with respect
to such Pool Receivables and other Collateral; provided, that the Borrowers
shall be required to reimburse the Administrative Agent for only one (1) such
audit/ inspection pursuant to clause (i) above and one (1) such review pursuant
to clause (ii) above in each case, in any twelve-month period, unless an Event
of Default has occurred and is continuing or a Ratings Event Level II has
occurred. Following the occurrence of an Event of Default, a Servicer
Termination Event or a Ratings Event Level II, the Administrative Agent may, at
the Borrowers’ expense, appoint a third party to monitor the servicing of the
Pool Receivables, including the disposition of Collections received in the
Mail-Boxes.

(h) Payments on Receivables, Collection Accounts. Each Borrower (or the Servicer
on its behalf) will, and will cause each Originator to, at all times, instruct
all Obligors to deliver payments on the Pool Receivables to (i) a Collection
Account, a Mail-Box or a Lock-Box or (ii) solely with respect to payments being
made by any Subject Obligor and so long as the Approved Account Conditions are
then satisfied, an Approved Account. Each Borrower (or the Servicer on its
behalf) will promptly (but in any event within two (2) Business Days) following
receipt of any Collections that have been mailed to a Mail-Box, cause such
Collections to be deposited directly into a Collection Account. If the Approved
Account Conditions are not then satisfied, each Borrower (or the Servicer on its
behalf) will promptly (but in any event within such frequency as requested by
the Administrative Agent) following receipt of any Subject Obligor Collections
in any Approved Account, cause such Subject Obligor Collections to be deposited
directly into a deposit account reasonably designated by the Administrative
Agent (provided, that no Collection Account shall be designated by the
Administrative Agent for such purpose unless the depositary institution at which
such Collection Account is maintained is permitted under Applicable Law to
receive Subject Obligor Collections). Each Borrower (or the Servicer on its
behalf) will, and will cause each Originator to, at all times, maintain such
books and records necessary (i) to identify Collections received from time to
time on Pool Receivables, (ii) to permit the segregation of such Collections
from other property of the Servicer and the Originators, (iii) to identify
Affiliate Collections and Subject Obligor Collections received from time to time
and (iv) to permit the segregation of such Affiliate Collections and Subject
Obligor Collections from other property of the Servicer and the Originators.
Each Borrower (or the Servicer on its behalf) shall provide such information
with respect to Affiliate Collections deposited into each Collection Account as
reasonably requested by the Administrative Agent. If any payments on the Pool
Receivables or other Collections (other than Subject Obligor Collections) are
received by the Borrower, the Servicer or an Originator, it shall hold such
payments in trust for the benefit of the Administrative Agent, the Lenders and
the other Secured Parties and promptly (but in any event within two (2) Business
Days after receipt) remit such funds into a Collection Account. Each Borrower
(or the Servicer on its behalf) will cause each Collection Account Bank to
comply with the terms of each applicable Account Control Agreement. The
Borrowers shall not permit funds other than (i) Collections on Pool Receivables
and other Collateral and (ii) Affiliate Collections, to be deposited into any
Collection Account. If any Affiliate Collections or any other funds that do not
constitute Collections on Pool

 

69



--------------------------------------------------------------------------------

Receivables are deposited into any Collection Account, the Borrowers (or the
Servicer on its behalf) will within two (2) Business Days identify and transfer
such funds to the appropriate Person entitled to such funds. The Borrowers will
not, and will not permit the Servicer, any Originator or any other Person to
commingle Collections or other funds to which the Administrative Agent, any
Lender or any other Secured Party is entitled, with any other funds other than
commingling of Affiliate Collections in any Collection Account. The Borrowers
shall only add a Collection Account (or a related Lock-Box) or a Collection
Account Bank to those listed on Schedule II to this Agreement, if the
Administrative Agent has received notice of such addition and an executed and
acknowledged copy of an Account Control Agreement (or an amendment thereto) in
form and substance acceptable to the Administrative Agent from the applicable
Collection Account Bank. The Borrowers shall only terminate a Collection Account
Bank or close a Collection Account (or a related Lock-Box), in each case, with
the prior written consent of the Administrative Agent. Each Borrower shall
ensure that no disbursements are made from any Collection Account, other than
(i) such disbursements that are made at the direction and for the account of the
Borrowers and (ii) Permitted Disbursements.

Notwithstanding anything to the contrary set forth in this Agreement or any
other Transaction Document, if an Event of Default has occurred and is
continuing or a Ratings Event has occurred:

(i) within two (2) Business Days of the deposit of any Affiliate Collections
into any Collection Account (or the related Lock-Box), the Borrowers (or the
Servicer on its behalf) shall identify the portion of funds deposited into each
Collection Account (and any related Lock-Box) that represent Affiliate
Collections;

(ii) the Borrowers (or the Servicer on its behalf) will, and will cause each
Originator to, at all times, maintain such books and records necessary to
(a) identify Affiliate Collections received from time to time and (b) segregate
such Affiliate Collections from Collections on Pool Receivables and other
Collateral;

(iii) if requested by Administrative Agent following the occurrence of a Ratings
Event Level II, the Borrowers (or the Servicer on its behalf) shall instruct the
obligor of each Affiliate Receivable to cease remitting payments with respect to
all Affiliate Receivables to any Collection Account or Lock-Box and to instead
remit payments with respect thereto to any other account or lock-box (other than
a Collection Account or Lock-Box or any other account owned by the Borrower)
from time to time identified to such obligor; and

(iv) if requested by Administrative Agent following the occurrence of a Ratings
Event Level II, the Borrowers (or the Servicer on its behalf) shall take
commercially reasonable efforts to ensure that no Affiliate Collections are
deposited into any Collection Account (or the related Lock-Box); and

(v) either (x) promptly (but in any event within the time period designated by
the Administrative Agent) following the deposit of any Subject Obligor
Collections into any Approved Account, the Borrowers (or the Servicer on its
behalf) shall cause such Subject Obligor Collections to be deposited directly
into a deposit account reasonably

 

70



--------------------------------------------------------------------------------

designated by the Administrative Agent (provided, that no Collection Account
shall be designated by the Administrative Agent for such purpose unless the
depositary institution at which such Collection Account is maintained is
permitted under Applicable Law to receive Subject Obligor Collections) or
(y) within 30 days following the occurrence of such Event of Default or Ratings
Event (or such longer period as consented to in writing by the Administrative
Agent in its sole discretion), cause each Approved Account to be covered by an
Account Control Agreement.

(i) Sales, Liens, etc. Except as otherwise provided herein, the Borrowers will
not sell, assign (by operation of law or otherwise) or otherwise dispose of, or
create or suffer to exist any Adverse Claim upon (including, without limitation,
the filing of any financing statement but excluding any Permitted Adverse Claim)
or with respect to, any Pool Receivable or other Collateral, or assign any right
to receive income in respect thereof.

(j) Extension or Amendment of Pool Receivables. Except as otherwise permitted in
Section 9.02, the Borrowers will not, and will not permit the Servicer to, alter
the delinquency status or adjust the Outstanding Balance or otherwise modify the
terms of any Pool Receivable in any material respect, or amend, modify or waive,
in any material respect, any term or condition of any related Contract. Each
Borrower shall at its expense, timely and fully perform and comply in all
material respects with all provisions, covenants and other promises required to
be observed by it under the Contracts related to the Pool Receivables, and
timely and fully comply with the Credit and Collection Policy with regard to
each Pool Receivable and the related Contract.

(k) Change in Credit and Collection Policy. No Borrower will make any material
change in the Credit and Collection Policy without the prior written consent of
the Administrative Agent and the Majority Lenders. Promptly following any change
in the Credit and Collection Policy, the Borrowers will deliver a copy of the
updated Credit and Collection Policy to the Administrative Agent and each
Lender.

(l) Fundamental Changes. No Borrower shall, without the prior written consent of
the Administrative Agent and the Majority Lenders, permit itself (i) to merge or
consolidate with or into, or convey, transfer, lease or otherwise dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of its assets (whether now owned or hereafter acquired) to, any Person or
(ii) to be directly owned by any Person other than an Originator. No Borrower
shall, without the prior written consent of the Administrative Agent and the
Majority Lenders, make any change in such Borrower’s name, identity, corporate
structure or location or make any other change in such Borrower’s identity or
corporate structure that could impair or otherwise render any UCC financing
statement filed in connection with this Agreement or any other Transaction
Document “seriously misleading” as such term (or similar term) is used in the
applicable UCC.

(m) Books and Records. Each Borrower shall maintain and implement (or cause the
Servicer to maintain and implement) administrative and operating procedures
(including an ability to recreate records evidencing Pool Receivables and
related Contracts in the event of the destruction of the originals thereof), and
keep and maintain (or cause the Servicer to

 

71



--------------------------------------------------------------------------------

keep and maintain) all documents, books, records, computer tapes and disks and
other information reasonably necessary or advisable for the collection of all
Pool Receivables (including records adequate to permit the daily identification
of each Pool Receivable and all Collections of and adjustments to each existing
Pool Receivable).

(n) Identifying of Records. Each Borrower shall: (i) identify (or cause the
Servicer to identify) its master data processing records relating to Pool
Receivables and related Contracts with a legend that indicates that the Pool
Receivables have been pledged in accordance with this Agreement and (ii) cause
each Originator so to identify its master data processing records with such a
legend.

(o) Change in Payment Instructions to Obligors. No Borrower shall (and shall not
permit the Servicer or any Sub-Servicer to) add, replace or terminate any
Collection Account (or any related Lock-Box) or make any change in its (or
their) instructions to the Obligors regarding payments to be made to the
Collection Accounts (or any related Lock-Box), other than any instruction to
remit payments to a different Collection Account (or any related Lock-Box),
unless the Administrative Agent shall have received (i) prior written notice of
such addition, termination or change and (ii) a signed and acknowledged Account
Control Agreement (or amendment thereto) with respect to such new Collection
Accounts (or any related Lock-Box), and the Administrative Agent shall have
consented to such change in writing.

(p) Security Interest, Etc. Each Borrower shall (and shall cause the Servicer
to), at its expense, take all action necessary to establish and maintain a valid
and enforceable first priority perfected security interest in the Collateral in
favor of the Administrative Agent (on behalf of the Secured Parties), in each
case free and clear of any Adverse Claim (other than Permitted Adverse Claims)
including taking such action to perfect, protect or more fully evidence the
security interest of the Administrative Agent (on behalf of the Secured Parties)
as the Administrative Agent or any Secured Party may reasonably request. In
order to evidence the security interests of the Administrative Agent under this
Agreement, each Borrower shall, from time to time take such action, or execute
and deliver such instruments as may be necessary (including, without limitation,
such actions as are reasonably requested by the Administrative Agent) to
maintain and perfect, as a first-priority interest, the Administrative Agent’s
security interest in the Receivables, Related Security and Collections. Each
Borrower shall, from time to time and within the time limits established by law,
prepare and present to the Administrative Agent for the Administrative Agent’s
authorization and approval, all financing statements, amendments, continuations
or initial financing statements in lieu of a continuation statement, or other
filings necessary to continue, maintain and perfect the Administrative Agent’s
security interest as a first-priority interest. The Administrative Agent’s
approval of such filings shall authorize the Borrowers to file such financing
statements under the UCC without the signature of any Borrower, any Originator
or the Administrative Agent where allowed by Applicable Law. Notwithstanding
anything else in the Transaction Documents to the contrary, no Borrower shall
have any authority to file a termination, partial termination, release, partial
release, or any amendment that deletes the name of a debtor or excludes
collateral of any such financing statements filed in connection with the
Transaction Documents, without the prior written consent of the Administrative
Agent.

 

72



--------------------------------------------------------------------------------

(q) Certain Agreements. Without the prior written consent of the Administrative
Agent and the Majority Lenders, no Borrower will (and will not permit any
Originator or the Servicer to) amend, modify, waive, revoke or terminate (i) any
Transaction Document to which it is a party or (ii) any provision of such
Borrower’s organizational documents which requires the consent of the
“Independent Manager” (as such term is used in such Borrower’s Certificate of
Formation and Limited Liability Company Agreement).

(r) Restricted Payments. (i) Except pursuant to clause (ii) below, no Borrower
will: (A) purchase or redeem any of its membership interests, (B) declare or pay
any dividend or set aside any funds for any such purpose, (C) prepay, purchase
or redeem any Debt (other than any Loan pursuant to this Agreement), (D) lend or
advance any funds or (E) repay any loans or advances to, for or from any of its
Affiliates (the amounts described in clauses (A) through (E) being referred to
as “Restricted Payments”); provided, however, that in no event shall the term
“Restricted Payment” include any payment by a Borrower to any of its Affiliates
of amounts constituting Affiliate Collections.

(ii) Subject to the limitations set forth in clause (iii) below, the Borrowers
may make Restricted Payments so long as such Restricted Payments are made only
in one or more of the following ways: (A) the Borrowers may make cash payments
(including prepayments) on the Intercompany Loans in accordance with their
respective terms and (B) the Borrowers may declare and pay dividends if, both
immediately before and immediately after giving effect thereto, the Borrower’s
Net Worth is not less than the Required Capital Amount.

(iii) The Borrowers may make Restricted Payments only out of the funds, if any,
it receives pursuant to Sections 4.01 of this Agreement; provided, that no
Borrower shall pay, make or declare any Restricted Payment (including any
dividend) if, after giving effect thereto, any Borrowing Base Deficit shall
exist or any Event of Default shall have occurred and be continuing.

(s) Other Business. The Borrowers will not: (i) engage in any business other
than the transactions contemplated by the Transaction Documents, (ii) create,
incur or permit to exist any Debt of any kind (or cause or permit to be issued
for its account any letters of credit or bankers’ acceptances other than
pursuant to this Agreement or any Intercompany Loan Agreement or (iii) form any
Subsidiary or make any investments in any other Person.

(t) Use of Collections Available to the Borrower. The Borrowers shall apply the
Collections available to the Borrowers to make payments in the following order
of priority: (i) the payment of its obligations under this Agreement and each of
the other Transaction Documents (other than any Intercompany Loan Agreement),
(ii) the payment of accrued and unpaid interest on any Intercompany Loans and
(iii) other legal and valid purposes.

(u) Further Assurances; Change in Name or Jurisdiction of Origination, Etc.
(i) Each Borrower hereby authorizes and hereby agrees from time to time, at its
own expense, promptly to execute (if necessary) and deliver all further
instruments and documents, and to take all further actions, that may be
necessary or desirable, or that the Administrative Agent may reasonably request,
to perfect, protect or more fully evidence the security interest granted

 

73



--------------------------------------------------------------------------------

pursuant to this Agreement or any other Transaction Document, or to enable the
Administrative Agent (on behalf of the Secured Parties) to exercise and enforce
the Secured Parties’ rights and remedies under this Agreement and the other
Transaction Document. Without limiting the foregoing, each Borrower hereby
authorizes, and will, upon the request of the Administrative Agent, at such
Borrower’s own expense, execute (if necessary) and file such financing
statements or continuation statements, or amendments thereto, and such other
instruments and documents, that may be necessary or desirable, or that the
Administrative Agent may reasonably request, to perfect, protect or evidence any
of the foregoing.

(ii) Each Borrower authorizes the Administrative Agent to file financing
statements, continuation statements and amendments thereto and assignments
thereof, relating to the Receivables, the Related Security, the related
Contracts, Collections with respect thereto and the other Collateral without the
signature of such Borrower. A photocopy or other reproduction of this Agreement
shall be sufficient as a financing statement where permitted by law.

(iii) Each Borrower shall at all times be organized under the laws of the State
of Delaware and shall not take any action to change its jurisdiction of
organization.

(iv) No Borrower will change its name, location, identity or corporate structure
unless (x) such Borrower, at its own expense, shall have taken all action
necessary or appropriate to perfect or maintain the perfection of the security
interest under this Agreement (including, without limitation, the filing of all
financing statements and the taking of such other action as the Administrative
Agent may request in connection with such change or relocation) and (y) if
requested by the Administrative Agent, such Borrower shall cause to be delivered
to the Administrative Agent, an opinion, in form and substance satisfactory to
the Administrative Agent as to such UCC perfection and priority matters as the
Administrative Agent may request at such time.

(v) Anti-Money Laundering/International Trade Law Compliance. No Borrower will
become a Sanctioned Person. No Covered Entity, either in its own right or
through any third party, will (a) have any of its assets in a Sanctioned Country
or in the possession, custody or control of a Sanctioned Person in violation of
any Anti-Terrorism Law; (b) do business in or with, or derive any of its income
from investments in or transactions with, any Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law; (c) engage in any dealings or
transactions prohibited by any Anti-Terrorism Law or (d) use the proceeds of any
Credit Extension to fund any operations in, finance any investments or
activities in, or, make any payments to, a Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law. The funds used to repay each
Credit Extension will not be derived from any unlawful activity. The Borrowers
shall comply with all Anti-Terrorism Laws. The Borrowers shall promptly notify
the Administrative Agent and each Lender in writing upon the occurrence of a
Reportable Compliance Event. The Borrowers have not used and will not use the
proceeds of any Credit Extension to fund any operations in, finance any
investments or activities in or make any payments to, a Sanctioned Person or a
Sanctioned Country.

 

74



--------------------------------------------------------------------------------

(w) Borrower’s Net Worth. The Borrowers shall not permit the Borrower’s Net
Worth to be less than the Required Capital Amount.

(x) Federal Assignment of Claims Act; Etc. If requested by the Administrative
Agent following the occurrence of an Event of Default, prepare and make any
filings under the Federal Assignment of Claims Act (or any other similar
applicable law) with respect to Receivables owing by Governmental Authorities,
that are necessary in order for the Administrative Agent to enforce such
Receivables against the Obligor thereof.

(y) Taxes. Each Borrower will (i) timely file all tax returns (federal, state
and local) required to be filed by it and (ii) pay, or cause to be paid, all
taxes, assessments and other governmental charges, if any, other than taxes,
assessments and other governmental charges being contested in good faith by
appropriate proceedings and as to which adequate reserves have been provided in
accordance with GAAP, except in the case of clauses (i) and (ii) above, where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.

(z) Borrowers’ Tax Status. Each Borrower will remain a wholly-owned subsidiary
of a United States person (within the meaning of Section 7701(a)(30) of the
Code) and not be subject to withholding under Section 1446 of the Code. No
action will be taken that would cause any Borrower to (i) be treated other than
as a “disregarded entity” within the meaning of U.S. Treasury Regulation §
301.7701-3 for U.S. federal income tax purposes or (ii) become an association
taxable as a corporation or a publicly traded partnership taxable as a
corporation for U.S. federal income tax purposes. No Borrower shall become
subject to any Tax in any jurisdiction outside the United States.

(aa) Commingling. Each Borrower (or the Servicer on its behalf) will, and will
cause each Originator to, at all times, ensure that for each calendar month,
that no more than 2.5% (or after the occurrence of a Ratings Event Level II,
such lesser percentage as the Administrative Agent may notify the Borrowers upon
no less than 30 days prior notice, which percentage may be 0%) of the aggregate
amount of all funds deposited into the Collection Accounts during such calendar
month constitute Affiliate Collections.

(bb) Subject Obligor Collections. Each Borrower (or the Servicer on its behalf)
will, and will cause each Originator to, at all times, ensure that for each
calendar month, no more than $10,000,000 of Subject Obligor Collections are
deposited into the Approved Accounts.

(cc) (bb) Liquidity Coverage Ratio. No Borrower shall issue any LCR Security.

SECTION 8.02. Covenants of the Servicer. At all times from the Closing Date
until the Final Payout Date:

(a) Existence. The Servicer shall keep in full force and effect its existence
and rights as a corporation or other entity under the laws of the State of
Delaware. The Servicer shall obtain and preserve its qualification to do
business in each jurisdiction in which the conduct of its business or the
servicing of the Pool Receivables as required by this Agreement requires such
qualification, except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

 

75



--------------------------------------------------------------------------------

(b) Financial Reporting. The Servicer will maintain a system of accounting
established and administered in accordance with GAAP, and the Servicer shall
furnish to the Administrative Agent and each Lender:

(i) Compliance Certificates. (A) A compliance certificate promptly upon
completion of the annual report of Holdings and in no event later than 120 days
after the close of Holdings’ fiscal year, in form and substance substantially
similar to Exhibit H signed by a Financial Officer of the Servicer stating that
no Event of Default or Unmatured Event of Default has occurred and is
continuing, or if any Event of Default or Unmatured Event of Default has
occurred and is continuing, stating the nature and status thereof and (B) within
60 days after the close of each of the first three fiscal quarters of Holding, a
compliance certificate in form and substance substantially similar to Exhibit H
signed by a Financial Officer of the Servicer stating that no Event of Default
or Unmatured Event of Default has occurred and is continuing, or if any Event of
Default or Unmatured Event of Default has occurred and is continuing, stating
the nature and status thereof.

(ii) Information Packages and Interim Reports. (A) Not later than two
(2) Business Days prior to each Settlement Date, an Information Package as of
the most recently completed Fiscal Month and (B) if a Ratings Event Level II has
occurred, upon ten (10) Business Days’ prior written notice from the
Administrative Agent, an Interim Report not later than the second Business Day
of each calendar week with respect to the Pool Receivables with data as of the
close of business on the last day of the immediately preceding calendar week.

(iii) Other Information. Such other information (including non-financial
information) as the Administrative Agent or any Lender may from time to time
reasonably request.

(iv) Quarterly Financial Statements of Holdings. As soon as available and in no
event later than 60 days following the end of each of the first three fiscal
quarters in each of Holdings’ fiscal years, (A) the unaudited consolidated
balance sheet and statements of income of Holdings and its consolidated
Subsidiaries as at the end of such fiscal quarter and the related unaudited
consolidated statements of earnings and cash flows for such fiscal quarter and
for the elapsed portion of the fiscal year ended with the last day of such
fiscal quarter, in each case setting forth comparative figures for the
corresponding fiscal quarter in the prior fiscal year, all of which shall be
certified by a Financial Officer of Holdings that they fairly present in all
material respects, in accordance with GAAP, the financial condition of Holdings
and its consolidated Subsidiaries as of the dates indicated and the results of
their operations for the periods indicated, subject to normal year-end audit
adjustments and the absence of footnotes and (B) management’s discussion and
analysis of the important operational and financial developments during such
fiscal quarter.

 

76



--------------------------------------------------------------------------------

(v) Annual Financial Statements of Holdings. Within 120 days after the close of
each of Holdings’ fiscal years, the consolidated balance sheet of Holdings and
its consolidated Subsidiaries as at the end of such fiscal year and the related
consolidated statements of earnings and cash flows for such fiscal year setting
forth comparative figures for the preceding fiscal year, all reported on by
independent certified public accountants of recognized national standing
(without (x) a “going concern” or like qualification or exception or (y) a
qualification as to the scope of the audit) to the effect that such consolidated
financial statements present fairly in all material respects, in accordance with
GAAP, the financial condition of Holdings and its consolidated Subsidiaries as
of the dates indicated and the results of their operations for the periods
indicated.

(vi) Other Reports and Filings. Promptly (but in any event within ten days)
after the filing or delivery thereof, copies of all financial information, proxy
materials and reports, if any, which Holdings or any of its consolidated
Subsidiaries shall publicly file with the SEC or deliver to holders (or any
trustee, agent or other representative therefor) of any of its material Debt
pursuant to the terms of the documentation governing the same.

(vii) Notwithstanding anything herein to the contrary, any financial
information, proxy statements or other material required to be delivered
pursuant to this clause (c) shall be deemed to have been furnished to each of
the Administrative Agent and each Lender (and the delivery requirement hereunder
with respect to such financial information, proxy statement or other material
shall be deemed satisfied) on the date that such report, proxy statement or
other material is posted on the SEC’s website at www.sec.gov.

(b) Notices. The Servicer will notify the Administrative Agent and each Lender
in writing of any of the following events promptly upon (but in no event later
than three (3) Business Days after) a Financial Officer or other officer
learning of the occurrence thereof, with such notice describing the same, and if
applicable, the steps being taken by the Person(s) affected with respect
thereto:

(i) Notice of Events of Default or Unmatured Events of Default. A statement of a
Financial Officer of the Servicer setting forth details of any Event of Default
or Unmatured Event of Default that has occurred and is continuing and the action
which the Servicer proposes to take with respect thereto.

(ii) Representations and Warranties. The failure of any representation or
warranty made or deemed made by the Servicer under this Agreement or any other
Transaction Document to be true and correct in any material respect when made.

(iii) Litigation. The institution of any litigation, arbitration proceeding or
governmental proceeding with respect to any Lamar Party which could reasonably
be expected to have a Material Adverse Effect.

 

77



--------------------------------------------------------------------------------

(iv) Adverse Claim. (A) Any Person shall obtain an Adverse Claim (other than a
Permitted Adverse Claim) upon the Collateral or any material portion thereof,
(B) any Person other than the Borrower, the Servicer or the Administrative Agent
shall obtain any rights or direct any action with respect to any Collection
Account (or related Lock-Box) or (C) any Obligor shall receive any change in
payment instructions with respect to Pool Receivable(s) from a Person other than
the Servicer or the Administrative Agent.

(v) Changes Requiring UCC Amendments. (A) At least thirty (30) days before any
change in any Borrower’s name, jurisdiction of organization or any other change
requiring the amendment of UCC financing statements, (B) at least thirty
(30) days before any change in any Originator’s jurisdiction of organization and
(C) not more than twenty (20) days after any change in any Originator’s name or
any other change requiring the amendment of UCC financing statements.

(vi) Change in Accountants or Accounting Policy. Any change in (A) the external
accountants of any Lamar Party, (B) any material accounting policy of any
Borrower or (C) any material accounting policy of any Originator that is
relevant to the transactions contemplated by this Agreement or any other
Transaction Document (it being understood that any change to the manner in which
any Originator accounts for the Pool Receivables shall be deemed “material” for
such purpose).

(vii) Termination Event. The occurrence of a Purchase and Sale Termination Event
under the Purchase and Sale Agreement.

(viii) Material Adverse Change. Promptly after the occurrence thereof, notice of
any material adverse change in the business, operations, property or financial
condition of (x) the Lamar Parties, taken as a whole or (y) any Borrower.

(c) Conduct of Business. The Servicer will carry on and conduct its business in
substantially the same manner and in substantially the same fields of enterprise
as it is presently conducted, and will do all things necessary to remain duly
organized, validly existing and in good standing as a domestic corporation in
its jurisdiction of organization and maintain all requisite authority to conduct
its business in each jurisdiction in which its business is conducted if the
failure to have such authority could reasonably be expected to have a Material
Adverse Effect.

(d) Compliance with Laws. The Servicer will comply with all Applicable Laws to
which it may be subject if the failure to comply could reasonably be expected to
have a Material Adverse Effect.

(e) Furnishing of Information and Inspection of Receivables. The Servicer will
furnish or cause to be furnished to the Administrative Agent and each Lender
from time to time such information with respect to the Pool Receivables and the
other Collateral as the Administrative Agent or any Lender may reasonably
request. The Servicer will, at the Servicer’s expense, during regular business
hours with prior written notice, (i) permit the Administrative Agent and each
Lender or their respective agents or representatives to (A) examine and make

 

78



--------------------------------------------------------------------------------

copies of and abstracts from all books and records relating to the Pool
Receivables or other Collateral, (B) visit the offices and properties of the
Servicer for the purpose of examining such books and records and (C) discuss
matters relating to the Pool Receivables, the other Collateral or the Servicer’s
performance hereunder or under the other Transaction Documents to which it is a
party with any of the officers, directors, employees or independent public
accountants of the Servicer having knowledge of such matters and (ii) without
limiting the provisions of clause (i) above, during regular business hours, at
the Servicer’s expense, upon prior written notice from the Administrative Agent,
permit certified public accountants or other auditors acceptable to the
Administrative Agent to conduct a review of its books and records with respect
to the Pool Receivables and other Collateral; provided, that the Servicer shall
be required to reimburse the Administrative Agent for only one (1) such audit/
inspection pursuant to clause (i) above and one (1) such review pursuant to
clause (ii) above, in each case, in any twelve-month period unless an Event of
Default has occurred and is continuing or a Ratings Event Level II has occurred.
Following the occurrence of an Event of Default, a Servicer Termination Event or
a Ratings Event Level II, the Administrative Agent may, at the Servicer’s
expense, appoint a third party to monitor the servicing of the Pool Receivables,
including the disposition of Collections received in the Mail-Boxes.

(f) Payments on Receivables, Collection Accounts. The Servicer will at all
times, instruct all Obligors to deliver payments on the Pool Receivables to
(i) a Collection Account or a Lock-Box, a Mail-Box or a Lock-Box or (ii) solely
with respect to payments being made by any Subject Obligor and so long as the
Approved Account Conditions are then satisfied, an Approved Account. The
Servicer will promptly (but in any event within two (2) Business Days) following
receipt of any Collections that have been mailed to a Mail-Box, cause such
Collections to be deposited directly into a Collection Account. If the Approved
Account Conditions are not then satisfied, the Servicer will promptly (but in
any event within such frequency as requested by the Administrative Agent)
following receipt of any Subject Obligor Collections in any Approved Account,
cause such Subject Obligor Collections to be deposited directly into a deposit
account reasonably designated by the Administrative Agent (provided, that no
Collection Account shall be designated by the Administrative Agent for such
purpose unless the depositary institution at which such Collection Account is
maintained is permitted under Applicable Law to receive Subject Obligor
Collections). The Servicer will, at all times, maintain such books and records
necessary (i) to identify Collections received from time to time on Pool
Receivables, (ii) to permit the segregation of such Collections from other
property of the Servicer and the Originators, (iii) to identify Affiliate
Collections and Subject Obligor Collections received from time to time and
(iv) to permit the segregation of such Affiliate Collections and Subject Obligor
Collections from other property of the Servicer and the Originators. The
Servicer shall provide such information with respect to Affiliate Collections
deposited into each Collection Account as reasonably requested by the
Administrative Agent. If any payments on the Pool Receivables or other
Collections (other than Subject Obligor Collections) are received by a Borrower,
the Servicer or an Originator, it shall hold such payments in trust for the
benefit of the Administrative Agent, the Lenders and the other Secured Parties
and promptly (but in any event within two (2) Business Days after receipt) remit
such funds into a Collection Account. The Servicer will enforce the terms of
each applicable Account Control Agreement. The Servicer shall not permit funds
other than (i) Collections on Pool Receivables and other Collateral and
(ii) Affiliate Collections, to be deposited into any

 

79



--------------------------------------------------------------------------------

Collection Account. If any Affiliate Collections or any other funds that do not
constitute Collections on Pool Receivables are deposited into any Collection
Account, the Servicer will within two (2) Business Days identify and transfer
such funds to the appropriate Person entitled to such funds. The Servicer will
not, and will not permit any Borrower, any Originator or any other Person to
commingle Collections or other funds to which the Administrative Agent, any
Lender or any other Secured Party is entitled, with any other funds other than
commingling of Affiliate Collections in any Collection Account. The Servicer
shall only add a Collection Account (or a related Lock-Box), or a Collection
Account Bank to those listed on Schedule II to this Agreement, if the
Administrative Agent has received notice of such addition and an executed and
acknowledged copy of an Account Control Agreement (or an amendment thereto) in
form and substance acceptable to the Administrative Agent from the applicable
Collection Account Bank. The Servicer shall only terminate a Collection Account
Bank or close a Collection Account (or a related Lock-Box), in each case, with
the prior written consent of the Administrative Agent. The Servicer shall ensure
that no disbursements are made from any Collection Account, other than (i) such
disbursements that are made at the direction and for the account of the
Borrowers and (ii) Permitted Disbursements.

Notwithstanding anything to the contrary set forth in this Agreement or any
other Transaction Document, if an Event of Default has occurred and is
continuing or a Ratings Event has occurred:

(i) within two Business Days of the deposit of any Affiliate Collections into
any Collection Account (or the related Lock-Box), the Servicer shall identify
the portion of funds deposited into each Collection Account (and any related
Lock-Box) that represent Affiliate Collections;

(ii) the Servicer will, and will cause each Originator to, at all times,
maintain such books and records necessary to (a) identify Affiliate Collections
received from time to time and (b) segregate such Affiliate Collections from
Collections on Pool Receivables and other Collateral;

(iii) if requested by Administrative Agent following the occurrence of a Ratings
Event Level II, the Servicer shall instruct the obligor of each Affiliate
Receivable to cease remitting payments with respect to all Affiliate Receivables
to any Collection Account or Lock-Box and to instead remit payments with respect
thereto to any other account or lock-box (other than a Collection Account or
Lock-Box or any other account owned by any Borrower) from time to time
identified to such obligor; and

(iv) if requested by Administrative Agent following the occurrence of a Ratings
Event Level II, the Servicer shall take commercially reasonable efforts to
ensure that no Affiliate Collections are deposited into any Collection Account
(or the related Lock-Box); and

(v) either (x) promptly (but in any event within the time period designated by
the Administrative Agent in its sole discretion) following the deposit of any
Subject Obligor Collections into any Approved Account, the Servicer shall cause
such Subject Obligor Collections to be deposited directly into a deposit account

 

80



--------------------------------------------------------------------------------

reasonably designated by the Administrative Agent (provided, that no Collection
Account shall be designated by the Administrative Agent for such purpose unless
the depositary institution at which such Collection Account is maintained is
permitted under Applicable Law to receive Subject Obligor Collections) or
(y) within 30 days following the occurrence of such Event of Default or Ratings
Event (or such longer period as consented to in writing by the Administrative
Agent in its sole discretion), cause each Approved Account to be covered by an
Account Control Agreement.

(g) Extension or Amendment of Pool Receivables. Except as otherwise permitted in
Section 9.02, the Servicer will not alter the delinquency status or adjust the
Outstanding Balance or otherwise modify the terms of any Pool Receivable in any
material respect, or amend, modify or waive, in any material respect, any term
or condition of any related Contract. The Servicer shall at its expense, timely
and fully perform and comply in all material respects with all provisions,
covenants and other promises required to be observed by it under the Contracts
related to the Pool Receivables, and timely and fully comply with the Credit and
Collection Policy with regard to each Pool Receivable and the related Contract.

(h) Change in Credit and Collection Policy. The Servicer will not make any
material change in the Credit and Collection Policy without the prior written
consent of the Administrative Agent and the Majority Lenders. Promptly following
any change in the Credit and Collection Policy, the Servicer will deliver a copy
of the updated Credit and Collection Policy to the Administrative Agent and each
Lender.

(i) Records. The Servicer will maintain and implement administrative and
operating procedures (including an ability to recreate records evidencing Pool
Receivables and related Contracts in the event of the destruction of the
originals thereof), and keep and maintain all documents, books, records,
computer tapes and disks and other information reasonably necessary or advisable
for the collection of all Pool Receivables (including records adequate to permit
the daily identification of each Pool Receivable and all Collections of and
adjustments to each existing Pool Receivable).

(j) Identifying of Records. The Servicer shall identify its master data
processing records relating to Pool Receivables and related Contracts with a
legend that indicates that the Pool Receivables have been pledged in accordance
with this Agreement.

(k) Change in Payment Instructions to Obligors. The Servicer shall not (and
shall not permit any Sub-Servicer to) add, replace or terminate any Collection
Account (or any related Lock-Box) or make any change in its instructions to the
Obligors regarding payments to be made to the Collection Accounts (or any
related Lock-Box), other than any instruction to remit payments to a different
Collection Account (or any related Lock-Box), unless the Administrative Agent
shall have received (i) prior written notice of such addition, termination or
change and (ii) a signed and acknowledged Account Control Agreement (or an
amendment thereto) with respect to such new Collection Accounts (or any related
Lock-Box) and the Administrative Agent shall have consented to such change in
writing.

 

81



--------------------------------------------------------------------------------

(l) Security Interest, Etc. The Servicer shall, at its expense, take all action
necessary to (i) establish and maintain a valid and enforceable first priority
perfected security interest in the Collateral in favor of the Administrative
Agent (on behalf of the Secured Parties), in each case free and clear of any
Adverse Claim (other than Permitted Adverse Claims) including taking such action
to perfect, protect or more fully evidence the security interest of the
Administrative Agent (on behalf of the Secured Parties) as the Administrative
Agent or any Secured Party may reasonably request and (ii) enable the
Administrative Agent (on behalf of the Secured Parties) to exercise and enforce
their respective rights and remedies under this Agreement or any other
Transaction Document. In order to evidence the security interests of the
Administrative Agent under this Agreement, the Servicer shall, from time to time
take such action, or execute and deliver such instruments as may be necessary
(including, without limitation, such actions as are reasonably requested by the
Administrative Agent) to maintain and perfect, as a first-priority interest, the
Administrative Agent’s security interest in the Receivables, Related Security
and Collections. The Servicer shall, from time to time and within the time
limits established by law, prepare and present to the Administrative Agent for
the Administrative Agent’s authorization and approval, all financing statements,
amendments, continuations or initial financing statements in lieu of a
continuation statement, or other filings necessary to continue, maintain and
perfect the Administrative Agent’s security interest as a first-priority
interest. The Administrative Agent’s approval of such filings shall authorize
the Servicer to file such financing statements under the UCC without the
signature of any Borrower, any Originator or the Administrative Agent where
allowed by Applicable Law. Notwithstanding anything else in the Transaction
Documents to the contrary, the Servicer shall not have any authority to file a
termination, partial termination, release, partial release, or any amendment
that deletes the name of a debtor or excludes collateral of any such financing
statements filed in connection with the Transaction Documents, without the prior
written consent of the Administrative Agent.

(m) Further Assurances; Change in Name or Jurisdiction of Origination, Etc. The
Servicer hereby authorizes and hereby agrees from time to time, at its own
expense, promptly to execute (if necessary) and deliver all further instruments
and documents, and to take all further actions, that may be necessary or
desirable, or that the Administrative Agent may reasonably request, to perfect,
protect or more fully evidence the security interest granted pursuant to this
Agreement or any other Transaction Document, or to enable the Administrative
Agent (on behalf of the Secured Parties) to exercise and enforce their
respective rights and remedies under this Agreement or any other Transaction
Document. Without limiting the foregoing, the Servicer hereby authorizes, and
will, upon the request of the Administrative Agent, at the Servicer’s own
expense, execute (if necessary) and file such financing statements or
continuation statements, or amendments thereto, and such other instruments and
documents, that may be necessary or desirable, or that the Administrative Agent
may reasonably request, to perfect, protect or evidence any of the foregoing.

(n) Anti-Money Laundering/International Trade Law Compliance. The Servicer will
not become a Sanctioned Person. No Covered Entity, either in its own right or
through any third party, will (a) have any of its assets in a Sanctioned Country
or in the possession, custody or control of a Sanctioned Person in violation of
any Anti-Terrorism Law; (b) do business in or with, or derive any of its income
from investments in or transactions with, any Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law; (c) engage in any dealings or
transactions prohibited by any Anti-Terrorism Law or (d) use the

 

82



--------------------------------------------------------------------------------

proceeds of any Credit Extension to fund any operations in, finance any
investments or activities in, or, make any payments to, a Sanctioned Country or
Sanctioned Person in violation of any Anti-Terrorism Law. The funds used to
repay each Credit Extension will not be derived from any unlawful activity. The
Servicer shall comply with all Anti-Terrorism Laws. The Servicer shall promptly
notify the Administrative Agent and each Lender in writing upon the occurrence
of a Reportable Compliance Event.

(o) Federal Assignment of Claims Act; Etc. If requested by the Administrative
Agent following the occurrence of an Event of Default, the Servicer shall
prepare and make any filings under the Federal Assignment of Claims Act (or any
other similar applicable law) with respect to Receivables owing by Governmental
Authorities, that are necessary in order for the Administrative Agent to enforce
such Receivables against the Obligor thereof.

(p) Taxes. The Servicer will (i) timely file all tax returns (federal, state and
local) required to be filed by it and (ii) pay, or cause to be paid, all taxes,
assessments and other governmental charges, if any, other than taxes,
assessments and other governmental charges being contested in good faith by
appropriate proceedings and as to which adequate reserves have been provided in
accordance with GAAP, except in the case of clauses (i) and (ii) above, where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.

(q) Borrowers’ Tax Status. The Servicer shall not take or cause any action to be
taken that could result in any Borrower (i) being treated other than as a
“disregarded entity” within the meaning of U.S. Treasury Regulation § 301.7701-3
for U.S. federal income tax purposes that is wholly owned by a United States
person (within the meaning of Section 7701(a)(30) of the Code), (ii) becoming an
association taxable as a corporation or a publicly traded partnership taxable as
a corporation for U.S. federal income tax purposes, or (iii) becoming subject to
any Tax in any jurisdiction outside the United States.

(r) Commingling. The Servicer will, and will cause each Originator to, at all
times, ensure that for each calendar month, that no more than 2.5% (or after the
occurrence of a Ratings Event Level II, such lesser percentage as the
Administrative Agent may notify the Servicer upon no less than 30 days prior
notice, which percentage may be 0%) of the aggregate amount of all funds
deposited into the Collection Accounts during such calendar month constitute
Affiliate Collections.

(s) Lines of Business. Neither the Servicer nor any of its Subsidiaries shall
engage to any substantial extent in any line or lines of business activity which
would cause earnings from outdoor advertising, out of home media, logo signage
and other activities reasonably ancillary thereto to constitute less than 60% of
EBITDA for any period.

(t) Certain REIT Matters. The Servicer shall at all times conduct its affairs,
and shall cause its affiliates to conduct their affairs, in a manner so as to
allow Holdings (or its successor) to qualify as a REIT under all applicable
laws, rules and regulations until such time as the Board of Directors of
Holdings (or its successor) deems it in the best interests of the Holdings (or
its successor) and its stockholders for Holdings (or its successor) not to
remain qualified as a REIT.

 

83



--------------------------------------------------------------------------------

(u) Subject Obligor Collections. The Servicer will, and will cause each
Originator to, at all times, ensure that for each calendar month, no more than
$10,000,000 of Subject Obligor Collections are deposited into the Approved
Accounts.

SECTION 8.03. Separate Existence of the Borrowers. Each of the Borrowers and the
Servicer hereby acknowledges that the Secured Parties, the Lenders and the
Administrative Agent are entering into the transactions contemplated by this
Agreement and the other Transaction Documents in reliance upon each Borrower’s
identity as a legal entity separate from any Originator, the Servicer, the
Performance Guarantor and their Affiliates. Therefore, each Borrower and the
Servicer shall take all steps specifically required by this Agreement or
reasonably required by the Administrative Agent or any Lender to continue each
Borrower’s identity as a separate legal entity and to make it apparent to third
Persons that each Borrower is an entity with assets and liabilities distinct
from those of the Performance Guarantor, the Originators, the Servicer and any
other Person, and is not a division of the Performance Guarantor, the
Originators, the Servicer, its Affiliates or any other Person. Without limiting
the generality of the foregoing and in addition to and consistent with the other
covenants set forth herein, each Borrower and the Servicer shall take such
actions as shall be required in order that:

(a) Special Purpose Entity. Each Borrower will be a special purpose company
whose primary activities are restricted in its Limited Liability Company
Agreement to: (i) purchasing or otherwise acquiring from the Originators,
owning, holding, collecting, granting security interests or selling interests in
the Collateral, (ii) entering into agreements for the selling, servicing and
financing of the Receivables Pool (including the Transaction Documents),
(iii) guaranteeing the obligations of the other Borrowers and (iv) conducting
such other activities as it deems necessary or appropriate to carry out its
primary activities.

(b) No Other Business or Debt. No Borrower shall engage in any business or
activity except as set forth in this Agreement nor, incur any indebtedness or
liability other than as expressly permitted by the Transaction Documents.

(c) Independent Manager. Not fewer than one member of each Borrower’s board of
managers (the “Independent Manager”) shall be a natural person who (i) during
the five (5) year period prior to such Person’s appointment as Independent
Manager of such Borrower has not been and shall at no time during the
continuation of such Person’s service as Independent Manager of such Borrower
be, an equityholder, director, officer, manager, member, partner, officer,
employee or associate of any member of the Parent Group (as hereinafter defined)
(other than his or her service as an Independent Manager of such Borrower or an
independent director of any other bankruptcy-remote special purpose entity
formed for the sole purpose of securitizing, or facilitating the securitization
of, financial assets of any member or members of the Parent Group), (ii) is not
a customer or supplier of any member of the Parent Group (other than his or her
service as an Independent Manager of such Borrower or an independent director of
any other bankruptcy-remote special purpose entity formed for the sole purpose
of securitizing, or facilitating the securitization of, financial assets of any
member or members of the Parent Group), (iii) is not any member of the immediate
family of a person described in clauses (i) or (ii) above, and (iv) has
(x) prior experience as an independent director for a corporation or limited
liability company whose organizational or charter documents required the

 

84



--------------------------------------------------------------------------------

unanimous consent of all independent directors thereof before such corporation
or limited liability company could consent to the institution of bankruptcy or
insolvency proceedings against it or could file a petition seeking relief under
any applicable federal or state law relating to bankruptcy and (y) at least
three years of employment experience with one or more entities that provide, in
the ordinary course of their respective businesses, advisory, management or
placement services to issuers of securitization or structured finance
instruments, agreements or securities. For purposes of this clause (c), “Parent
Group” shall mean (i) the Parent, the Servicer, the Performance Guarantor and
each Originator, (ii) each person that directly or indirectly, owns or controls,
whether beneficially, or as a trustee, guardian or other fiduciary, five percent
(5%) or more of the Capital Stock in the Parent, (iii) each person that
controls, is controlled by or is under common control with the Parent and
(iv) each of such person’s officers, directors, managers, joint venturers and
partners. For the purposes of this definition, “control” of a person means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a person or entity, whether through
the ownership of voting securities, by contract or otherwise. A person shall be
deemed to be an “associate” of (A) a corporation or organization of which such
person is an officer, director, partner or manager or is, directly or
indirectly, the beneficial owner of ten percent (10%) or more of any class of
equity securities, (B) any trust or other estate in which such person serves as
trustee or in a similar capacity and (C) any relative or spouse of a person
described in clause (A) or (B) of this sentence, or any relative of such spouse.

Each Borrower shall (A) give written notice to the Administrative Agent of the
election or appointment, or proposed election or appointment, of a new
Independent Manager of such Borrower, which notice shall be given not later than
ten (10) Business Days prior to the date such appointment or election would be
effective (except when such election or appointment is necessary to fill a
vacancy caused by the death, disability, or incapacity of the existing
Independent Manager, or the failure of such Independent Manager to satisfy the
criteria for an Independent Manager set forth in this clause (c), in which case
such Borrower shall provide written notice of such election or appointment
within one (1) Business Day) and (B) with any such written notice, certify to
the Administrative Agent that the Independent Manager satisfies the criteria for
an Independent Manager set forth in this clause (c).

Each Borrower’s Limited Liability Company Agreement shall provide that: (A) such
Borrower’s board of directors shall not approve, or take any other action to
cause the filing of, a voluntary bankruptcy petition with respect to such
Borrower unless the Independent Manager shall approve the taking of such action
in writing before the taking of such action and (B) such provision and each
other provision requiring an Independent Manager cannot be amended without the
prior written consent of the Independent Manager.

No Independent Manager shall at any time serve as a trustee in bankruptcy for
any Lamar Party or any of their respective Affiliates.

(d) Organizational Documents. Each Borrower shall maintain its organizational
documents in conformity with this Agreement, such that it does not amend,
restate, supplement or otherwise modify its ability to comply with the terms and
provisions of any of the Transaction Documents, including, without limitation,
Section 8.01(p).

 

85



--------------------------------------------------------------------------------

(e) Conduct of Business. Each Borrower shall conduct its affairs strictly in
accordance with its organizational documents and observe all necessary,
appropriate and customary company formalities, including, but not limited to,
holding all regular and special members’ and board of directors’ meetings
appropriate to authorize all company action, keeping separate and accurate
minutes of its meetings, passing all resolutions or consents necessary to
authorize actions taken or to be taken, and maintaining accurate and separate
books, records and accounts, including, but not limited to, payroll and
intercompany transaction accounts.

(f) Compensation. Any employee, consultant or agent of any Borrower will be
compensated from such Borrower’s funds for services provided to such Borrower,
and to the extent that any Borrower shares the same officers or other employees
as the Servicer (or any other Affiliate thereof), the salaries and expenses
relating to providing benefits to such officers and other employees shall be
fairly allocated among such entities, and each such entity shall bear its fair
share of the salary and benefit costs associated with such common officers and
employees. No Borrower will engage any agents other than its attorneys, auditors
and other professionals, and a servicer and any other agent contemplated by the
Transaction Documents for the Receivables Pool, which servicer will be fully
compensated for its services by payment of the Servicing Fee.

(g) Servicing and Costs. Each Borrower will contract with the Servicer to
perform for such Borrower all operations required on a daily basis to service
the Receivables Pool. No Borrower will incur any indirect or overhead expenses
for items shared with the Servicer (or any other Affiliate thereof) that are not
reflected in the Servicing Fee. To the extent, if any, that any Borrower (or any
Affiliate thereof) shares items of expenses not reflected in the Servicing Fee,
such as legal, auditing and other professional services, such expenses will be
allocated to the extent practical on the basis of actual use or the value of
services rendered, and otherwise on a basis reasonably related to the actual use
or the value of services rendered.

(h) Operating Expenses. No Borrower’s operating expenses will be paid by any
Lamar Party or any Affiliate thereof.

(i) Stationery. Each Borrower will have its own separate stationery.

(j) Books and Records. Each Borrower’s books and records will be maintained
separately from those of the other Lamar Parties and any of their Affiliates and
in a manner such that it will not be difficult or costly to segregate, ascertain
or otherwise identify the assets and liabilities of such Borrower.

(k) Disclosure of Transactions. All financial statements of the Servicer, the
Parent, the Performance Guarantor, the Originators or any Affiliate thereof that
are consolidated to include the Borrowers will disclose that (i) each Borrower’s
sole business consists of the purchase or acceptance through capital
contributions of the Receivables and Related Rights from the Originators and the
subsequent retransfer of or granting of a security interest in such Receivables
and Related Rights to the Administrative Agent pursuant to this Agreement,
(ii) each Borrower is a separate legal entity with its own separate creditors
who will be entitled, upon its liquidation, to be satisfied out of such
Borrower’s assets prior to any assets or value in such Borrower becoming
available to such Borrower’s equity holders and (iii) the assets of the
Borrowers are not available to pay creditors of the Servicer, the Parent, the
Performance Guarantor, the Originators or any Affiliate thereof.

 

86



--------------------------------------------------------------------------------

(l) Segregation of Assets. Each Borrower’s assets will be maintained in a manner
that facilitates their identification and segregation from those of the other
Lamar Parties or any Affiliates thereof.

(m) Corporate Formalities. Each Borrower will strictly observe limited liability
company formalities in its dealings any other Lamar Party or any Affiliates
thereof, and funds or other assets of the Borrowers will not be commingled with
those of the other Lamar Parties or any Affiliates thereof except as permitted
by this Agreement in connection with servicing the Pool Receivables. The
Borrowers shall not maintain joint bank accounts or other depository accounts to
which any other Lamar Party or any Affiliate thereof (other than the Servicer
solely in its capacity as such) has independent access. No Borrower is named,
and no Borrower has entered into any agreement to be named, directly or
indirectly, as a direct or contingent beneficiary or loss payee on any insurance
policy with respect to any loss relating to the property of any other Lamar
Party or any Subsidiaries or other Affiliates thereof. Each Borrower will pay to
the appropriate Affiliate the marginal increase or, in the absence of such
increase, the market amount of its portion of the premium payable with respect
to any insurance policy that covers such Borrower and such Affiliate.

(n) Arm’s-Length Relationships. Each Borrower will maintain arm’s-length
relationships with each of the other Lamar Parties and any Affiliates thereof.
Any Person that renders or otherwise furnishes services to a Borrower will be
compensated by such Borrower at market rates for such services it renders or
otherwise furnishes to such Borrower. Neither any Borrower on the one hand, nor
any other Lamar Party or any Affiliate thereof, on the other hand, will be or
will hold itself out to be responsible for the debts of the other or the
decisions or actions respecting the daily business and affairs of the other.
Each Lamar Party and their respective Affiliates will immediately correct any
known misrepresentation with respect to the foregoing, and they will not operate
or purport to operate as an integrated single economic unit with respect to each
other or in their dealing with any other entity.

(o) Allocation of Overhead. To the extent that any Borrower, on the one hand,
and any Lamar Party or any Affiliate thereof, on the other hand, have offices in
the same location, there shall be a fair and appropriate allocation of overhead
costs between them, and each Borrower shall bear its fair share of such
expenses, which may be paid through the Servicing Fee or otherwise.

 

87



--------------------------------------------------------------------------------

ARTICLE IX

ADMINISTRATION AND COLLECTION

OF RECEIVABLES

SECTION 9.01. Appointment of the Servicer.

(a) The servicing, administering and collection of the Pool Receivables shall be
conducted by the Person so designated from time to time as the Servicer in
accordance with this Section 9.01. Until the Administrative Agent gives notice
to Lamar (in accordance with this Section 9.01) of the designation of a new
Servicer, Lamar is hereby designated as, and hereby agrees to perform the duties
and obligations of, the Servicer pursuant to the terms hereof. Upon the
occurrence and during the continuation of a Servicer Termination Event, the
Administrative Agent may (with the consent of the Majority Lenders) and shall
(at the direction of the Majority Lenders) designate as Servicer any Person
(including itself) to succeed Lamar or any successor Servicer, on the condition
in each case that any such Person so designated shall agree to perform the
duties and obligations of the Servicer pursuant to the terms hereof.

(b) Upon the designation of a successor Servicer as set forth in clause
(a) above, Lamar agrees that it will terminate its activities as Servicer
hereunder in a manner that the Administrative Agent reasonably determines will
facilitate the transition of the performance of such activities to the new
Servicer, and Lamar shall cooperate with and assist such new Servicer. Such
cooperation shall include access to and transfer of records (including all
Contracts) related to Pool Receivables and use by the new Servicer of all
licenses (or the obtaining of new licenses), hardware or software necessary or
reasonably desirable to collect the Pool Receivables and the Related Security.

(c) Lamar acknowledges that, in making its decision to execute and deliver this
Agreement, the Administrative Agent and each Lender have relied on Lamar’s
agreement to act as Servicer hereunder. Accordingly, Lamar agrees that it will
not voluntarily resign as Servicer without the prior written consent of the
Administrative Agent and the Majority Lenders.

(d) The Servicer may delegate its duties and obligations hereunder to any
subservicer (each a “Sub-Servicer”); provided, that, in each such delegation:
(i) such Sub-Servicer shall agree in writing to perform the delegated duties and
obligations of the Servicer pursuant to the terms hereof, (ii) the Servicer
shall remain liable for the performance of the duties and obligations so
delegated, (iii) the Borrower, the Administrative Agent and each Lender shall
have the right to look solely to the Servicer for performance, (iv) the terms of
any agreement with any Sub-Servicer shall provide that the Administrative Agent
may terminate such agreement upon the termination of the Servicer hereunder by
giving notice of its desire to terminate such agreement to the Servicer (and the
Servicer shall provide appropriate notice to each such Sub-Servicer) and (v) if
such Sub-Servicer is not an Affiliate of the Parent, the Administrative Agent
and the Majority Lenders shall have consented in writing in advance to such
delegation.

SECTION 9.02. Duties of the Servicer.

(a) The Servicer shall take or cause to be taken all such action as may be
necessary or reasonably advisable to service, administer and collect each Pool
Receivable from time to time, all in accordance with this Agreement and all
Applicable Laws, with reasonable care and diligence, and in accordance with the
Credit and Collection Policy and consistent with the past practices of the
Originators. The Servicer shall set aside, for the accounts of each Credit
Party, the amount of Collections to which each such Credit Party is entitled in
accordance with Article IV hereof. The Servicer may, in accordance with the
Credit and Collection Policy and consistent with past practices of the
Originators, take such action, including modifications,

 

88



--------------------------------------------------------------------------------

waivers or restructurings of Pool Receivables and related Contracts, as the
Servicer may reasonably determine to be appropriate to maximize Collections
thereof or reflect adjustments expressly permitted under the Credit and
Collection Policy or as expressly required under Applicable Laws, including, for
these purposes, requirements Holdings must satisfy to continue to qualify as a
REIT for federal income tax purposes, or the applicable Contract; provided, that
for purposes of this Agreement: (i) such action shall not, and shall not be
deemed to, change the number of days such Pool Receivable has remained unpaid
from the date of the original due date related to such Pool Receivable,
(ii) such action shall not alter the status of such Pool Receivable as a
Delinquent Receivable or a Defaulted Receivable or limit the rights of any
Secured Party under this Agreement or any other Transaction Document and
(iii) if a Servicer Termination Event has occurred and is continuing, the
Servicer may take such action only upon the prior written consent of the
Administrative Agent. Each Borrower shall deliver to the Servicer and the
Servicer shall hold for the benefit of the Administrative Agent (individually
and for the benefit of each Credit Party), in accordance with their respective
interests, all records and documents (including computer tapes or disks) with
respect to each Pool Receivable. Notwithstanding anything to the contrary
contained herein, if an Event of Default has occurred and is continuing, the
Administrative Agent may direct the Servicer to commence or settle any legal
action to enforce collection of any Pool Receivable that is a Defaulted
Receivable or to foreclose upon or repossess any Related Security with respect
to any such Defaulted Receivable.

(b) The Servicer shall, as soon as practicable following actual receipt of
collected funds, turn over to the Borrowers the collections of any indebtedness
that is not a Pool Receivable, less, if Lamar or an Affiliate thereof is not the
Servicer, all reasonable and appropriate out-of-pocket costs and expenses of
such Servicer of servicing, collecting and administering such collections. The
Servicer, if other than Lamar or an Affiliate thereof, shall, as soon as
practicable upon demand, deliver to the applicable Borrower all records in its
possession that evidence or relate to any indebtedness that is not a Pool
Receivable, and copies of records in its possession that evidence or relate to
any indebtedness that is a Pool Receivable.

(c) The Servicer’s obligations hereunder shall terminate on the Final Payout
Date. Promptly following the Final Payout Date, the Servicer shall deliver to
the Borrowers all books, records and related materials that the Borrowers
previously provided to the Servicer, or that have been obtained by the Servicer,
in connection with this Agreement.

SECTION 9.03. Collection Account Arrangements. Prior to the Post-Closing Date,
the Borrowers shall have entered into Account Control Agreements with all of the
Collection Account Banks and delivered executed counterparts of each to the
Administrative Agent. Upon the occurrence and during the continuance of an Event
of Default, the Administrative Agent may (with the consent of the Majority
Lenders) and shall (upon the direction of the Majority Lenders) at any time
thereafter give notice to each Collection Account Bank that the Administrative
Agent is exercising its rights under the Account Control Agreements to do any or
all of the following: (a) to have the exclusive dominion and control of the
Collection Accounts transferred to the Administrative Agent (for the benefit of
the Secured Parties) and to exercise exclusive dominion and control over the
funds deposited therein (for the benefit of the Secured Parties), (b) to have
the proceeds that are sent to the respective Collection Accounts redirected
pursuant to the Administrative Agent’s instructions rather than deposited in the
applicable Collection Account

 

89



--------------------------------------------------------------------------------

and (c) to take any or all other actions permitted under the applicable Account
Control Agreement. Each Borrower hereby agrees that if the Administrative Agent
at any time takes any action set forth in the preceding sentence, the
Administrative Agent shall have exclusive control (for the benefit of the
Secured Parties) of the proceeds (including Collections) of all Pool Receivables
and each Borrower hereby further agrees to take any other action that the
Administrative Agent may reasonably request to transfer such control. Any
proceeds of Pool Receivables received by the Borrowers or the Servicer
thereafter shall be sent immediately to, or as otherwise instructed by, the
Administrative Agent.

SECTION 9.04. Enforcement Rights.

(a) At any time following the occurrence and during the continuation of an Event
of Default, a Servicer Termination Event or a Ratings Event Level II, as
applicable:

(i) if a Servicer Termination Event has occurred and is continuing, the
Administrative Agent (at the Borrowers’ expense) may direct the Obligors that
payment of all amounts payable under any Pool Receivable is to be made directly
to (A) the Administrative Agent or its designee or (B) a Collection Account or a
Lock-Box;

(ii) if a Ratings Event Level II has occurred and is continuing, the
Administrative Agent may instruct any Borrower or the Servicer to direct the
Obligors that payment of all amounts payable under Pool Receivables are to be
made directly to a Collection Account or a Lock-Box, and such Borrower or the
Servicer, as the case may be, shall give such notice at the expense of such
Borrower or the Servicer, as the case may be; provided, that if such Borrower or
the Servicer, as the case may be, fails to so notify each Obligor within two
(2) Business Days following instruction by the Administrative Agent, the
Administrative Agent (at such Borrower’s or the Servicer’s, as the case may be,
expense) may so notify the Obligors;

(iii) if a Servicer Termination Event has occurred and is continuing, the
Administrative Agent may instruct any Borrower or the Servicer to give notice of
the Secured Parties’ interest in Pool Receivables to each Obligor, which notice
shall direct that payments be made directly to (A) the Administrative Agent or
its designee (on behalf of the Secured Parties) or (B) a Collection Account or a
Lock-Box, and such Borrower or the Servicer, as the case may be, shall give such
notice at the expense of such Borrower or the Servicer, as the case may be;
provided, that if such Borrower or the Servicer, as the case may be, fails to so
notify each Obligor within two (2) Business Days following instruction by the
Administrative Agent, the Administrative Agent (at such Borrower’s or the
Servicer’s, as the case may be, expense) may so notify the Obligors;

(iv) if an Event of Default or a Servicer Termination Event has occurred and is
continuing, the Administrative Agent may request the Servicer to, and upon such
request the Servicer shall: (A) assemble all of the records necessary or
desirable to collect the Pool Receivables and the Related Security, and transfer
or license to a successor Servicer the use of all software necessary or
desirable to collect the Pool Receivables and the Related Security, and make the
same available to the Administrative Agent or its designee (for the benefit of
the Secured Parties) at a place selected by the

 

90



--------------------------------------------------------------------------------

Administrative Agent and (B) segregate all cash, checks and other instruments
received by it from time to time constituting Collections in a manner reasonably
acceptable to the Administrative Agent and, promptly upon receipt, remit all
such cash, checks and instruments, duly endorsed or with duly executed
instruments of transfer, to the Administrative Agent or its designee;

(v) if an Event of Default has occurred and is continuing, the Administrative
Agent may notify the Collection Account Banks that such Borrower and the
Servicer will no longer have any access to the Collection Accounts;

(vi) if a Servicer Termination Event has occurred and is continuing, the
Administrative Agent may (or, at the direction of the Majority Lenders shall)
replace the Person then acting as Servicer; and

(vii) if an Event of Default has occurred and is continuing, the Administrative
Agent may collect any amounts due from an Originator under each Purchase and
Sale Agreement or the Performance Guarantor under the Performance Guaranty.

For the avoidance of doubt, the foregoing rights and remedies of the
Administrative Agent upon an Event of Default, a Servicer Termination Event or a
Ratings Event Level II are in addition to and not exclusive of the rights and
remedies contained herein and under the other Transaction Documents.

(b) Each Borrower hereby authorizes the Administrative Agent (on behalf of the
Secured Parties), and irrevocably appoints the Administrative Agent as its
attorney-in-fact with full power of substitution and with full authority in the
place and stead of such Borrower, which appointment is coupled with an interest,
to take any and all steps in the name of such Borrower and on behalf of such
Borrower necessary or desirable, in the reasonable determination of the
Administrative Agent, after the occurrence and during the continuation of an
Event of Default, to collect any and all amounts or portions thereof due under
any and all Collateral, including endorsing the name of such Borrower on checks
and other instruments representing Collections and enforcing such Collateral.
Notwithstanding anything to the contrary contained in this subsection, none of
the powers conferred upon such attorney-in-fact pursuant to the preceding
sentence shall subject such attorney-in-fact to any liability if any action
taken by it shall prove to be inadequate or invalid, nor shall they confer any
obligations upon such attorney-in-fact in any manner whatsoever.

(c) The Servicer hereby authorizes the Administrative Agent (on behalf of the
Secured Parties), and irrevocably appoints the Administrative Agent as its
attorney-in-fact with full power of substitution and with full authority in the
place and stead of the Servicer, which appointment is coupled with an interest,
to take any and all steps in the name of the Servicer and on behalf of the
Servicer necessary or desirable, in the reasonable determination of the
Administrative Agent, after the occurrence and during the continuation of an
Event of Default, to collect any and all amounts or portions thereof due under
any and all Collateral, including endorsing the name of the Servicer on checks
and other instruments representing Collections and enforcing such Collateral.
Notwithstanding anything to the contrary contained in this subsection, none of
the powers conferred upon such attorney-in-fact pursuant to the preceding
sentence shall subject such attorney-in-fact to any liability if any action
taken by it shall prove to be inadequate or invalid, nor shall they confer any
obligations upon such attorney-in-fact in any manner whatsoever.

 

91



--------------------------------------------------------------------------------

(d) At any time following the occurrence of an Event of Default that has not
been waived in accordance with this Agreement, to the extent that the
Administrative Agent has exercised exclusive dominion and control over the
Collection Accounts, the Servicer may, in its sole discretion, and shall at the
direction of the Administrative Agent, deliver to the Administrative Agent a
Commingling Report on any Business Day. Upon receipt of such Commingling Report,
the Administrative Agent shall promptly review such Commingling Report to
determine if such Commingling Report constitutes a Qualifying Commingling
Report. In the event that the Administrative Agent reasonably determines that
such Commingling Report constitutes a Qualifying Commingling Report, the
Administrative Agent shall, unless otherwise directed by any Governmental
Authority or otherwise prohibited by Applicable Law, promptly remit to the
Servicer from the Collection Accounts the lesser of (i) the amount identified on
such Qualifying Commingling Report as Affiliate Collections on deposit in the
Collection Accounts and (ii) the aggregate amount of available funds then on
deposit in the Collection Accounts. For purposes of this clause (d), each of the
following terms shall have the meanings set forth below:

“Commingling Report” shall mean any report, in form and substance reasonably
satisfactory to the Administrative Agent, setting forth information in
reasonable detail relating to the amount on deposit in the Collection Accounts
and the portions thereof representing Collections and Affiliate Collections.

“Qualifying Commingling Report” shall mean any Commingling Report that satisfies
each of the following conditions: (A) such Commingling Report is calculated as
of the immediately prior Business Day, (B) such Commingling Report sets forth,
in reasonable detail, the calculation of the aggregate amount on deposit in the
Collection Accounts and the portion thereof representing Collections and
Affiliate Collections, (C) such Commingling Report identifies the Obligor and
the related Receivable for each portion of the Collections on deposit in the
Collection Accounts, (D) such Commingling Report identifies the obligor and the
related Affiliate Receivable for each portion of the Affiliate Collections on
deposit in the Collection Accounts and (E) the Administrative Agent does not in
good faith reasonably believe that any of the information or calculations set
forth in such Commingling Report is false or incorrect in any material respect
(and notice of any such determination shall be provided promptly to the
Servicer).

SECTION 9.05. Responsibilities of the Borrowers.

(a) Anything herein to the contrary notwithstanding, each Borrower shall:
(i) perform all of its obligations, if any, under the Contracts related to the
Pool Receivables to the same extent as if interests in such Pool Receivables had
not been transferred hereunder, and the exercise by the Administrative Agent, or
any other Credit Party of their respective rights hereunder shall not relieve
such Borrower from such obligations and (ii) pay when due any taxes, including
any sales taxes payable in connection with the Pool Receivables and their
creation and satisfaction. None of the Credit Parties shall have any obligation
or liability with respect to any Collateral, nor shall any of them be obligated
to perform any of the obligations of any Lamar Party thereunder.

 

92



--------------------------------------------------------------------------------

(b) Lamar hereby irrevocably agrees that if at any time it shall cease to be the
Servicer hereunder, it shall act (if the then-current Servicer so requests) as
the data-processing agent of the Servicer and, in such capacity, Lamar shall
conduct the data-processing functions of the administration of the Receivables
and the Collections thereon in substantially the same way that Lamar conducted
such data-processing functions while it acted as the Servicer. In connection
with any such processing functions, the Borrowers shall pay to Lamar its
reasonable out-of-pocket costs and expenses from the Borrowers’ own funds
(subject to the priority of payments set forth in Section 4.01).

SECTION 9.06. Servicing Fee.

(a) Subject to clause (b) below, the Borrowers shall pay the Servicer a fee (the
“Servicing Fee”) equal to 1.00% per annum (the “Servicing Fee Rate”) of the
daily average aggregate Outstanding Balance of the Pool Receivables. Accrued
Servicing Fees shall be payable from Collections to the extent of available
funds in accordance with Section 4.01.

(b) If the Servicer ceases to be Lamar or an Affiliate thereof, the Servicing
Fee shall be the greater of: (i) the amount calculated pursuant to clause
(a) above and (ii) an alternative amount specified by the successor Servicer not
to exceed 110% of the aggregate reasonable costs and expenses incurred by such
successor Servicer in connection with the performance of its obligations as
Servicer hereunder.

ARTICLE X

EVENTS OF DEFAULT

SECTION 10.01. Events of Default. If any of the following events (each an “Event
of Default”) shall occur:

(a) (i) any Lamar Party shall fail to perform or observe any term, covenant or
agreement under this Agreement or any other Transaction Document (other than any
such failure which would constitute an Event of Default under clause (ii) or
(iii) of this paragraph (a)), and such failure, solely to the extent capable of
cure, shall continue for thirty (30) days, (ii) any Lamar Party shall fail to
make when due any payment or deposit required to be made by it under this
Agreement or any other Transaction Document as and when due and such failure
shall continue unremedied for two (2) Business Days or (iii) Lamar shall resign
as Servicer, and no successor Servicer reasonably satisfactory to the
Administrative Agent shall have been appointed;

(b) any representation or warranty made or deemed made by any Lamar Party (or
any of their respective officers) under or in connection with this Agreement or
any other Transaction Document or any information or report delivered by any
Lamar Party pursuant to this Agreement or any other Transaction Document, shall
prove to have been incorrect or untrue in any material respect when made or
deemed made or delivered;

 

93



--------------------------------------------------------------------------------

(c) any Borrower or the Servicer shall fail to deliver an Information Package or
Interim Report at the time required pursuant to this Agreement, and such failure
shall remain unremedied for two (2) Business Days;

(d) this Agreement or any security interest granted pursuant to this Agreement
or any other Transaction Document shall for any reason cease to create, or for
any reason cease to be, a valid and enforceable first priority perfected
security interest in favor of the Administrative Agent with respect to the
Collateral, free and clear of any Adverse Claim;

(e) any Lamar Party shall generally not pay its debts as such debts become due,
or shall admit in writing its inability to pay its debts generally, or shall
make a general assignment for the benefit of creditors; or any Insolvency
Proceeding shall be instituted by or against any Lamar Party and, in the case of
any such proceeding instituted against such Person (but not instituted by such
Person), either such proceeding shall remain undismissed or unstayed for a
period of sixty (60) consecutive days, or any of the actions sought in such
proceeding (including the entry of an order for relief against, or the
appointment of a receiver, trustee, custodian or other similar official for, it
or for any substantial part of its property) shall occur; or any Lamar Party
shall take any corporate or organizational action to authorize any of the
actions set forth above in this paragraph;

(f) (i) the average for three consecutive Fiscal Months of: (A) the Default
Ratio shall exceed 3.50%, (B) the Delinquency Ratio shall exceed 8.00% or
(C) the Dilution Ratio shall exceed 4.00% or (ii) the Days’ Sales Outstanding
shall exceed 65 days;

(g) a Change in Control shall occur;

(h) a Borrowing Base Deficit shall occur, and shall not have been cured within
two (2) Business Days;

(i) (i) any Borrower shall fail to pay any principal of or premium or interest
on any of its Debt when the same becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), and such
failure shall continue after the applicable grace period, if any, specified in
the agreement, mortgage, indenture or instrument relating to such Debt (whether
or not such failure shall have been waived under the related agreement, unless
each of the Lenders or an Affiliate thereof are then a party to such related
agreement and have consented to such waiver under such related agreement);
(ii) any Lamar Party or Holdings, or any of their respective Subsidiaries,
individually or in the aggregate, shall fail to pay any principal of or premium
or interest on (x) any Debt under the Credit Agreement or (y) any Material
Indebtedness when the same becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), and such
failure shall continue after the applicable grace period, if any, specified in
the Credit Agreement or such agreement, mortgage, indenture or instrument
relating to such Debt (whether or not such failure shall have been waived under
the related agreement, unless each of the Lenders or an Affiliate thereof are
then a party to such related agreement and have consented to such waiver under
such

 

94



--------------------------------------------------------------------------------

related agreement); (iii) any other event shall occur or condition shall exist
under the Credit Agreement or any other agreement, mortgage, indenture or
instrument relating to Material Indebtedness and shall continue after the
applicable grace period (not to exceed 30 days), if any, specified in the Credit
Agreement or such other agreement, mortgage, indenture or instrument (whether or
not such failure shall have been waived under the related agreement if it
relates to any of (x) any financial covenant, (y) any Insolvency Proceeding or
(z) the inability to pay debts as they become due, unless each of the Lenders or
an Affiliate thereof are then a party to such related agreement and have
consented to such waiver under such related agreement), if the effect of such
event or condition is to give the applicable debtholders the right (whether
acted upon or not) to accelerate the maturity of such Debt (as referred to in
clause (i) or (ii) of this paragraph) or to terminate the commitment of any
lender thereunder, or (iv) any such Debt (as referred to in clause (i) or
(ii) of this paragraph) shall be declared to be due and payable, or required to
be prepaid (other than by a regularly scheduled required prepayment or a
mandatory partial prepayment in accordance with the definitive documents
governing such Debt), redeemed, purchased or defeased, or an offer to repay,
redeem, purchase or defease such Debt shall be required to be made or the
commitment of any lender thereunder terminated, in each case before the stated
maturity thereof;

(j) any “Event of Default” (as defined in the Credit Agreement) shall occur
under the Credit Agreement (for the avoidance of doubt, this clause (j) shall
not be construed to limit the preceding clause (i));

(k) the Performance Guarantor shall fail to perform any of its obligations under
the Performance Guaranty;

(l) any Borrower shall fail (x) at any time (other than for ten (10) Business
Days following notice of the death or resignation of any Independent Manager) to
have an Independent Manager who satisfies each requirement and qualification
specified in Section 8.03(c) of this Agreement for Independent Managers, on such
Borrower’s board of managers or (y) to timely notify the Administrative Agent of
any replacement or appointment of any director that is to serve as an
Independent Manager on such Borrower’s board of directors as required pursuant
to Section 8.03(c) of this Agreement;

(m) [Reserved];

(n) either (i) the Internal Revenue Service shall file notice of a lien pursuant
to Section 6323 of the Code (A) with regard to any assets of any Lamar Party, if
either (x) such lien attaches to any portion of the Collateral or (y) such lien
or the related failure to pay any Tax could reasonably be expected to result in
a Material Adverse Effect or (B) with regard to any assets of any Borrower, and
with respect to clause (A) or (B) above, such lien shall not have been released
within ten (10) Business Days following notice or knowledge thereof or (ii) the
PBGC shall, or shall indicate its intention to, file notice of a lien pursuant
to Section 303(k) or 4068 of ERISA with regard to any of the assets of any Lamar
Party;

 

95



--------------------------------------------------------------------------------

(o) (i) the occurrence of a Reportable Event; (ii) the adoption of an amendment
to a Pension Plan that would require the provision of security pursuant to
Section 401(a)(29) of the Code; (iii) the existence with respect to any
Multiemployer Plan of an “accumulated funding deficiency” (as defined in
Section 431 of the Code or Section 304 of ERISA), whether or not waived;
(iv) the failure to satisfy the minimum funding standard under Section 412 of
the Code with respect to any Pension Plan; (v) the incurrence of any liability
under Title IV of ERISA with respect to the termination of any Pension Plan or
the withdrawal or partial withdrawal of any Lamar Party or any of their
respective ERISA Affiliates from any Multiemployer Plan; (vi) the receipt by any
Lamar Party or any of their respective ERISA Affiliates from the PBGC or any
plan administrator of any notice relating to the intention to terminate any
Pension Plan or Multiemployer Plan or to appoint a trustee to administer any
Pension Plan or Multiemployer Plan; (vii) the receipt by any Lamar Party or any
of their respective ERISA Affiliates of any notice concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent within the meaning of Title IV of ERISA; (viii) the
occurrence of a prohibited transaction with respect to any Lamar Party or any of
their respective ERISA Affiliates (pursuant to Section 4975 of the Code); or
(ix) the occurrence or existence of any other similar event or condition with
respect to a Pension Plan or a Multiemployer Plan, and with respect to each of
clause (i) through (ix), any such events or conditions either individually or in
the aggregate, could reasonably be expected to result in a Material Adverse
Effect;

(p) [Reserved];

(q) a Purchase and Sale Termination Event shall occur under any Purchase and
Sale Agreement;

(r) any Borrower shall (i) be required to register as an “investment company”
within the meaning of the Investment Company Act or (ii) become a “covered fund”
within the meaning of the Volcker Rule;

(s) any material provision of this Agreement or any other Transaction Document
shall cease to be in full force and effect or any Lamar Party (or any of their
respective Affiliates) shall so state in writing;

(t) Holdings has (i) any direct Subsidiary other than the Performance Guarantor,
(ii) any direct ownership of any operating assets or (iii) any direct ownership
of any material assets other than its direct ownership of the Performance
Guarantor;

(u) a Financial Covenant Event shall occur; or

(v) one or more judgments or decrees shall be entered against any Lamar Party,
or any Affiliate of any of the foregoing involving in the aggregate a liability
(not paid or to the extent not covered by a reputable and solvent insurance
company) and such judgments and decrees either shall be final and non-appealable
or shall not be vacated, discharged or stayed or bonded pending appeal for any
period of 60 consecutive days, and the aggregate amount of all such judgments
equals or exceeds $100,000,000 (or solely with respect to any Borrower,
$15,775), or any action shall be legally taken by a judgment creditor to levy
upon assets or properties of any Lamar Party or any Affiliate thereof to enforce
any such judgment;

 

96



--------------------------------------------------------------------------------

then, and in any such event, the Administrative Agent may (or, at the direction
of the Majority Lenders shall) by notice to the Borrowers (x) declare the
Termination Date to have occurred (in which case the Termination Date shall be
deemed to have occurred), (y) declare the Final Maturity Date to have occurred
(in which case the Final Maturity Date shall be deemed to have occurred) and
(z) declare the Aggregate Capital and all other Borrower Obligations to be
immediately due and payable (in which case the Aggregate Capital and all other
Borrower Obligations shall be immediately due and payable); provided that,
automatically upon the occurrence of any event (without any requirement for the
giving of notice) described in clause (e) of this Section 10.01 with respect to
any Borrower, the Termination Date shall occur and the Aggregate Capital and all
other Borrower Obligations shall be immediately due and payable. Upon any such
declaration or designation or upon such automatic termination, the
Administrative Agent and the other Secured Parties shall have, in addition to
the rights and remedies which they may have under this Agreement and the other
Transaction Documents, all other rights and remedies provided after default
under the UCC and under other Applicable Law, which rights and remedies shall be
cumulative. Any proceeds from liquidation of the Collateral shall be applied in
the order of priority set forth in Section 4.01.

ARTICLE XI

THE ADMINISTRATIVE AGENT

SECTION 11.01. Authorization and Action. Each Credit Party hereby appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement as are delegated to the
Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto. The Administrative Agent shall not have any
duties other than those expressly set forth in the Transaction Documents, and no
implied obligations or liabilities shall be read into any Transaction Document,
or otherwise exist, against the Administrative Agent. The Administrative Agent
does not assume, nor shall it be deemed to have assumed, any obligation to, or
relationship of trust or agency with, any Borrower or any Affiliate thereof or
any Credit Party except for any obligations expressly set forth herein.
Notwithstanding any provision of this Agreement or any other Transaction
Document, in no event shall the Administrative Agent ever be required to take
any action which exposes the Administrative Agent to personal liability or which
is contrary to any provision of any Transaction Document or Applicable Law.

SECTION 11.02. Administrative Agent’s Reliance, Etc. Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be liable
for any action taken or omitted to be taken by it or them as Administrative
Agent under or in connection with this Agreement (including, without limitation,
the Administrative Agent’s servicing, administering or collecting Pool
Receivables in the event it replaces the Servicer in such capacity pursuant to
Section 9.01), in the absence of its or their own gross negligence or willful
misconduct. Without limiting the generality of the foregoing, the Administrative
Agent: (a) may consult with legal

 

97



--------------------------------------------------------------------------------

counsel (including counsel for any Credit Party or the Servicer), independent
certified public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (b) makes no
warranty or representation to any Credit Party (whether written or oral) and
shall not be responsible to any Credit Party for any statements, warranties or
representations (whether written or oral) made by any other party in or in
connection with this Agreement; (c) shall not have any duty to ascertain or to
inquire as to the performance or observance of any of the terms, covenants or
conditions of this Agreement on the part of any Credit Party or to inspect the
property (including the books and records) of any Credit Party; (d) shall not be
responsible to any Credit Party for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
instrument or document furnished pursuant hereto; and (e) shall be entitled to
rely, and shall be fully protected in so relying, upon any notice (including
notice by telephone), consent, certificate or other instrument or writing (which
may be by facsimile) believed by it to be genuine and signed or sent by the
proper party or parties.

 

SECTION 11.03. Administrative Agent and Affiliates. With respect to any Credit
Extension or interests therein owned by any Credit Party that is also the
Administrative Agent, such Credit Party shall have the same rights and powers
under this Agreement as any other Credit Party and may exercise the same as
though it were not the Administrative Agent. The Administrative Agent and any of
its Affiliates may generally engage in any kind of business with any Borrower or
any Affiliate thereof and any Person who may do business with or own securities
of any Borrower or any Affiliate thereof, all as if the Administrative Agent
were not the Administrative Agent hereunder and without any duty to account
therefor to any other Secured Party.

SECTION 11.04. Indemnification of Administrative Agent. Each Lender agrees to
indemnify the Administrative Agent (to the extent not reimbursed by the
Borrowers or any Affiliate thereof), ratably according to the respective
Percentage of such Lender, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against the Administrative Agent in any way
relating to or arising out of this Agreement or any other Transaction Document
or any action taken or omitted by the Administrative Agent under this Agreement
or any other Transaction Document; provided, that no Lender shall be liable for
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s gross negligence or willful misconduct.

SECTION 11.05. Delegation of Duties. The Administrative Agent may execute any of
its duties through agents or attorneys-in-fact and shall be entitled to advice
of counsel concerning all matters pertaining to such duties. The Administrative
Agent shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.

SECTION 11.06. Action or Inaction by Administrative Agent. The Administrative
Agent shall in all cases be fully justified in failing or refusing to take
action under any Transaction Document unless it shall first receive such advice
or concurrence of the Majority Lenders and assurance of its indemnification by
the Lenders, as it deems appropriate. The

 

98



--------------------------------------------------------------------------------

Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any other Transaction Document
in accordance with a request or at the direction of the Majority Lenders, and
such request or direction and any action taken or failure to act pursuant
thereto shall be binding upon all Credit Parties. The Credit Parties and the
Administrative Agent agree that unless any action to be taken by the
Administrative Agent under a Transaction Document (i) specifically requires the
advice or concurrence of all Lenders or (ii) may be taken by the Administrative
Agent alone or without any advice or concurrence of any Lender, then the
Administrative Agent may take action based upon the advice or concurrence of the
Majority Lenders.

SECTION 11.07. Notice of Events of Default; Action by Administrative Agent. The
Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Unmatured Event of Default or Event of Default unless the
Administrative Agent has received notice from any Credit Party or any Borrower
stating that an Unmatured Event of Default or Event of Default has occurred
hereunder and describing such Unmatured Event of Default or Event of Default. If
the Administrative Agent receives such a notice, it shall promptly give notice
thereof to each Lender. The Administrative Agent may (but shall not be obligated
to) take such action, or refrain from taking such action, concerning an
Unmatured Event of Default or Event of Default or any other matter hereunder as
the Administrative Agent deems advisable and in the best interests of the
Secured Parties.

SECTION 11.08. Non-Reliance on Administrative Agent and Other Parties. Each
Credit Party expressly acknowledges that neither the Administrative Agent nor
any of its directors, officers, agents or employees has made any representations
or warranties to it and that no act by the Administrative Agent hereafter taken,
including any review of the affairs of the Borrowers or any Affiliate thereof,
shall be deemed to constitute any representation or warranty by the
Administrative Agent. Each Credit Party represents and warrants to the
Administrative Agent that, independently and without reliance upon the
Administrative Agent or any other Credit Party and based on such documents and
information as it has deemed appropriate, it has made and will continue to make
its own appraisal of, and investigation into, the business, operations,
property, prospects, financial and other conditions and creditworthiness of each
Lamar Party and the Pool Receivables and its own decision to enter into this
Agreement and to take, or omit, action under any Transaction Document. Except
for items expressly required to be delivered under any Transaction Document by
the Administrative Agent to any Credit Party, the Administrative Agent shall not
have any duty or responsibility to provide any Credit Party with any information
concerning any Lamar Party that comes into the possession of the Administrative
Agent or any of its directors, officers, agents, employees, attorneys-in-fact or
Affiliates.

SECTION 11.09. Successor Administrative Agent.

(a) The Administrative Agent may, upon at least thirty (30) days’ notice to the
Borrowers, the Servicer and each Lender, resign as Administrative Agent. Except
as provided below, such resignation shall not become effective until a successor
Administrative Agent is appointed by the Majority Lenders as a successor
Administrative Agent and has accepted such appointment. If no successor
Administrative Agent shall have been so appointed by the Majority Lenders,
within thirty (30) days after the departing Administrative Agent’s giving of
notice of

 

99



--------------------------------------------------------------------------------

resignation, the departing Administrative Agent may, on behalf of the Secured
Parties, appoint a successor Administrative Agent as successor Administrative
Agent. If no successor Administrative Agent shall have been so appointed by the
Majority Lenders within sixty (60) days after the departing Administrative
Agent’s giving of notice of resignation, the departing Administrative Agent may,
on behalf of the Secured Parties, petition a court of competent jurisdiction to
appoint a successor Administrative Agent.

(b) Upon such acceptance of its appointment as Administrative Agent hereunder by
a successor Administrative Agent, such successor Administrative Agent shall
succeed to and become vested with all the rights and duties of the resigning
Administrative Agent, and the resigning Administrative Agent shall be discharged
from its duties and obligations under the Transaction Documents. After any
resigning Administrative Agent’s resignation hereunder, the provisions of this
Article XI and Article XIII shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was the Administrative Agent.

SECTION 11.10. Structuring Agent. Each of the parties hereto hereby acknowledges
and agrees that the Structuring Agent shall not have any right, power,
obligation, liability, responsibility or duty under this Agreement, other than
the Structuring Agent’s right to receive fees pursuant to Section 2.03. Each
Credit Party acknowledges that it has not relied, and will not rely, on the
Structuring Agent in deciding to enter into this Agreement and to take, or omit
to take, any action under any Transaction Document.

ARTICLE XII

[RESERVED]

ARTICLE XIII

INDEMNIFICATION

SECTION 13.01. Indemnities by the Borrowers.

(a) Without limiting any other rights that the Administrative Agent, the Credit
Parties, the Affected Persons and their respective assigns, officers, directors,
agents and employees (each, a “Borrower Indemnified Party”) may have hereunder
or under Applicable Law, each Borrower, jointly and severally, hereby agrees to
indemnify each Borrower Indemnified Party from and against any and all claims,
losses and liabilities (including reasonable and documented Attorney Costs) (all
of the foregoing being collectively referred to as “Borrower Indemnified
Amounts”) arising out of or resulting from this Agreement or any other
Transaction Document or the use of proceeds of the Credit Extensions or the
security interest in respect of any Pool Receivable or any other Collateral;
excluding, however, (a) Borrower Indemnified Amounts to the extent a final
non-appealable judgment of a court of competent jurisdiction holds that such
Borrower Indemnified Amounts resulted solely from the fraud, gross negligence or
willful misconduct by the Borrower Indemnified Party seeking indemnification or
material breach by such Borrower Indemnified Party of this Agreement or any
other Transaction Document, (b) Taxes that are covered by Section 5.03 (other
than any Taxes that represent losses, claims, damages, etc. arising from any
non-Tax claim) and (c) Borrower Indemnified

 

100



--------------------------------------------------------------------------------

Amounts to the extent the same includes losses in respect of Pool Receivables
that are uncollectible solely on account of the insolvency, bankruptcy, lack of
creditworthiness or other financial inability to pay of the related Obligor.
Without limiting or being limited by the foregoing, each Borrower shall, jointly
and severally, pay on demand (it being understood that if any portion of such
payment obligation is made from Collections, such payment will be made at the
time and in the order of priority set forth in Section 4.01), to each Borrower
Indemnified Party any and all amounts necessary to indemnify such Borrower
Indemnified Party from and against any and all Borrower Indemnified Amounts
relating to or resulting from any of the following (but excluding Borrower
Indemnified Amounts and Taxes described in clauses (a), (b) and (c) above):

(i) any Pool Receivable which any Borrower or the Servicer includes as an
Eligible Receivable as part of the Net Receivables Pool Balance but which is not
an Eligible Receivable at such time;

(ii) any representation, warranty or statement made or deemed made by any
Borrower (or any of its respective officers) under or in connection with this
Agreement, any of the other Transaction Documents, any Information Package, any
Interim Report or any other information or report delivered by or on behalf of
any Borrower pursuant hereto which shall have been untrue or incorrect when made
or deemed made;

(iii) the failure by any Borrower to comply with the Federal Assignment of
Claims Act (or any other similar Applicable Law) or any Applicable Law with
respect to any Pool Receivable or the related Contract; or the failure of any
Pool Receivable or the related Contract to conform to any such Applicable Law;

(iv) the failure to vest in the Administrative Agent a first priority perfected
security interest in all or any portion of the Collateral, in each case free and
clear of any Adverse Claim;

(v) the failure to have filed, or any delay in filing, financing statements,
financing statement amendments, continuation statements or other similar
instruments or documents under the UCC of any applicable jurisdiction or other
Applicable Laws with respect to any Pool Receivable and the other Collateral and
Collections in respect thereof, whether at the time of any Credit Extension or
at any subsequent time;

(vi) any dispute, claim or defense (other than discharge in bankruptcy) of an
Obligor to the payment of any Pool Receivable (including, without limitation,
(x) a defense based on such Pool Receivable or the related Contract not being a
legal, valid and binding obligation of such Obligor enforceable against it in
accordance with its terms or (y) any dispute between an Advertiser Obligor and
the related Agency Obligor as to which Person or Persons are obligated to make
payment on a Receivable (whether before or after an Advertiser Obligor remits
payment to an Agency Obligor)), or any other claim resulting from or relating to
collection activities with respect to such Pool Receivable;

 

101



--------------------------------------------------------------------------------

(vii) any failure of any Borrower to perform any of its duties or obligations in
accordance with the provisions hereof and of each other Transaction Document
related to Pool Receivables or to timely and fully comply with the Credit and
Collection Policy in regard to each Pool Receivable;

(viii) any products liability, environmental or other claim arising out of or in
connection with any Pool Receivable or other merchandise, goods or services
which are the subject of or related to any Pool Receivable;

(ix) the commingling of Collections of Pool Receivables at any time with other
funds (including the commingling of Collections of Pool Receivables with
Affiliate Collections);

(x) any investigation, litigation or proceeding (actual or threatened) related
to this Agreement or any other Transaction Document or the use of proceeds of
any Credit Extensions or in respect of any Pool Receivable or other Collateral
or any related Contract;

(xi) any failure of any Borrower to comply with its covenants, obligations and
agreements contained in this Agreement or any other Transaction Document;

(xii) any setoff with respect to any Pool Receivable;

(xiii) any funds that are remitted by or on behalf of any Advertiser Obligor to
an Agency Obligor with respect to any Sequential Receivable that are not
subsequently remitted by or on behalf of such Agency Obligor to any Originator,
any Borrower, the Servicer or any other Person on their behalf within one
hundred twenty (120) days of such receipt;

(xiv) any claim brought by any Person other than a Borrower Indemnified Party
arising from any activity by any Borrower or any Affiliate of any Borrower in
servicing, administering or collecting any Pool Receivable;

(xv) any failure of any Borrower or any Originator to perform any of their
respective duties or obligations under any Contract related to any Unperformed
Receivable;

(xvi) the failure by any Borrower to pay when due any Taxes, including, without
limitation, sales, excise or personal property taxes;

(xvii) any failure of a Collection Account Bank to comply with the terms of the
applicable Account Control Agreement, the termination by a Collection Account
Bank of any Account Control Agreement or any amounts (including in respect of an
indemnity) payable by the Administrative Agent to a Collection Account Bank
under any Account Control Agreement;

 

102



--------------------------------------------------------------------------------

(xviii) any dispute, claim, offset or defense (other than discharge in
bankruptcy of the Obligor) of the Obligor to the payment of any Pool Receivable
(including, without limitation, a defense based on such Pool Receivable or the
related Contract not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms), or any other claim
resulting from the sale of goods or the rendering of services related to such
Pool Receivable or the furnishing or failure to furnish any such goods or
services or other similar claim or defense not arising from the financial
inability of any Obligor to pay undisputed indebtedness;

(xix) any action taken by the Administrative Agent as attorney-in-fact for any
Borrower, any Originator or the Servicer pursuant to this Agreement or any other
Transaction Document;

(xx) the failure or delay of Collections of Pool Receivables mailed to a
Mail-Box to be deposited directly into a Collection Account;

(xxi) the failure or delay to provide any Obligor with an invoice or other
evidence of indebtedness;

(xxii) the use of proceeds of any Credit Extension; or

(xxiii) any reduction in Capital as a result of the distribution of Collections
if all or a portion of such distributions shall thereafter be rescinded or
otherwise must be returned for any reason.

(b) If for any reason the foregoing indemnification is unavailable to any
Borrower Indemnified Party or insufficient to hold it harmless, then the
Borrowers shall contribute to such Borrower Indemnified Party the amount paid or
payable by such Borrower Indemnified Party as a result of such loss, claim,
damage or liability in such proportion as is appropriate to reflect the relative
economic interests of the Borrowers and their Affiliates on the one hand and
such Borrower Indemnified Party on the other hand in the matters contemplated by
this Agreement as well as the relative fault of the Borrowers and their
Affiliates and such Borrower Indemnified Party with respect to such loss, claim,
damage or liability and any other relevant equitable considerations. The
reimbursement, indemnity and contribution obligations of the Borrowers under
this Section shall be in addition to any liability which the Borrowers may
otherwise have, shall extend upon the same terms and conditions to each Borrower
Indemnified Party, and shall be binding upon and inure to the benefit of any
successors, assigns, heirs and personal representatives of the Borrowers and the
Borrower Indemnified Parties.

(c) Any indemnification or contribution under this Section shall survive the
termination of this Agreement.

 

103



--------------------------------------------------------------------------------

SECTION 13.02. Indemnification by the Servicer.

(a) The Servicer hereby agrees to indemnify and hold harmless the Borrowers, the
Administrative Agent, the Credit Parties, the Affected Persons and their
respective assigns, officers, directors, agents and employees (each, a “Servicer
Indemnified Party”), from and against any loss, liability, expense, damage or
injury suffered or sustained by reason of any acts, omissions or alleged acts or
omissions arising out of activities of the Servicer pursuant to this Agreement
or any other Transaction Document, including any judgment, award, settlement,
reasonable and documented Attorney Costs and other costs or expenses incurred in
connection with the defense of any actual or threatened action, proceeding or
claim (all of the foregoing being collectively referred to as, “Servicer
Indemnified Amounts”); excluding (i) Servicer Indemnified Amounts to the extent
a final non-appealable judgment of a court of competent jurisdiction holds that
such Servicer Indemnified Amounts resulted solely from the fraud, gross
negligence or willful misconduct by the Servicer Indemnified Party seeking
indemnification or a material breach by such Servicer Indemnified Party of this
Agreement or any other Transaction Document, (ii) Taxes that are covered by
Section 5.03 (other than any Taxes that represent losses, claims, damages, etc.
arising from any non-Tax claim) and (iii) Servicer Indemnified Amounts to the
extent the same includes losses in respect of Pool Receivables that are
uncollectible solely on account of the insolvency, bankruptcy, lack of
creditworthiness or other financial inability to pay of the related Obligor.
Without limiting or being limited by the foregoing, the Servicer shall pay on
demand, to each Servicer Indemnified Party any and all amounts necessary to
indemnify such Servicer Indemnified Party from and against any and all Servicer
Indemnified Amounts relating to or resulting from any of the following (but
excluding Servicer Indemnified Amounts described in clauses (i), (ii) and
(iii) above):

(i) any Pool Receivable which the Servicer includes as an Eligible Receivable as
part of the Net Receivables Pool Balance but which is not an Eligible Receivable
at such time;

(ii) any representation, warranty or statement made or deemed made by the
Servicer (or any of its respective officers) under or in connection with this
Agreement, any of the other Transaction Documents, any Information Package, any
Interim Report or any other information or report delivered by or on behalf of
the Servicer pursuant hereto which shall have been untrue or incorrect when made
or deemed made;

(iii) the failure by the Servicer to comply with any Applicable Law with respect
to any Pool Receivable or the related Contract; or the failure of any Pool
Receivable or the related Contract to conform to any such Applicable Law;

(iv) any funds that are remitted by or on behalf of any Advertiser Obligor to an
Agency Obligor with respect to any Sequential Receivable that are not
subsequently remitted by or on behalf of such Agency Obligor to any Originator,
any Borrower, the Servicer or any other Person on their behalf within one
hundred twenty (120) days of such receipt;

(v) any failure of the Servicer to perform any of its duties or obligations
under any Contract related to any Unperformed Receivable;

 

104



--------------------------------------------------------------------------------

(vi) the commingling of Collections of Pool Receivables at any time with other
funds (including the commingling of Collections of Pool Receivables with
Affiliate Collections);

(vii) any failure of a Collection Account Bank to comply with the terms of the
applicable Account Control Agreement, the termination by a Collection Account
Bank of any Account Control Agreement or any amounts (including in respect of an
indemnity) payable by the Administrative Agent to a Collection Account Bank
under any Account Control Agreement;

(viii) the failure or delay of Collections of Pool Receivables mailed to a
Mail-Box to be deposited directly into a Collection Account;

(ix) the failure or delay to provide any Obligor with an invoice or other
evidence of indebtedness;

(x) the payment of any Permitted Disbursement; or

(xi) any failure of the Servicer to comply with its covenants, obligations and
agreements contained in this Agreement or any other Transaction Document.

(b) If for any reason the foregoing indemnification is unavailable to any
Servicer Indemnified Party or insufficient to hold it harmless, then the
Servicer shall contribute to the amount paid or payable by such Servicer
Indemnified Party as a result of such loss, claim, damage or liability in such
proportion as is appropriate to reflect the relative economic interests of the
Servicer and its Affiliates on the one hand and such Servicer Indemnified Party
on the other hand in the matters contemplated by this Agreement as well as the
relative fault of the Servicer and its Affiliates and such Servicer Indemnified
Party with respect to such loss, claim, damage or liability and any other
relevant equitable considerations. The reimbursement, indemnity and contribution
obligations of the Servicer under this Section shall be in addition to any
liability which the Servicer may otherwise have, shall extend upon the same
terms and conditions to each Servicer Indemnified Party, and shall be binding
upon and inure to the benefit of any successors, assigns, heirs and personal
representatives of the Servicer and the Servicer Indemnified Parties.

(c) Any indemnification or contribution under this Section shall survive the
termination of this Agreement.

 

105



--------------------------------------------------------------------------------

ARTICLE XIV

MISCELLANEOUS

SECTION 14.01. Amendments, Etc.

(a) No failure on the part of any Credit Party to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right. No amendment or waiver of
any provision of this Agreement or consent to any departure by any of the
Borrowers or any Affiliate thereof shall be effective unless in a writing signed
by the Administrative Agent and the Majority Lenders (and, in the case of any
amendment, also signed by the Borrowers), and then such amendment, waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that (A) no amendment, waiver or
consent shall, unless in writing and signed by the Servicer, affect the rights
or duties of the Servicer under this Agreement; (B) no amendment, waiver or
consent shall, unless in writing and signed by the Administrative Agent and each
Lender:

(i) change (directly or indirectly) the definitions of, Borrowing Base Deficit,
Defaulted Receivable, Delinquent Receivable, Eligible Receivable, Facility
Limit, Final Maturity Date, Net Receivables Pool Balance or Total Reserves
contained in this Agreement, or increase the then existing Concentration
Percentage for any Obligor or change the calculation of the Borrowing Base;

(ii) reduce the amount of Capital or Interest that is payable on account of any
Loan or with respect to any other Credit Extension or delay any scheduled date
for payment thereof;

(iii) except in connection with a transaction permitted by this Agreement,
release all or a material portion of the Collateral from the Administrative
Agent’s security interest created hereunder;

(iv) except in connection with a transaction permitted by this Agreement,
release the Performance Guarantor from any of its obligations under the
Performance Guaranty or terminate the Performance Guaranty;

(v) change any of the provisions of this Section 14.01 or the definition of
“Majority Lenders”; or

(vi) change the order of priority in which Collections are applied pursuant to
Section 4.01.

Notwithstanding the foregoing, (A) no amendment, waiver or consent shall
increase any Lender’s Commitment hereunder without the consent of such Lender,
(B) no amendment, waiver or consent shall reduce any Fees payable by any
Borrower to any Lender or delay the dates on which any such Fees are payable, in
either case, without the consent of such Lender and (C) no consent with respect
to any amendment, waiver or other modification of this Agreement shall be
required of any Defaulting Lender, except with respect to any amendment, waiver
or other modification referred to in clauses (i) through (vi) above and then
only in the event such Defaulting Lender shall be directly affected by such
amendment, waiver or other modification.

 

106



--------------------------------------------------------------------------------

SECTION 14.02. Notices, Etc. All notices and other communications hereunder
shall, unless otherwise stated herein, be in writing (which shall include
facsimile and email communication) and faxed, emailed or delivered, to each
party hereto, at its address set forth under its name on Schedule III hereto or
at such other address, facsimile number or email address as shall be designated
by such party in a written notice to the other parties hereto. Notices and
communications by facsimile or email shall be effective when sent receipt
confirmed by electronic or other means (such as by the “return receipt
requested” function, as available, return electronic mail or other
acknowledgement), and notices and communications sent by other means shall be
effective when received.

SECTION 14.03. Assignability; Addition of Lenders.

(a) Assignment by Lenders. Each Lender may assign to any Eligible Assignee or to
any other Lender all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and any Loan or
interests therein owned by it); provided, however that

(i) except for an assignment by a Lender to either an Affiliate of such Lender
or any other Lender, each such assignment shall require the prior written
consent of the Borrowers (such consent not to be unreasonably withheld,
conditioned or delayed; provided, however, that such consent shall not be
required if an Event of Default has occurred and is continuing);

(ii) each such assignment shall be of a constant, and not a varying, percentage
of all rights and obligations under this Agreement;

(iii) the amount being assigned pursuant to each such assignment (determined as
of the date of the Assignment and Acceptance Agreement with respect to such
assignment) shall in no event be less than the lesser of (x) $5,000,000 and
(y) all of the assigning Lender’s Commitment; and

(iv) the parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance Agreement.

Upon such execution, delivery, acceptance and recording from and after the
effective date specified in such Assignment and Acceptance Agreement, (x) the
assignee thereunder shall be a party to this Agreement, and to the extent that
rights and obligations under this Agreement have been assigned to it pursuant to
such Assignment and Acceptance Agreement, have the rights and obligations of a
Lender hereunder and (y) the assigning Lender shall, to the extent that rights
and obligations have been assigned by it pursuant to such Assignment and
Acceptance Agreement, relinquish such rights and be released from such
obligations under this Agreement (and, in the case of an Assignment and
Acceptance Agreement covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto).

 

107



--------------------------------------------------------------------------------

(b) Register. The Administrative Agent shall, acting solely for this purpose as
an agent of the Borrowers, maintain at its address referred to on Schedule III
of this Agreement (or such other address of the Administrative Agent notified by
the Administrative Agent to the other parties hereto) a copy of each Assignment
and Acceptance Agreement delivered to and accepted by it and a register for the
recordation of the names and addresses of the Lenders, the Commitment of each
Lender and the aggregate outstanding Capital (and stated interest) of the Loans
of each Lender from time to time (the “Register”). The entries in the Register
shall be conclusive and binding for all purposes, absent manifest error, and the
Borrowers, the Servicer, the Administrative Agent, the Lenders, and the other
Credit Parties shall treat each Person whose name is recorded in the Register
pursuant to the terms of this Agreement as a Lender under this Agreement for all
purposes of this Agreement. The Register shall be available for inspection by
any Borrower, the Servicer or any Lender at any reasonable time and from time to
time upon reasonable prior notice.

(c) Procedure. Upon its receipt of an Assignment and Acceptance Agreement
executed and delivered by an assigning Lender and an Eligible Assignee or
assignee Lender, the Administrative Agent shall, if such Assignment and
Acceptance Agreement has been duly completed, (i) accept such Assignment and
Acceptance Agreement, (ii) record the information contained therein in the
Register and (iii) give prompt notice thereof to the Borrowers and the Servicer.

(d) Participations. Each Lender may sell participations to one or more Eligible
Assignees (each, a “Participant”) in or to all or a portion of its rights and/or
obligations under this Agreement (including, without limitation, all or a
portion of its Commitment and the interests in the Loans owned by it); provided,
however, that

(i) such Lender’s obligations under this Agreement (including, without
limitation, its Commitment to the Borrowers hereunder) shall remain unchanged,
and

(ii) such Lender shall remain solely responsible to the other parties to this
Agreement for the performance of such obligations.

The Administrative Agent, the Lenders, the Borrowers and the Servicer shall have
the right to continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations under this Agreement. The Borrowers
agree that each Participant shall be entitled to the benefits of Sections 5.01
and 5.03 (subject to the requirements and limitations therein, including the
requirements under Section 5.03(f) (it being understood that the documentation
required under Section 5.03(f) shall be delivered to the participating Lender))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to clause(b) of this Section; provided that such Participant
shall not be entitled to receive any greater payment under Section 5.01 or 5.03,
with respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation.

 

108



--------------------------------------------------------------------------------

(e) Participant Register. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under this Agreement (the “Participant Register”);
provided, that no Lender shall have any obligation to disclose all or any
portion of the Participant Register (including the identity of any Participant
or any information relating to a Participant’s interest in any Commitments,
Loans or its other obligations under any this Agreement) to any Person except to
the extent that such disclosure is necessary to establish that such Commitment,
Loan or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(f) Assignments by Administrative Agent. This Agreement and the rights and
obligations of the Administrative Agent herein shall be assignable by the
Administrative Agent and its successors and assigns; provided, that in the case
of an assignment to a Person that is not an Affiliate of the Administrative
Agent or a Lender, so long as no Event of Default has occurred and is
continuing, such assignment shall require the Borrowers’ consent (not to be
unreasonably withheld, conditioned or delayed).

(g) Assignments by a Borrower or the Servicer. Neither any Borrower nor, except
as provided in Section 9.01, the Servicer may assign any of its respective
rights or obligations hereunder or any interest herein without the prior written
consent of the Administrative Agent and each Lender (such consent to be provided
or withheld in the sole discretion of such Person).

(h) Pledge to a Federal Reserve Bank. Notwithstanding anything to the contrary
set forth herein, any Lender or any of their respective Affiliates may at any
time pledge or grant a security interest in all or any portion of its interest
in, to and under this Agreement (including, without limitation, rights to
payment of Capital and Interest) and any other Transaction Document to secure
its obligations to a Federal Reserve Bank, without notice to or the consent of
any Borrower, the Servicer, any Affiliate thereof or any Credit Party; provided,
however, that that no such pledge shall relieve such assignor of its obligations
under this Agreement.

SECTION 14.04. Costs and Expenses. In addition to the rights of indemnification
granted under Section 13.01 hereof, the Borrowers agree, jointly and severally,
to pay on demand all reasonable out-of-pocket costs and expenses in connection
with the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Transaction Documents (together with all
amendments, restatements, supplements, consents and waivers, if any, from time
to time hereto and thereto), including, without limitation, (i) the reasonable
and documented Attorney Costs for the Administrative Agent and the other Credit
Parties and any of their respective Affiliates with respect thereto and with
respect to advising the Administrative Agent

 

109



--------------------------------------------------------------------------------

and the other Credit Parties and their respective Affiliates as to their rights
and remedies under this Agreement and the other Transaction Documents and
(ii) reasonable accountants’, auditors’ and consultants’ fees and expenses for
the Administrative Agent and the other Credit Parties and any of their
respective Affiliates and the fees and charges of any nationally recognized
statistical rating agency incurred in connection with the administration and
maintenance of this Agreement or advising the Administrative Agent or any other
Credit Party as to their rights and remedies under this Agreement or as to any
actual or reasonably claimed breach of this Agreement or any other Transaction
Document. In addition, the Borrowers agree, jointly and severally, to pay on
demand all reasonable out-of-pocket costs and expenses (including reasonable and
documented Attorney Costs), of the Administrative Agent and the other Credit
Parties and their respective Affiliates, incurred in connection with the
enforcement of any of their respective rights or remedies under the provisions
of this Agreement and the other Transaction Documents.

SECTION 14.05. No Proceedings; Limitation on Payments. Each of the Borrowers,
the Servicer, each Lender and each assignee of a Loan or any interest therein,
hereby covenants and agrees that it will not institute against, or join any
other Person in instituting against, any Borrower any Insolvency Proceeding
until one year and one day after the Final Payout Date; provided, that the
Administrative Agent may take any such action in its sole discretion following
the occurrence of an Event of Default. The provisions of this Section 14.05
shall survive any termination of this Agreement.

SECTION 14.06. Confidentiality.

(a) Each of the Borrowers and the Servicer covenants and agrees to hold in
confidence, and not disclose to any Person, the terms of this Agreement or the
Fee Letter (including any fees payable in connection with this Agreement, the
Fee Letter or any other Transaction Document or the identity of the
Administrative Agent or any other Credit Party), except as the Administrative
Agent and each Lender may have consented to in writing prior to any proposed
disclosure; provided, however, that it may disclose such information (i) to its
Advisors and Representatives, (ii) to the extent such information has become
available to the public other than as a result of a disclosure by or through any
Borrower, the Servicer or their Advisors and Representatives or (iii) to the
extent it should be (A) required by Applicable Law (including applicable SEC
requirements), or in connection with any legal or regulatory proceeding or
(B) requested by any Governmental Authority to disclose such information;
provided, that, in the case of clause (iii) above, each Borrower and the
Servicer will use reasonable efforts to maintain confidentiality and will
(unless otherwise prohibited by Applicable Law) notify the Administrative Agent
and the affected Credit Party of its intention to make any such disclosure prior
to making such disclosure. Each of the Borrowers and the Servicer agrees to be
responsible for any breach of this Section by its Representatives and Advisors
and agrees that its Representatives and Advisors will be advised by it of the
confidential nature of such information and shall agree to comply with this
Section. Notwithstanding the foregoing, it is expressly agreed that each of the
Borrowers, the Servicer and their respective Affiliates may publish a press
release or otherwise publicly announce the existence and principal amount of the
Commitments under this Agreement and the transactions contemplated hereby;
provided, that the Administrative Agent shall be provided a reasonable
opportunity to review such press release or other public announcement prior to
its release and provide comment thereon; and provided,

 

110



--------------------------------------------------------------------------------

further, that no such press release shall name or otherwise identify the
Administrative Agent, any other Credit Party or any of their respective
Affiliates without such Person’s prior written consent (such consent not to be
unreasonably withheld, conditioned or delayed). Notwithstanding the foregoing,
following the public disclosure by Holdings of this Agreement and the
transactions contemplated hereby pursuant to applicable securities laws, the
Borrowers consent to the publication by the Administrative Agent or any other
Credit Party of a tombstone or similar advertising material relating to the
financing transactions contemplated by this Agreement.

(b) Each of the Administrative Agent and each other Credit Party, severally and
with respect to itself only, agrees to hold in confidence, and not disclose to
any Person, any confidential and proprietary information concerning each
Borrower, the Servicer and their respective Affiliates and their businesses or
the terms of this Agreement (including any fees payable in connection with this
Agreement or the other Transaction Documents), except as any Borrower or the
Servicer may have consented to in writing prior to any proposed disclosure;
provided, however, that it may disclose such information (i) to its Advisors and
Representatives, (ii) to its assignees and Participants and potential assignees
and Participants and their respective counsel if they agree in writing to hold
it confidential, (iii) to the extent such information has become available to
the public other than as a result of a disclosure by or through it or its
Representatives or Advisors, (iv) at the request of a bank examiner or other
regulatory authority or in connection with an examination of any of the
Administrative Agent or any Lender or their respective Affiliates or (v) to the
extent it should be (A) required by Applicable Law, or in connection with any
legal or regulatory proceeding or (B) requested by any Governmental Authority to
disclose such information; provided, that, in the case of clauses (iv) and
(v) above, the Administrative Agent and each Lender will use reasonable efforts
to maintain confidentiality (including by using reasonable efforts to limit the
scope of such disclosure) and will (unless otherwise prohibited by Applicable
Law) notify the Borrowers and the Servicer of its making any such disclosure as
promptly as reasonably practicable thereafter. Each of the Administrative Agent
and each Lender, severally and with respect to itself only, agrees to be
responsible for any breach of this Section by its Representatives and Advisors
and agrees that its Representatives and Advisors will be advised by it of the
confidential nature of such information and shall agree to comply with this
Section.

(c) As used in this Section, (i) ”Advisors” means, with respect to any Person,
such Person’s accountants, attorneys and other confidential advisors and
(ii) “Representatives” means, with respect to any Person, such Person’s
Affiliates, Subsidiaries, directors, managers, officers, employees, members,
investors, financing sources, insurers, professional advisors, representatives
and agents; provided, that such Persons shall not be deemed to be
Representatives of a Person unless (and solely to the extent that) confidential
information is furnished to such Person.

(d) Notwithstanding the foregoing, to the extent not inconsistent with
applicable securities laws, each party hereto (and each of its employees,
representatives or other agents) may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure (as defined in
Section 1.6011-4 of the Treasury Regulations) of the transactions contemplated
by the Transaction Documents and all materials of any kind (including opinions
or other tax analyses) that are provided to such Person relating to such tax
treatment and tax structure.

 

111



--------------------------------------------------------------------------------

SECTION 14.07. GOVERNING LAW. THIS AGREEMENT, INCLUDING THE RIGHTS AND DUTIES OF
THE PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY
OTHER CONFLICTS OF LAW PROVISIONS THEREOF, EXCEPT TO THE EXTENT THAT THE
PERFECTION, THE EFFECT OF PERFECTION OR PRIORITY OF THE INTERESTS OF
ADMINISTRATIVE AGENT OR ANY LENDER IN THE COLLATERAL IS GOVERNED BY THE LAWS OF
A JURISDICTION OTHER THAN THE STATE OF NEW YORK).

SECTION 14.08. Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement. Delivery of an executed counterpart hereof by facsimile or other
electronic means shall be equally effective as delivery of an originally
executed counterpart.

SECTION 14.09. Integration; Binding Effect; Survival of Termination. This
Agreement and the other Transaction Documents contain the final and complete
integration of all prior expressions by the parties hereto with respect to the
subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns. This Agreement shall create and constitute the continuing
obligations of the parties hereto in accordance with its terms and shall remain
in full force and effect until the Final Payout Date; provided, however, that
the provisions of Sections 5.01, 5.02, 5.03, 11.04, 11.06, 13.01, 13.02, 14.04,
14.05, 14.06, 14.09, 14.11 and 14.13 shall survive any termination of this
Agreement.

SECTION 14.10. CONSENT TO JURISDICTION. (a) EACH PARTY HERETO HEREBY IRREVOCABLY
SUBMITS TO (I) WITH RESPECT TO EACH BORROWER AND THE SERVICER, THE EXCLUSIVE
JURISDICTION, AND (II) WITH RESPECT TO EACH OF THE OTHER PARTIES HERETO, THE
NON-EXCLUSIVE JURISDICTION, IN EACH CASE, OF ANY NEW YORK STATE OR FEDERAL COURT
SITTING IN NEW YORK CITY, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT, AND EACH PARTY
HERETO HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING (I) IF BROUGHT BY ANY BORROWER, THE SERVICER OR ANY AFFILIATE
THEREOF, SHALL BE HEARD AND DETERMINED, AND (II) IF BROUGHT BY ANY OTHER PARTY
TO THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT, MAY BE HEARD AND
DETERMINED, IN EACH CASE, IN SUCH NEW YORK STATE COURT OR, TO THE EXTENT
PERMITTED BY LAW, IN SUCH FEDERAL COURT. NOTHING IN THIS SECTION 14.10 SHALL
AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY OTHER CREDIT PARTY TO BRING
ANY ACTION OR PROCEEDING AGAINST ANY

 

112



--------------------------------------------------------------------------------

BORROWER OR THE SERVICER OR ANY OF THEIR RESPECTIVE PROPERTY IN THE COURTS OF
OTHER JURISDICTIONS. EACH BORROWER AND THE SERVICER HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING. THE PARTIES HERETO AGREE
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW.

(b) EACH BORROWER AND THE SERVICER CONSENTS TO THE SERVICE OF ANY AND ALL
PROCESS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES OF SUCH
PROCESS TO IT AT ITS ADDRESS SPECIFIED IN SECTION 14.02. NOTHING IN THIS SECTION
14.10 SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY OTHER CREDIT
PARTY TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

SECTION 14.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT.

SECTION 14.12. Ratable Payments. If any Credit Party, whether by setoff or
otherwise, has payment made to it with respect to any Borrower Obligations in a
greater proportion than that received by any other Credit Party entitled to
receive a ratable share of such Borrower Obligations, such Credit Party agrees,
promptly upon demand, to purchase for cash without recourse or warranty a
portion of such Borrower Obligations held by the other Credit Parties so that
after such purchase each Credit Party will hold its ratable proportion of such
Borrower Obligations; provided, that if all or any portion of such excess amount
is thereafter recovered from such Credit Party, such purchase shall be rescinded
and the purchase price restored to the extent of such recovery, but without
interest.

SECTION 14.13. Limitation of Liability.

(a) No claim may be made by any Borrower or any Affiliate thereof or any other
Person against any Credit Party or their respective Affiliates, members,
directors, officers, employees, incorporators, attorneys or agents for any
special, indirect, consequential or punitive damages in respect of any claim for
breach of contract or any other theory of liability arising out of or related to
the transactions contemplated by this Agreement or any other Transaction
Document, or any act, omission or event occurring in connection herewith or
therewith; and each of the Borrowers and the Servicer hereby waives, releases,
and agrees not to sue upon any claim for any such damages, whether or not
accrued and whether or not known or suspected to exist in its favor. None of the
Credit Parties and their respective Affiliates shall have any liability to any
Borrower or any Affiliate thereof or any other Person asserting claims on behalf
of or in right of any Borrower or any Affiliate thereof in connection with or as
a result of this Agreement or any

 

113



--------------------------------------------------------------------------------

other Transaction Document or the transactions contemplated hereby or thereby,
except to the extent that any losses, claims, damages, liabilities or expenses
incurred by any Borrower or any Affiliate thereof result from the breach of
contract, gross negligence or willful misconduct of such Credit Party in
performing its duties and obligations hereunder and under the other Transaction
Documents to which it is a party.

(b) The obligations of the Administrative Agent and each of the other Credit
Parties under this Agreement and each of the Transaction Documents are solely
the corporate obligations of such Person. No recourse shall be had for any
obligation or claim arising out of or based upon this Agreement or any other
Transaction Document against any member, director, officer, employee or
incorporator of any such Person.

SECTION 14.14. Intent of the Parties. The Borrowers have structured this
Agreement with the intention that the Loans and the obligations of the Borrowers
hereunder will be treated under United States federal, and applicable state,
local and foreign tax law as debt (the “Intended Tax Treatment”). The Borrowers,
the Servicer, the Administrative Agent and the other Credit Parties agree to
file no tax return, or take any action, inconsistent with the Intended Tax
Treatment unless required by law. Each assignee and each Participant acquiring
an interest in a Credit Extension, by its acceptance of such assignment or
participation, agrees to comply with the immediately preceding sentence. Nothing
contained in this Agreement shall constitute or be construed to be or create a
partnership, joint venture, or similar relationship between the TRS Borrower and
the QRS Borrower or between owner of the TRS Borrower and owner of the QRS
Borrower, and each of owner of the TRS Borrower and owner of the QRS Borrower
may incur obligations between each other to economically allocate the Loans or
Commitment received in respect of each of the Borrowers to the applicable owner
of the Borrowers. The Borrowers, the Servicer, the Administrative Agent and the
other Credit Parties acknowledge that Holdings must comply with certain
requirements in order to qualify as a REIT and further agree to conduct their
affairs, and to cause their affiliates to conduct their affairs, in a manner so
as to allow Holdings (or its successor) to qualify as a REIT under all
applicable laws, rules and regulations until such time as the Board of Directors
of Holdings (or its successor) deems it in the best interests of Holdings (or
its successor) and its stockholders for Holdings (or its successor) not to
remain qualified as a REIT.

SECTION 14.15. USA Patriot Act. Each of the Administrative Agent and each of the
other Credit Parties hereby notifies the Borrowers and the Servicer that
pursuant to the requirements of the USA PATRIOT Act, Title III of Pub. L. 107-56
(signed into law October 26, 2001) (the “PATRIOT Act”), the Administrative Agent
and the other Credit Parties may be required to obtain, verify and record
information that identifies the Lamar Parties, which information includes the
name, address, tax identification number and other information regarding the
Lamar Parties that will allow the Administrative Agent and the other Credit
Parties to identify the Borrowers, the Originators, the Servicer and the
Performance Guarantor in accordance with the PATRIOT Act. This notice is given
in accordance with the requirements of the PATRIOT Act. Each Borrower and the
Servicer agrees to provide the Administrative Agent and each other Credit
Parties, from time to time, with all documentation and other information
required by bank regulatory authorities under “know your customer” and
anti-money laundering rules and regulations, including, without limitation, the
PATRIOT Act.

 

114



--------------------------------------------------------------------------------

SECTION 14.16. Right of Setoff. Each Credit Party is hereby authorized (in
addition to any other rights it may have), at any time during the continuance of
an Event of Default, to setoff, appropriate and apply (without presentment,
demand, protest or other notice which are hereby expressly waived) any deposits
and any other indebtedness held or owing by such Credit Party (including by any
branches or agencies of such Credit Party) to, or for the account of, any
Borrower or the Servicer against amounts owing by any Borrower or the Servicer
hereunder (even if contingent or unmatured); provided, that such Credit Party
shall notify such Borrower or the Servicer, as applicable, promptly following
such setoff.

SECTION 14.17. Severability. Any provisions of this Agreement which are
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

SECTION 14.18. Mutual Negotiations. This Agreement and the other Transaction
Documents are the product of mutual negotiations by the parties thereto and
their counsel, and no party shall be deemed the draftsperson of this Agreement
or any other Transaction Document or any provision hereof or thereof or to have
provided the same. Accordingly, in the event of any inconsistency or ambiguity
of any provision of this Agreement or any other Transaction Document, such
inconsistency or ambiguity shall not be interpreted against any party because of
such party’s involvement in the drafting thereof.

SECTION 14.19. Captions and Cross References. The various captions (including
the table of contents) in this Agreement are provided solely for convenience of
reference and shall not affect the meaning or interpretation of any provision of
this Agreement. Unless otherwise indicated, references in this Agreement to any
Section, Schedule or Exhibit are to such Section Schedule or Exhibit to this
Agreement, as the case may be, and references in any Section, subsection, or
clause to any subsection, clause or subclause are to such subsection, clause or
subclause of such Section, subsection or clause.

SECTION 14.20. Post-Closing Covenants.

(a) On or prior to the Post-Closing Date, the Borrowers and the Servicer shall
deliver to the Administrative Agent a fully executed Account Control Agreement
with respect to the Collection Account, in form and substance reasonably
satisfactory to the Administrative Agent.

(b) No later than 30 days following the date hereof (or such later date as the
Administrative Agent shall consent to in writing), the Borrowers and the
Servicer shall deliver to the Administrative Agent written opinions of counsel
to the Lamar Parties, in form and substance reasonably satisfactory to the
Administrative Agent, covering each of the following items: (i) security
interest perfection matters with respect to each Lamar Party organized in any
jurisdiction other than Delaware and Louisiana, (ii) security interest
perfection matters with respect to the Account Control Agreement and
(iii) review of lien searches with respect to each Lamar Party organized in any
jurisdiction other than Delaware and Louisiana.

 

115



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary set forth in this Agreement or any
other Transaction Document, the failure of the Borrowers or the Servicer to
timely perform its respective obligations under this Section 14.20 shall
constitute an immediate Event of Default under this Agreement with no grace
period.

[Signature Pages Follow]

 

116



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

LAMAR TRS RECEIVABLES, LLC,

as a Borrower

By:                                     
                                                            

Name: Keith A. Istre

Title: Executive Vice President and Chief Financial Officer

LAMAR QRS RECEIVABLES, LLC,

as a Borrower

By:                                     
                                                            

Name: Keith A. Istre

Title: Executive Vice President and Chief Financial Officer

LAMAR MEDIA CORP.,

as the Servicer

By:                                     
                                                            

Name: Keith A. Istre

Title: Executive Vice President and Chief Financial Officer

 

  S-1    Receivables Financing Agreement



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent
By:                                     
                                                             Name: Title: PNC
BANK, NATIONAL ASSOCIATION, as a Lender By:                                     
                                                             Name: Title:

PNC CAPITAL MARKETS LLC, as Structuring

Agent

By:                                     
                                                             Name: Title:

 

  S-2    Receivables Financing Agreement